 

Exhibit 10.1

 

EXECUTION COPY

 

FIFTH AMENDMENT
TO SENIOR SECURED REVOLVING CREDIT AGREEMENT

 

THIS FIFTH AMENDMENT TO SENIOR SECURED REVOLVING CREDIT AGREEMENT, dated as of
May 7, 2020 (this “Amendment”), to the Existing Credit Agreement (capitalized
terms used herein and not otherwise defined shall have the meanings given to
such terms in Article I) is among Owl Rock Capital Corporation, a Maryland
corporation (the “Borrower”), the LENDERS party hereto and TRUIST BANK (as
successor by merger to SunTrust Bank), as Administrative Agent (the
“Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent are
parties to the Senior Secured Revolving Credit Agreement, dated as of February
1, 2017 (as amended by that certain First Amendment to Senior Secured Revolving
Credit Agreement, dated as of July 17, 2017, by that certain First Omnibus
Amendment to Senior Secured Revolving Credit Agreement and Guarantee and
Security Agreement, dated as of March 29, 2018, by that certain Third Amendment
to Senior Secured Revolving Credit Agreement, dated as of June 21, 2018, and by
that certain Fourth Amendment to Senior Secured Revolving Credit Agreement,
dated as of April 2, 2019 (the “Existing Credit Agreement”), and as amended by
this Amendment and as the same may be further amended, supplemented, amended and
restated or otherwise modified from time to time, the “Credit Agreement”); and

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to amend the Existing Credit Agreement, and the Lenders party hereto
and the Administrative Agent are willing, on the terms and subject to the
conditions hereinafter set forth, to agree to the amendment set forth below and
the other terms hereof;

 

NOW, THEREFORE, the parties hereto hereby covenant and agree as follows:

 

ARTICLE I

DEFINITIONS

 

SECTION 1.1. Certain Definitions. The following terms when used in this
Amendment shall have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):

 

“Administrative Agent” is defined in the preamble.

 

“Amendment” is defined in the preamble.

 

“Borrower” is defined in the preamble.

 

“Credit Agreement” is defined in the first recital.

 

“Existing Credit Agreement” is defined in the first recital.

 



 

 

 

“Fifth Amendment Effective Date” is defined in Article III.

 

SECTION 1.2. Other Definitions. Capitalized terms for which meanings are
provided in the Existing Credit Agreement are, unless otherwise defined herein
or the context otherwise requires, used in this Amendment with such meanings.

 

ARTICLE II

AMENDMENT TO EXISTING CREDIT AGREEMENT

 

Subject to the occurrence of the Fifth Amendment Effective Date (as hereinafter
defined), the Existing Credit Agreement (including the Exhibits and Schedules
thereto) is hereby amended in its entirety in the form of Exhibit A attached
hereto.

 

ARTICLE III 

 

REALLOCATION OF COMMITMENTS

 

Each of the parties hereto hereby agrees that, on the Fifth Amendment Effective
Date, the Multicurrency Commitment of East West Bank shall be reduced from
$15,000,000 to zero and the Dollar Commitment of East West Bank shall be
increased from zero to $15,000,000, in each case, pursuant to, and in accordance
with, Section 2.20(a) of the Credit Agreement and Schedule 1.01(b) of the Credit
Agreement, each as amended hereby.

 

ARTICLE IV

CONDITIONS TO EFFECTIVENESS

 

SECTION 4.1. Effective Date. This Amendment shall become effective on the date
(the “Fifth Amendment Effective Date”) when the Administrative Agent shall have
received the following: (a) counterparts of this Amendment duly executed and
delivered on behalf of the Borrower and each of the Lenders party hereto, (b) a
favorable written opinion (addressed to the Administrative Agent and the Lenders
party hereto and dated as of the date hereof) of (i) Cleary Gottlieb Steen &
Hamilton LLP, New York counsel for the Borrower and (ii) Eversheds Sutherland
(US) LLP, counsel for the Borrower, in each case, in form and substance
reasonably acceptable to the Administrative Agent (and the Borrower hereby
instructs such counsel to deliver such opinions to the Lenders party hereto and
the Administrative Agent), (c) such documents and certificates as the
Administrative Agent or its counsel may reasonably request relating to the
organization, existence and good standing of the Borrower, the authorization of
this Amendment and any other legal matters relating to the Borrower, this
Amendment, all in form and substance satisfactory to the Administrative Agent
and its counsel and (d) for the benefit of Administrative Agent and each of the
Lenders party hereto, as applicable, fees and expenses owing by the Borrower in
connection with this Amendment as of the date hereof.

 



2

 

 

ARTICLE V

MISCELLANEOUS

 

SECTION 5.1. Representations. The Borrower hereby represents and warrants that
(i) this Amendment constitutes a legal, valid and binding obligation of it,
enforceable against it in accordance with its terms, (ii) no Default or Event of
Default has occurred and is continuing on the Fifth Amendment Effective Date or
after giving effect to this Amendment and (iii) its representations and
warranties as set forth in the Loan Documents, as applicable, are true and
correct in all material respects (except those representations and warranties
qualified by materiality or by reference to a material adverse effect, which are
complete and correct in all respects) on and as of the date hereof as though
made on and as of the date hereof (unless such representations and warranties
specifically refer to a specific day, in which case, they shall be complete and
correct in all material respects (or, with respect to such representations or
warranties qualified by materiality or by reference to a material adverse
effect, complete and correct in all respects) on and as of such specific day).

 

SECTION 5.2. Cross-References. References in this Amendment to any Article or
Section are, unless otherwise specified, to such Article or Section of this
Amendment.

 

SECTION 5.3. Loan Document Pursuant to Existing Credit Agreement. This Amendment
is a Loan Document executed pursuant to the Existing Credit Agreement and shall
(unless otherwise expressly indicated therein) be construed, administered and
applied in accordance with all of the terms and provisions of the Existing
Credit Agreement, as amended hereby, including Article IX thereof.

 

SECTION 5.4. Successors and Assigns. The provisions of this Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

SECTION 5.5. Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or electronically (e.g. pdf) shall be effective as
delivery of a manually executed counterpart of this Amendment.

 

SECTION 5.6. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

 



3

 

 

SECTION 5.7. Full Force and Effect; Limited Amendment. Except as expressly
amended hereby, all of the representations, warranties, terms, covenants,
conditions and other provisions of the Existing Credit Agreement and the other
Loan Documents shall remain unchanged and shall continue to be, and shall
remain, in full force and effect in accordance with their respective terms. The
amendment set forth herein shall be limited precisely as provided for herein to
the provisions expressly amended herein and shall not be deemed to be an
amendment to, waiver of, consent to or modification of any other terms or
provisions of the Existing Credit Agreement or any other Loan Document or of any
transaction or further or future action on the part of the Borrower. Upon and
after the execution of this Amendment by each of the parties hereto, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement as modified hereby.

 

SECTION 5.8. Reaffirmation. OR Lending LLC hereby consents to the terms of this
Amendment, confirms that its Guarantee under the Guarantee and Security
Agreement remains unaltered and in full force and effect and hereby reaffirms,
ratifies and confirms the terms and conditions of the Guarantee and Security
Agreement.

 



4

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first above written.

 

BORROWER: OWL ROCK CAPITAL CORPORATION      By: /s/ Alan Kirshenbaum   Name:
Alan Kirshenbaum   Title: Chief Financial Officer

 



SIGNATURE PAGE TO FIFTH AMENDMENT – Owl Rock



 



 

 

 

LENDERS: TRUIST BANK (as successor by merger to
SunTrust Bank),
as Administrative Agent, a Swingline Lender, an
Issuing Bank and as a Lender     By: /s/ Andrew Johnson   Name: Andrew Johnson  
Title: Managing Director

 



SIGNATURE PAGE TO FIFTH AMENDMENT – Owl Rock



 



 

 

 

  ING Capital LLC, as a Swingline Lender, an
Issuing Bank and as a Lender       By: /s/ Patrick Frisch   Name: Patrick Frisch
  Title: Managing Director       By: /s/ Richard Troxel   Name: Richard Troxel  
Title: Vice President

 



SIGNATURE PAGE TO FIFTH AMENDMENT – Owl Rock



 



 

 

 

  Bank of America, N.A., as a Lender        By: /s/ Chris Choi   Name: Chris
Choi   Title: Director

 



SIGNATURE PAGE TO FIFTH AMENDMENT – Owl Rock



 



 

 

 

  CITY NATIONAL BANK, as a Lender        By: /s/ Brandon Feitelson   Name:
Brandon Feitelson   Title: Senior Vice President

 



SIGNATURE PAGE TO FIFTH AMENDMENT – Owl Rock



 



 

 

 

  CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as a Lender        By: /s/ Doreen Barr   Name: Doreen Barr   Title:
Authorized Signatory        By: /s/ Komal Shah   Name: Komal Shah   Title:
Authorized Signatory

 



SIGNATURE PAGE TO FIFTH AMENDMENT – Owl Rock



 



 

 

 

  DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender        By: /s/ Annie Chung  
Name: Annie Chung annie.chung@db.com   Title: Director +1-212-250-6375       By:
/s/ Ming K. Chu   Name: Ming K. Chu ming.k.chu@db.com   Title: Director
+1-212-250-5451

 



SIGNATURE PAGE TO FIFTH AMENDMENT – Owl Rock



 



 

 

 

  East West Bank, as a Lender       By: /s/ Arquelio Semidey   Name: Arquelio
Semidey   Title: Managing Director

 



SIGNATURE PAGE TO FIFTH AMENDMENT – Owl Rock



 



 

 

 

  Goldman Sachs Bank USA, as a Lender       By: /s/ Jamie Minieri   Name: Jamie
Minieri   Title: Authorized Signatory

 



SIGNATURE PAGE TO FIFTH AMENDMENT – Owl Rock



 



 

 

 

  Industrial and Commercial Bank of China Limited,
New York Branch, as a Lender       By: /s/ Weiming Zhou   Name: Weiming Zhou  
Title: Vice President       By: /s/ Jeffrey Roth   Name: Jeffrey Roth   Title:
Executive Director

 



SIGNATURE PAGE TO FIFTH AMENDMENT – Owl Rock



 



 

 

 

  Morgan Stanley Senior Funding Inc., as a Lender       By: /s/ David White  
Name: David White   Title: Authorized Signatory

 



SIGNATURE PAGE TO FIFTH AMENDMENT – Owl Rock



 



 

 

 

  MUFG UNION BANK, N.A., as a Lender       By: /s/ Jacob Ulevich   Name: Jacob
Ulevich   Title: Director

 



SIGNATURE PAGE TO FIFTH AMENDMENT – Owl Rock



 



 

 

 

  ROYAL BANK OF CANADA, as a Lender       By: /s/ Glenn Van Allen   Name: Glenn
Van Allen   Title: Authorized Signatory

 



SIGNATURE PAGE TO FIFTH AMENDMENT – Owl Rock



 



 

 

 

  SOCIETE GENERALE, as a Lender       By: /s/ Julian Thinat   Name: Julian
Thinat   Title: Authorized Signatory

 



SIGNATURE PAGE TO FIFTH AMENDMENT – Owl Rock



 



 

 

 

  State Street Bank and Trust Company, as a Lender       By: /s/ Pallo
Blum-Tucker   Name: Pallo Blum-Tucker   Title: Managing Director

 



SIGNATURE PAGE TO FIFTH AMENDMENT – Owl Rock



 



 

 

 

  Agreed and acknowledged solely with respect to Section 5.8       OR LENDING
LLC       By: /s/ Alan Kirshenbaum   Name: Alan Kirshenbaum   Title: President

 



SIGNATURE PAGE TO FIFTH AMENDMENT – Owl Rock



 



 

 

 

EXHIBIT A

 

[See attached]

 



 

 

 

 

EXECUTION COPY

 

ARTICLE I 

 

ARTICLE II
SENIOR SECURED
REVOLVING CREDIT AGREEMENT

ARTICLE IIIdated as of

ARTICLE IV 

ARTICLE VFebruary 1, 2017

 

ARTICLE VIand

 

ARTICLE VIIas amended by the First Amendment to Senior Secured Revolving Credit
Agreement, dated as of July 17, 2017, and the First Omnibus Amendment to Senior
Secured Revolving Credit Agreement and Guarantee and Security Agreement, dated
as of March 29, 2018, as amended by the Third Amendment to Senior Secured
Revolving Credit Agreement, dated as of June 21, 2018, the Fourth Amendment to
Senior Secured Revolving Credit Agreement, dated as of April 2, 2019, and the
Fifth Amendment to Senior Secured Revolving Credit Agreement, dated as of May 7,
2020

 

ARTICLE VIIIamong

 

ARTICLE IXOWL ROCK CAPITAL CORPORATION

ARTICLE Xas Borrower

 

ARTICLE XIThe LENDERS Party Hereto

 

ARTICLE XIIand

 

ARTICLE XIIITRUIST BANK (as successor by merger to SunTrust Bank)
as Administrative Agent

 

ARTICLE XIVING Capital LLC
as Syndication Agent



 

ARTICLE XV$1,195,000,000

 



 




 

ARTICLE XVISUNTRUST ROBINSON HUMPHREY, INC.

ARTICLE XVIIand

ARTICLE XVIIIING Capital LLC
as Joint Lead Arrangers and Joint Book Runners



 

 



 

 

 

TABLE OF CONTENTS

Page

 

ARTICLE I DEFINITIONS 1       SECTION 1.01. Defined Terms 1 SECTION 1.02.
Classification of Loans and Borrowings 36 SECTION 1.03. Terms Generally 37
SECTION 1.04. Accounting Terms; GAAP 37 SECTION 1.05. Currencies; Currency
Equivalents 38 SECTION 1.06. Divisions 39       ARTICLE II THE CREDITS 39      
SECTION 2.01. The Commitments 39 SECTION 2.02. Loans and Borrowings 39 SECTION
2.03. Requests for Syndicated Borrowings 40 SECTION 2.04. Swingline Loans 41
SECTION 2.05. Letters of Credit 43 SECTION 2.06. Funding of Borrowings 49
SECTION 2.07. Interest Elections 49 SECTION 2.08. Termination, Reduction or
Increase of the Commitments 51 SECTION 2.09. Repayment of Loans; Evidence of
Debt 53 SECTION 2.10. Prepayment of Loans 55 SECTION 2.11. Fees 58 SECTION 2.12.
Interest 59 SECTION 2.13. Inability to Determine Interest Rates 60 SECTION 2.14.
Increased Costs 62 SECTION 2.15. Break Funding Payments 63 SECTION 2.16. Taxes
64 SECTION 2.17. Payments Generally; Pro Rata Treatment: Sharing of Set-offs 67
SECTION 2.18. Mitigation Obligations; Replacement of Lenders 70 SECTION 2.19.
Defaulting Lenders 70 SECTION 2.20. Assignment and Reallocation of Existing
Commitments and Existing Loans 74       ARTICLE III REPRESENTATIONS AND
WARRANTIES 75       SECTION 3.01. Organization; Powers 75 SECTION 3.02.
Authorization; Enforceability 75 SECTION 3.03. Governmental Approvals; No
Conflicts 75 SECTION 3.04. Financial Condition; No Material Adverse Change 76
SECTION 3.05. Litigation 76 SECTION 3.06. Compliance with Laws and Agreements 76
SECTION 3.07. Taxes 76 SECTION 3.08. ERISA 77 SECTION 3.09. Disclosure 77
SECTION 3.10. Investment Company Act; Margin Regulations 77

 



 

 

 

TABLE OF CONTENTS

(continued)

Page

 

SECTION 3.11. Material Agreements and Liens 78 SECTION 3.12. Subsidiaries and
Investments 78 SECTION 3.13. Properties 78 SECTION 3.14. Affiliate Agreements 78
SECTION 3.15. Sanctions 79 SECTION 3.16. Patriot Act 79 SECTION 3.17. Collateral
Documents 79 SECTION 3.18. EEA Financial Institutions 80       ARTICLE IV
CONDITIONS 80       SECTION 4.01. Effective Date 80 SECTION 4.02. Each Credit
Event 81       ARTICLE V AFFIRMATIVE COVENANTS 82       SECTION 5.01. Financial
Statements and Other Information 82 SECTION 5.02. Notices of Material Events 84
SECTION 5.03. Existence: Conduct of Business 85 SECTION 5.04. Payment of
Obligations 85 SECTION 5.05. Maintenance of Properties; Insurance 85 SECTION
5.06. Books and Records; Inspection and Audit Rights 85 SECTION 5.07. Compliance
with Laws 85 SECTION 5.08. Certain Obligations Respecting Subsidiaries; Further
Assurances 86 SECTION 5.09. Use of Proceeds 87 SECTION 5.10. Status of RIC and
BDC 87 SECTION 5.11. Investment Policies 87 SECTION 5.12. Portfolio Valuation
and Diversification Etc 87 SECTION 5.13. Calculation of Borrowing Base 91      
ARTICLE VI NEGATIVE COVENANTS 96       SECTION 6.01. Indebtedness 96 SECTION
6.02. Liens 98 SECTION 6.03. Fundamental Changes 99 SECTION 6.04. Investments
100 SECTION 6.05. Restricted Payments 102 SECTION 6.06. Certain Restrictions on
Subsidiaries 103 SECTION 6.07. Certain Financial Covenants 103 SECTION 6.08.
Transactions with Affiliates 104 SECTION 6.09. Lines of Business 104 SECTION
6.10. No Further Negative Pledge 104 SECTION 6.11. Modifications of Longer-Term
Indebtedness Documents 105 SECTION 6.12. Payments of Longer-Term Indebtedness
and the 2023 Notes 105 SECTION 6.13. Accounting Changes 106 SECTION 6.14. SBIC
Guarantee 106       ARTICLE VII EVENTS OF DEFAULT 106       ARTICLE VIII THE
ADMINISTRATIVE AGENT 110       SECTION 8.01. Appointment of the Administrative
Agent 110 SECTION 8.02. Capacity as Lender 110 SECTION 8.03. Limitation of
Duties; Exculpation 110 SECTION 8.04. Reliance 111 SECTION 8.05. Sub-Agents 111
SECTION 8.06. Resignation; Successor Administrative Agent 112 SECTION 8.07.
Reliance by Lenders 112 SECTION 8.08. Modifications to Loan Documents 113      
ARTICLE IX MISCELLANEOUS 113       SECTION 9.01. Notices; Electronic
Communications 113 SECTION 9.02. Waivers; Amendments 116 SECTION 9.03. Expenses;
Indemnity; Damage Waiver 119 SECTION 9.04. Successors and Assigns 121 SECTION
9.05. Survival 126 SECTION 9.06. Counterparts; Integration; Effectiveness;
Electronic Execution 127 SECTION 9.07. Severability 127 SECTION 9.08. Right of
Setoff 127 SECTION 9.09. Governing Law; Jurisdiction; Etc 128 SECTION 9.10.
WAIVER OF JURY TRIAL 128 SECTION 9.11. Judgment Currency 129 SECTION 9.12.
Headings 129 SECTION 9.13. Treatment of Certain Information; No Fiduciary Duty;
Confidentiality 129 SECTION 9.14. USA PATRIOT Act 131 SECTION 9.15.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions 131 SECTION
9.16. German Bank Separation Act 132 SECTION 9.17. Certain ERISA Matters 133
SECTION 9.18. Acknowledgement Regarding Any Supported QFCs 135

 



 

 



 

SCHEDULE 1.01(a) - Approved Dealers and Approved Pricing Services SCHEDULE
1.01(b) - Commitments SCHEDULE 1.01(c) - Industry Classification Group List
SCHEDULE 2.05 Issuing Bank LC Exposure SCHEDULE 3.11 - Material Agreements and
Liens SCHEDULE 3.12(a) - Subsidiaries SCHEDULE 3.12(b) - Investments SCHEDULE
6.08 - Transactions with Affiliates                   EXHIBIT A - Form of
Assignment and Assumption EXHIBIT B - Form of Borrowing Base Certificate EXHIBIT
C - Form of Borrowing Request

 



 

 

 

 

ARTICLE VISENIOR SECURED REVOLVING CREDIT AGREEMENT dated as of February 1,
2017, as amended as of July 17, 2017, as of March 29, 2018, as of June 21, 2018,
as of April 2, 2019 and as of May 7, 2020 (this “Agreement”), among OWL ROCK
CAPITAL CORPORATION, a Maryland corporation (the “Borrower”), the LENDERS party
hereto, and TRUIST BANK (as successor by merger to SunTrust Bank), as
Administrative Agent. 



DEFINITIONS

 

Defined Terms. As used in this Agreement, the following terms have the meanings
specified below:

 

ARTICLE VII“2023 Notes” means the Borrower’s $150,000,000 aggregate principal
amount notes due June 21, 2023 issued in December 2017.

 

ARTICLE VIII “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are denominated in
Dollars and bearing interest at a rate determined by reference to the Alternate
Base Rate.

 

ARTICLE IX“Adjusted Borrowing Base” means the Borrowing Base minus the aggregate
amount of Cash and Cash Equivalents included in the Portfolio Investments held
by the Obligors (provided that Cash Collateral for outstanding Letters of Credit
shall not be treated as a portion of the Portfolio Investments).

 

ARTICLE X“Adjusted Covered Debt Balance” means, on any date, the aggregate
Covered Debt Amount on such date minus the aggregate amount of Cash and Cash
Equivalents included in the Portfolio Investments held by the Obligors (provided
that Cash Collateral for outstanding Letters of Credit shall not be treated as a
portion of the Portfolio Investments).

 

ARTICLE XI“Adjusted LIBO Rate” means (a) for the Interest Period for any
Eurocurrency Borrowing denominated in a LIBO Quoted Currency, an interest rate
per annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to
(i) the LIBO Rate for such Interest Period multiplied by (ii) the Statutory
Reserve Rate for such Interest Period and (b) for the Interest Period for any
Eurocurrency Borrowing denominated in a Non-LIBO Quoted Currency an interest
rate per annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to
the LIBO Rate for such Interest Period.

 

ARTICLE XII“Administrative Agent” means Truist, in its capacity as
administrative agent for the Lenders hereunder.

 

ARTICLE XIII“Administrative Agent Appraisal Testing Period” has the meaning
assigned to such term in Section 5.12(b)(ii)(E)(y).

 

ARTICLE XIV“Administrative Agent’s Account” means, for each Currency, an account
in respect of such Currency designated by the Administrative Agent in a notice
to the Borrower and the Lenders.

 

Revolving Credit Agreement

 



 

 

 

ARTICLE XV“Administrative Questionnaire” means an administrative questionnaire
in a form supplied by the Administrative Agent.

 

ARTICLE XVI“Advance Rate” has the meaning assigned to such term in Section 5.13.

 

ARTICLE XVII“Affected Currency” has the meaning assigned to such term in
Section 2.13.

 

ARTICLE XVIII“Affected Financial Institution” means (a) any EEA Financial
Institution or (b) any UK Financial Institution.

 

ARTICLE XIX“Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” shall not include
any Person that constitutes an Investment held by any Obligor or Financing
Subsidiary in the ordinary course of business; provided that the term
“Affiliate” shall include any Financing Subsidiary.

 

ARTICLE XX“Affiliate Agreements” means collectively, (a) the Administration
Agreement dated as of March 1, 2016 between the Borrower and the External
Manager, (b) Investment Advisory and Management Agreement dated as of March 1,
2016 between the Borrower and the External Manager and (c) the License Agreement
dated as of March 1, 2016 between the Borrower and Owl Rock Capital Partners LP.

 

ARTICLE XXI“Agreed Foreign Currency” means, at any time, (i) any of Canadian
Dollars, English Pounds Sterling, Euros, Japanese Yen, Australian Dollars, Swiss
Franc, Swedish Krona and New Zealand Dollars, and (ii) with the agreement of
each Multicurrency Lender, any other Foreign Currency, so long as, in respect of
any such specified Foreign Currency or other Foreign Currency, at such time
(a) such Foreign Currency is dealt with in the London interbank deposit market,
(b) such Foreign Currency is freely transferable and convertible into Dollars in
the London foreign exchange market or the relevant local market, if applicable,
and (c) no central bank or other governmental authorization in the country of
issue of such Foreign Currency (including, in the case of the Euro, any
authorization by the European Central Bank) is required to permit use of such
Foreign Currency by any Multicurrency Lender for making any Loan hereunder
and/or to permit the Borrower to borrow and repay the principal thereof and to
pay the interest thereon, unless such authorization has been obtained and is in
full force and effect.

 

ARTICLE XXII“Agreement” has the meaning assigned to such term in the preamble to
this Agreement

 

ARTICLE XXIII“Alternate Base Rate” means, for any day, a rate per annum equal to
the greater of (a) zero and (b) the highest of (i) the Prime Rate in effect on
such day, (ii) the Federal Funds Effective Rate for such day plus 1/2 of 1% and
(iii) the rate per annum equal to 1% plus the rate as displayed in the Bloomberg
Financial Markets System (or on any successor or substitute page of such
service, or any successor to such service, providing rate quotations comparable
to those currently provided on such page of such service, as determined by the
Administrative Agent in its reasonable discretion from time to time for purposes
of providing quotations of interest rates applicable to Dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, on such day
(or, if such day is not a Business Day, the immediately preceding Business Day),
for Dollar deposits with a term of one month. Any change in the Alternate Base
Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
rate as displayed in the Bloomberg Financial Markets System (or successor
therefor) as set forth above shall be effective from and including the effective
date of such change in the Prime Rate, the Federal Funds Effective Rate or such
rate as displayed in the Bloomberg Financial Markets System (or successor
therefor), respectively.

 

Revolving Credit Agreement

 



2 

 

 

ARTICLE XXIV“Applicable Dollar Percentage” means, with respect to any Dollar
Lender, the percentage of the total Dollar Commitments represented by such
Dollar Lender’s Dollar Commitment. If the Dollar Commitments have terminated or
expired, the Applicable Dollar Percentages shall be determined based upon the
Dollar Commitments most recently in effect, giving effect to any assignments.

 

ARTICLE XXV“Applicable Financial Statements” means, as at any date (a) from the
Closing Date to the date on which audited financial statements of the Borrower
for the Borrower’s fiscal year ending on December 31, 2016 are delivered to the
Lenders, the unaudited financial statements of the Borrower for the nine month
period ending on September 30, 2016 and (b) otherwise, the most-recent audited
financial statements of the Borrower delivered to the Lenders; provided that if
immediately prior to the delivery to the Lenders of new audited financial
statements of the Borrower a Material Adverse Change (the “Pre-existing
MAC”) shall exist (regardless of when it occurred), then the “Applicable
Financial Statements” as at said date means the Applicable Financial Statements
in effect immediately prior to such delivery until such time as the Pre-existing
MAC shall no longer exist.

 

ARTICLE XXVI“Applicable Margin” means: (a) with respect to any ABR Loan, 1.00%
per annum; and (b) with respect to any Eurocurrency Loan, 2.00% per annum.

 

ARTICLE XXVII“Applicable Multicurrency Percentage” means, with respect to any
Multicurrency Lender, the percentage of the total Multicurrency Commitments
represented by such Multicurrency Lender’s Multicurrency Commitment. If the
Multicurrency Commitments have terminated or expired, the Applicable
Multicurrency Percentages shall be determined based upon the Multicurrency
Commitments most recently in effect, giving effect to any assignments.

 

ARTICLE XXVIII“Applicable Percentage” means, with respect to any Lender, the
percentage of the total Commitments represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.

 

ARTICLE XXIX“Approved Dealer” means (a) in the case of any Investment that is
not a U.S. Government Security, a bank or a broker-dealer registered under the
Securities Exchange Act of 1934, as amended, of nationally recognized standing
or an Affiliate thereof, (b) in the case of a U.S. Government Security, any
primary dealer in U.S. Government Securities, and (c) in the case of any foreign
Investment, any foreign bank or broker-dealer of internationally recognized
standing or an Affiliate thereof, in the case of each of clauses (a), (b) and
(c) above, either as set forth on Schedule 1.01(a) or any other bank or
broker-dealer or Affiliate thereof acceptable to the Administrative Agent in its
reasonable determination.

 

Revolving Credit Agreement

 



3 

 

 

ARTICLE XXX“Approved Pricing Service” means a pricing or quotation service
either: (a) as set forth in Schedule 1.01(a) or (b) any other pricing or
quotation service approved by the Board of Directors of the Borrower and
designated in writing by the Borrower to the Administrative Agent (which
designation shall be accompanied by a copy of a resolution of the Board of
Directors of the Borrower that such pricing or quotation service has been
approved by the Borrower).

 

ARTICLE XXXI“Approved Third-Party Appraiser” means any Independent nationally
recognized third-party appraisal firm (a) designated by the Borrower in writing
to the Administrative Agent (which designation shall be accompanied by a copy of
a resolution of the Board of Directors of the Borrower that such firm has been
approved by the Borrower for purposes of assisting the Board of Directors of the
Borrower in making valuations of portfolio assets to determine the Borrower’s
compliance with the applicable provisions of the Investment Company Act) and (b)
acceptable to the Administrative Agent. It is understood and agreed that
Houlihan Lokey Howard & Zukin Capital, Inc., Duff & Phelps LLC, Murray, Devine
and Company, Lincoln International LLC (formerly known as Lincoln Partners LLC),
Valuation Research Corporation and Alvarez & Marsal are acceptable to the
Administrative Agent. As used in Section 5.12 hereof, an “Approved Third-Party
Appraiser selected by the Administrative Agent” shall mean any of the firms
identified in the preceding sentence and any other Independent nationally
recognized third-party appraisal firm identified by the Administrative Agent and
consented to by the Borrower (such consent not to be unreasonably withheld or
delayed).

 

ARTICLE XXXII“Assignment and Assumption” means an Assignment and Assumption
entered into by a Lender and an assignee (with the consent of any party whose
consent is required by Section 9.04), and accepted by the Administrative Agent,
in the form of Exhibit A (with adjustments thereto to reflect the Classes of
Commitments and/or Loans being assigned or outstanding at the time of the
respective assignment) or any other form approved by the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the
Borrower.

 

ARTICLE XXXIII“Assuming Lender” has the meaning assigned to such term in
Section 2.08(e)(i).

 

ARTICLE XXXIV“Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Commitment Termination Date
and the date of termination of the Commitments.

 

ARTICLE XXXV“Bail-In Action” means the exercise of any Write-Down and Conversion
Powers by the applicable EEA Resolution Authority in respect of any liability of
an EEA Financial Institution.

 

ARTICLE XXXVI“Bail-In Legislation” means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

Revolving Credit Agreement

 



4 

 

 

ARTICLE XXXVII “Basel III” means the agreements on capital requirements,
leverage ratio and liquidity standards contained in “Basel III: A global
regulatory framework for more resilient banks and banking systems”, “Basel III:
International framework for liquidity risk measurement, standards and
monitoring” and “Guidance for national authorities operating the countercyclical
capital buffer” published by the Basel Committee on Banking Supervision on
December 16, 2010, each as amended, supplemented or restated.

 

ARTICLE XXXVIII“Benefit Plan” means any of (a) an “employee benefit plan” (as
defined in ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined
in and subject to Section 4975 of the Code or (c) any person whose assets
include (for purposes of ERISA Section 3(42) or otherwise for purposes of Title
I of ERISA or Section 4975 of the Code) the assets of any such “employee benefit
plan” or “plan”.

 

ARTICLE XXXIX“Board” means the Board of Governors of the Federal Reserve System
of the United States of America.

 

ARTICLE XL“Borrower” has the meaning assigned to such term in the preamble to
this Agreement.

 

ARTICLE XLI“Borrower Asset Coverage Ratio” means the ratio, determined on a
consolidated basis for the Obligors, without duplication, of (a) (i) Total
Assets minus (ii) Total Assets Concentration Limitation to (b) Total Secured
Debt.

 

ARTICLE XLII“Borrower Net Worth” means, as of any date of determination, (a)
Total Assets as of such date minus (b) the sum of (i) Total Assets Concentration
Limitation as of such date plus (ii) Total Secured Debt as of such date.

 

ARTICLE XLIII“Borrowing” means (a) all Syndicated ABR Loans of the same Class
made, converted or continued on the same date, (b) all Eurocurrency Loans of the
same Class denominated in the same Currency that have the same Interest Period
or (c) a Swingline Loan.

 

ARTICLE XLIV“Borrowing Base” has the meaning assigned to such term in
Section 5.13.

 

ARTICLE XLV“Borrowing Base Certificate” means a certificate of a Financial
Officer of the Borrower, substantially in the form of Exhibit B and
appropriately completed.

 

ARTICLE XLVI“Borrowing Base Deficiency” means, at any date on which the same is
determined, the amount, if any, that (a) the aggregate Covered Debt Amount as of
such date exceeds (b) the Borrowing Base as of such date.

 

ARTICLE XLVII“Borrowing Request” means a request by the Borrower for a
Syndicated Borrowing in accordance with Section 2.03, which, if in writing,
shall be substantially in the form of Exhibit C.

 

Revolving Credit Agreement

 



5 

 

 

ARTICLE XLVIII“Business Day” means any day (a) that is not a Saturday, Sunday or
other day on which commercial banks in Atlanta, Georgia are authorized or
required by law to remain closed, (b) if such day relates to a borrowing of, a
payment or prepayment of principal of or interest on, a continuation or
conversion of or into, or the Interest Period for, a Eurocurrency Borrowing
denominated in Dollars, or to a notice by the Borrower with respect to any such
borrowing, payment, prepayment, continuation, conversion, or Interest Period,
that is also a day on which dealings in deposits denominated in Dollars are
carried out in the London interbank market and (c) if such day relates to a
borrowing or continuation of, a payment or prepayment of principal of or
interest on, or the Interest Period for, any Borrowing denominated in any
Foreign Currency, or to a notice by the Borrower with respect to any such
borrowing, continuation, payment, prepayment or Interest Period, that is also a
day on which commercial banks and the London foreign exchange market settle
payments in the Principal Financial Center for such Foreign Currency.

 

ARTICLE XLIX“Calculation Amount” shall mean, as of the end of any Testing
Period, an amount equal to the greater of: (a) (i) 125% of the Adjusted Covered
Debt Balance (as of the end of such Testing Period) minus (ii) the aggregate
Value of all Quoted Investments included in the Borrowing Base (as of the end of
such Testing Period) and (b) 10% of the aggregate Value of all Unquoted
Investments included in the Borrowing Base (as of the end of such Testing
Period); provided that in no event shall more than 25% (or, if clause (b)
applies, 10%, or as near thereto as reasonably practicable) of the aggregate
Value of the Unquoted Investments in the Borrowing Base be tested in respect of
any applicable Testing Period.

 

ARTICLE L“CAM Exchange” means the exchange of the Lenders’ interests provided
for in Article VII.

 

ARTICLE LI“CAM Exchange Date” means the date on which any Event of Default
referred to in clause (j) of Article VII shall occur or the date on which the
Borrower receives written notice from the Administrative Agent that any Event of
Default referred to in clause (i) of Article VII has occurred.

 

ARTICLE LII“CAM Percentage” means, as to each Lender, a fraction, expressed as a
decimal, of which (a) the numerator shall be the aggregate Dollar Equivalent of
the Designated Obligations owed to such Lender (whether or not at the time due
and payable) immediately prior to the CAM Exchange Date and (b) the denominator
shall be the aggregate Dollar Equivalent amount of the Designated Obligations
owed to all the Lenders (whether or not at the time due and payable) immediately
prior to the CAM Exchange Date.

 

ARTICLE LIII “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

 

Revolving Credit Agreement

 



6 

 

 

ARTICLE LIV“Cash” means any immediately available funds in Dollars or in any
currency other than Dollars (measured in terms of the Dollar Equivalent thereof)
which is a freely convertible currency.

 

ARTICLE LV“Cash Collateralize” means, in respect of a Letter of Credit or any
obligation hereunder, to provide and pledge cash collateral pursuant to Section
2.05(k), at a location and pursuant to documentation in form and substance
reasonably satisfactory to Administrative Agent and each Issuing Bank. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

 

ARTICLE LVI“Cash Equivalents” means investments (other than Cash) that are one
or more of the following obligations:

 

(a)       U.S. Government Securities, in each case maturing within one year from
the date of acquisition thereof;

 

(b)       investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, a credit rating
of at least A-1 from S&P and at least P-1 from Moody’s (or if only one of S&P or
Moody’s provides such rating, such investment shall also have an equivalent
credit rating from any other rating agency);

 

(c)       investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof
(i) issued or guaranteed by or placed with, and money market deposit accounts
issued or offered by, any domestic office of any commercial bank organized under
the laws of the United States of America or any State thereof or under the laws
of the jurisdiction or any constituent jurisdiction thereof of any Agreed
Foreign Currency; provided that such certificates of deposit, banker’s
acceptances and time deposits are held in a securities account (as defined in
the Uniform Commercial Code) through which the Collateral Agent can perfect a
security interest therein and (ii) having, at such date of acquisition, a credit
rating of at least A-1 from S&P and at least P-1 from Moody’s (or if only one of
S&P or Moody’s provides such rating, such investment shall also have an
equivalent credit rating from any other rating agency);

 

(d)       fully collateralized repurchase agreements with a term of not more
than 30 days from the date of acquisition thereof for U.S. Government Securities
and entered into with (i) a financial institution satisfying the criteria
described in clause (c) of this definition or (ii) an Approved Dealer having (or
being a member of a consolidated group having) at such date of acquisition, a
credit rating of at least A-1 from S&P and at least P-1 from Moody’s (or if only
one of S&P or Moody’s provides such rating, such investment shall also have an
equivalent credit rating from any other rating agency); and

 

(e)       investments in money market funds that invest solely, and which are
restricted by their respective charters to invest solely, in investments of the
type described in the immediately preceding clauses (a) through (d) above
(including as to credit quality and maturity);

 

Revolving Credit Agreement

 



7 

 

 

ARTICLE LVII provided that (i) in no event shall Cash Equivalents include any
obligation that provides for the payment of interest alone (for example,
interest-only securities or “IOs”); (ii) if any of Moody’s or S&P changes its
rating system, then any ratings included in this definition shall be deemed to
be an equivalent rating in a successor rating category of Moody’s or S&P, as the
case may be; (iii) Cash Equivalents (other than U.S. Government Securities,
repurchase agreements or the money market funds described in clause (e) of this
definition of Cash Equivalents) shall not include any such investment of more
than 10% of total assets of the Borrower and its Subsidiaries in any single
issuer; and (iv) in no event shall Cash Equivalents include any obligation that
is not denominated in Dollars or an Agreed Foreign Currency.

 

“CDOR Rate” means, the rate per annum, equal to the average of the annual yield
rates applicable to Canadian Dollar banker’s acceptances at or about 10:00 a.m.
(Toronto, Ontario time) on the first day of such Interest Period (or if such day
is not a Business Day, then on the immediately preceding Business Day) as
reported on the “CDOR Page” (or any display substituted therefor) of Reuters
Monitor Money Rates Service (or such other page or commercially available source
displaying Canadian interbank bid rates for Canadian Dollar bankers’ acceptances
as may be designated by the Administrative Agent from time to time) for a term
equivalent to such Interest Period (or if such Interest Period is not equal to a
number of months, for a term equivalent to the number of months closest to such
Interest Period).

 

ARTICLE LVIII“Change in Control” means the External Manager (or an Affiliate
thereof) ceases to be the external manager of the Borrower.

 

ARTICLE LIX“Change in Law” means the occurrence, after the date of this
Agreement (or with respect to a Person becoming a Lender by assignment or
joinder after the date of this Agreement, the effective date thereof), of (a)
the adoption of any law, treaty or governmental rule or regulation or any change
in any law, treaty or governmental rule or regulation or in the interpretation,
administration or application thereof (regardless of whether the underlying law,
treaty or governmental rule or regulation was issued or enacted prior to the
date hereof (or with respect to a Person becoming a Lender by assignment or
joinder after the date of this Agreement, the effective date thereof)), but
excluding proposals thereof, or any determination of a court or Governmental
Authority, (b) any guideline, request or directive by any Governmental Authority
(whether or not having the force of law) or any implementation rules or
interpretations of previously issued guidelines, requests or directives, in each
case that is issued or made after the date hereof (or with respect to a Person
becoming a Lender by assignment or joinder after the date of this Agreement, the
effective date thereof) or (c) compliance by any Lender (or its applicable
lending office) or any company controlling such Lender with any guideline,
request or directive regarding capital adequacy or liquidity (whether or not
having the force of law) of any such Governmental Authority, in each case
adopted after the date hereof (or with respect to a Person becoming a Lender by
assignment or joinder after the date of this Agreement, the effective date
thereof). For the avoidance of doubt, all requests, rules, guidelines or
directives concerning liquidity and capital adequacy issued (i) by any United
States regulatory authority under or in connection with the implementation of
the Dodd-Frank Wall Street Reform and Consumer Protection Act and (ii) by any
Governmental Authority in connection with the implementation of the
recommendations of the Bank for International Settlements or the Basel Committee
on Banking Regulations and Supervisory Practices (or any successor or similar
authority), in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date adopted, issued, promulgated or
implemented.

 

Revolving Credit Agreement

 



8 

 

 

ARTICLE LX“Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans constituting such Borrowing, are Syndicated
Dollar Loans, Syndicated Multicurrency Loans or Swingline Loans; when used in
reference to any Lender, refers to whether such Lender is a Dollar Lender or a
Multicurrency Lender; and, when used in reference to any Commitment, refers to
whether such Commitment is a Dollar Commitment or a Multicurrency Commitment.
The “Class” of a Letter of Credit refers to whether such Letter of Credit is a
Dollar Letter of Credit or a Multicurrency Letter of Credit.

 

ARTICLE LXI“Code” means the Internal Revenue Code of 1986, as amended from time
to time.

 

ARTICLE LXII“Collateral” has the meaning assigned to such term in the Guarantee
and Security Agreement.

 

ARTICLE LXIII“Collateral Agent” means Truist in its capacity as Collateral Agent
under the Guarantee and Security Agreement, and includes any successor
Collateral Agent thereunder.

 

ARTICLE LXIV “Commitment Increase” has the meaning assigned to such term in
Section 2.08(e)(i).

 

ARTICLE LXV“Commitment Increase Date” has the meaning assigned to such term in
Section 2.08(e)(i).

 

ARTICLE LXVI“Commitment Termination Date” means March 31, 2023.

 

ARTICLE LXVII“Commitments” means, collectively, the Dollar Commitments and the
Multicurrency Commitments.

 

ARTICLE LXVIII“Consolidated Asset Coverage Ratio” means the ratio, determined on
a consolidated basis for Borrower and its Subsidiaries, without duplication, (a)
the value of total assets of the Borrower and its Subsidiaries, less all
liabilities and indebtedness not represented by senior securities to (b) the
aggregate amount of senior securities representing indebtedness of Borrower and
its Subsidiaries (including this Agreement), in each case as determined pursuant
to the Investment Company Act and any orders of the Securities and Exchange
Commission issued to or with respect to Borrower thereunder (in each case, as in
effect on the Fifth Amendment Effective Date but excluding the effects of
Release No. 33837/April 8, 2020), including any exemptive relief granted by the
Securities and Exchange Commission with respect to the indebtedness of any SBIC
Subsidiary.

 

ARTICLE LXIX“Consolidated Group” has the meaning assigned to such term in
Section 5.13(a).

 

ARTICLE LXX“Consultation Notice” has the meaning assigned to such term in
Section 9.16.

 

Revolving Credit Agreement

 



9 

 

 

ARTICLE LXXI“Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto; provided,
however, “Control” shall not include “negative” control or “blocking” rights
whereby action cannot be taken without the vote or consent of any Person.

 

ARTICLE LXXII“Controlled Foreign Corporation” means any Subsidiary which is
(i) a “controlled foreign corporation” (within the meaning of Section 957 of the
Code), (ii) a Subsidiary substantially all the assets of which consist (directly
or indirectly through one or more flow-through entities) of Equity Interests
and/or indebtedness of one or more Subsidiaries described in clause (i) of this
definition, or (iii) an entity treated as disregarded for U.S. federal income
tax purposes and substantially all of the assets of which consist (directly or
indirectly through one or more flow-through entities) of the Equity Interests
and/or indebtedness of one or more Subsidiaries described in clause (i) or
(ii) of this definition.

 

ARTICLE LXXIII“Covered Debt Amount” means, on any date, the sum of (x) all of
the Revolving Credit Exposures of all Lenders on such date plus (y) the
aggregate amount of Other Covered Indebtedness, the 2023 Notes, Special
Unsecured Indebtedness and Unsecured Longer Term Indebtedness on such date minus
(z) the LC Exposures fully Cash Collateralized on such date pursuant to Section
2.05(k) and the last paragraph of Section 2.09(a); provided that the 2023 Notes,
Special Unsecured Indebtedness and Unsecured Longer-Term Indebtedness shall be
excluded from the calculation of the Covered Debt Amount, in each case, until
the date that is nine (9) months prior to the scheduled maturity date of the
2023 Notes, such Special Unsecured Indebtedness or such Unsecured Longer-Term
Indebtedness, as applicable (provided that, to the extent, but only to the
extent, any portion of the 2023 Notes, such Special Unsecured Indebtedness or
Unsecured Longer-Term Indebtedness is subject to a contractually scheduled
amortization payment or other principal payment or mandatory redemption (other
than in common stock of the Borrower) earlier than six (6) months after the
Final Maturity Date (in the case of the 2023 Notes and Unsecured Longer-Term
Indebtedness) or earlier than the original final maturity date of such
Indebtedness (in the case of Special Unsecured Indebtedness), such portion of
such Indebtedness, to the extent then outstanding, shall be included in the
calculation of the Covered Debt Amount beginning upon the date that is the later
of (i) nine (9) months prior to such scheduled amortization payment or other
principal payment or mandatory redemption and (ii) the date the Borrower becomes
aware that such Indebtedness is required to be paid or redeemed). For the
avoidance of doubt, for purposes of calculating the Covered Debt Amount, any
convertible securities will be included at the then outstanding principal
balance thereof.

 

ARTICLE LXXIV“Currency” means Dollars or any Foreign Currency.

 

ARTICLE LXXV“Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

 

Revolving Credit Agreement

 



10 

 

 

ARTICLE LXXVI“Defaulting Lender” means, subject to Section 2.19(b), any Lender,
as determined by the Administrative Agent, that (a) has failed to (i) fund all
or any portion of its Loans or participations in Letters of Credit within two
Business Days of the date such Loans were required to be funded hereunder unless
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender’s reasonable determination that one or
more conditions precedent to funding (each of which conditions precedent,
together with the applicable default, if any, shall be specifically identified
in detail in such writing) has not been satisfied, or (ii) pay to the
Administrative Agent, any Issuing Bank, any Swingline Lender or any Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swingline Loans) within two Business Days
of the date when due, (b) has notified the Borrower, the Administrative Agent,
any Issuing Bank or any Swingline Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s reasonable determination that a condition precedent to funding
(which condition precedent, together with the applicable default, if any, shall
be specifically identified in detail in such writing or public statement) cannot
be satisfied), (c) has failed, within three Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Administrative Agent and Borrower), or (d) Administrative Agent
has received notification that such Lender has become, or has a direct or
indirect parent company that is, (i) insolvent, or is generally unable to pay
its debts as they become due, or admits in writing its inability to pay its
debts as they become due, or makes a general assignment for the benefit of its
creditors, (ii) other than via an Undisclosed Administration, the subject of a
bankruptcy, insolvency, reorganization, liquidation or similar proceeding, or a
receiver, trustee, conservator, intervenor or sequestrator or the like has been
appointed for such Lender or its direct or indirect parent company, or such
Lender or its direct or indirect parent company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment or (iii) the subject of a Bail-In Action; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority or instrumentality so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.19(b)) upon such determination (and the Administrative
Agent shall deliver written notice of such determination to the Borrower, each
Issuing Bank and each Lender and each Swingline Lender).

 

ARTICLE LXXVII“Designated Obligations” means all obligations of the Borrower
with respect to (a) principal of and interest on the Loans and (b) accrued and
unpaid fees under the Loan Documents.

 

Revolving Credit Agreement

 



11 

 

 

ARTICLE LXXVIII“Disposition” or “Dispose” means the sale, transfer, license,
lease or other disposition (including any sale and leaseback transaction) of any
property by any Person (or the granting of any option or other right to do any
of the foregoing), including any sale, assignment, transfer or other disposal,
with or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith; provided that the term “Disposition” or “Dispose”
shall not include the disposition of Investments originated by the Borrower and
immediately transferred to a Financing Subsidiary pursuant to a transaction not
prohibited hereunder.

 

ARTICLE LXXIX“Dollar Commitment” means, with respect to each Dollar Lender, the
commitment of such Dollar Lender to make Syndicated Loans, and to acquire
participations in Letters of Credit and Swingline Loans, denominated in Dollars
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Dollar Credit Exposure hereunder, as such commitment may
be (a) reduced or increased from time to time pursuant to Section 2.08 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The amount of each Lender’s Dollar Commitment
as of the Fifth Amendment Effective Date is set forth on Schedule 1.01(b), or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Dollar Commitment, as applicable. The aggregate amount of the Lenders’
Dollar Commitments as of the Fifth Amendment Effective Date is $275,000,000.

 

ARTICLE LXXX“Dollar Equivalent” means, on any date of determination, with
respect to an amount denominated in any Foreign Currency, the amount of Dollars
that would be required to purchase such amount of such Foreign Currency on the
date two Business Days prior to such date, based upon the spot selling rate at
which the Administrative Agent offers to sell such Foreign Currency for Dollars
in the London foreign exchange market at approximately 11:00 a.m., London time,
for delivery two Business Days later.

 

ARTICLE LXXXI“Dollar LC Exposure” means, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding Dollar Letters of Credit at such
time plus (b) the aggregate amount of all LC Disbursements in respect of such
Letters of Credit that have not yet been reimbursed by or on behalf of the
Borrower at such time. The Dollar LC Exposure of any Lender at any time shall be
its Applicable Dollar Percentage of the total Dollar LC Exposure at such time.

 

ARTICLE LXXXII“Dollar Lender” means the Persons listed on Schedule 1.01(b) as
having Dollar Commitments and any other Person that shall have become a party
hereto pursuant to an Assignment and Assumption that provides for it to assume a
Dollar Commitment or to acquire Revolving Dollar Credit Exposure, other than any
such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption.

 

ARTICLE LXXXIII“Dollar Letters of Credit” means Letters of Credit that utilize
the Dollar Commitments.

 

ARTICLE LXXXIV“Dollar Loan” means a Loan denominated in Dollars.

 

ARTICLE LXXXV“Dollars” or “$” refers to lawful money of the United States of
America.

 

Revolving Credit Agreement

 



12 

 

 

ARTICLE LXXXVI“EBITDA” means the consolidated net income of the applicable
Person (excluding extraordinary, unusual or non-recurring gains and
extraordinary losses (to the extent excluded in the definition of “EBITDA” (or
similar defined term used for the purposes contemplated herein) in the relevant
agreement relating to the applicable Portfolio Investment)) for the relevant
period plus, without duplication, the following to the extent deducted in
calculating such consolidated net income in the relevant agreement relating to
the applicable Portfolio Investment for such period: (i) consolidated interest
charges for such period, (ii) the provision for federal, state, local and
foreign income taxes payable for such period, (iii) depreciation and
amortization expense for such period, and (iv) such other adjustments included
in the definition of “EBITDA” (or similar defined term used for the purposes
contemplated herein) in the relevant agreement relating to the applicable
Portfolio Investment, provided that such adjustments are usual and customary and
substantially comparable to market terms for substantially similar debt of other
similarly situated borrowers at the time such relevant agreements are entered
into as reasonably determined in good faith by the Borrower. Notwithstanding the
foregoing, EBITDA may be calculated by the Borrower in good faith using
information from and calculations consistent with the relevant financial models,
pro forma financial statements, compliance statements and financial reporting
packages provided by the relevant issuer as per the requirements of the relevant
agreement governing a Portfolio Investment.

 

ARTICLE LXXXVII“EEA Financial Institution” means (a) any credit institution or
investment firm established in any EEA Member Country which is subject to the
supervision of an EEA Resolution Authority, (b) any entity established in an EEA
Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

 

ARTICLE LXXXVIII“EEA Member Country” means any of the member states of the
European Union, Iceland, Liechtenstein and Norway.

 

ARTICLE LXXXIX“EEA Resolution Authority” means any public administrative
authority or any Person entrusted with public administrative authority of any
EEA Member Country (including any delegee) having responsibility for the
resolution of any EEA Financial Institution.

 

ARTICLE XC“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02), which
date is February 1, 2017.

 

ARTICLE XCI“Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests or equivalents (however
designated, including any instrument treated as equity for U.S. federal income
tax purposes) in a Person, and any warrants, options or other rights entitling
the holder thereof to purchase or acquire any such equity interest.

 

ARTICLE XCII“ERISA” means the U.S. Employee Retirement Income Security Act of
1974, and the rules and regulations promulgated thereunder, each as amended or
modified from time to time.

 

ARTICLE XCIII“ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code, or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) or (o) of the Code.

 

Revolving Credit Agreement

 



13 

 

 

ARTICLE XCIV“ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) any
failure by any Plan to satisfy the minimum funding standards (within the meaning
of Section 412 of the Code or Section 302 of ERISA) applicable to such Plan; (c)
the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan,
other than for the payment of plan contributions or PBGC premiums due but not
delinquent under Section 4007 of ERISA; (e) the receipt by the Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; or (f) the imposition of Withdrawal Liability on the
Borrower or any ERISA Affiliate or the receipt of any notice by Borrower or any
ERISA Affiliate of the insolvency, within the meaning of Title IV of ERISA, of
any Multiemployer Plan to which Borrower or any ERISA Affiliate is obligated to
contribute.

 

ARTICLE XCV“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation
Schedule published by the Loan Market Association (or any successor person), as
in effect from time to time.

 

ARTICLE XCVI“Euro” means a single currency of the Participating Member States.

 

ARTICLE XCVII“Eurocurrency”, when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans constituting such Borrowing, are
bearing interest at a rate determined by reference to the Adjusted LIBO Rate.

 

ARTICLE XCVIII“Event of Default” has the meaning assigned to such term in
Article VII.

 

ARTICLE XCIX“Excluded Taxes” means, with respect to the Administrative Agent,
any Lender, any Issuing Bank or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, (a) Taxes imposed on
(or measured by) its net income (however denominated), net profits, franchise
Taxes and branch profits or any similar Taxes, in each case, (i) imposed by the
United States of America (or any state or political subdivision thereof), or by
the jurisdiction (or any political subdivision thereof) under the laws of which
such recipient is organized or in which its principal office is located or, in
the case of any Lender, in which its applicable lending office is located or
(ii) Other Connection Taxes, (b)  in the case of a Lender, any Taxes that are
U.S. withholding taxes imposed on amounts payable to such Lender (i) at the time
such Lender (other than an assignee pursuant to a request by the Borrower under
Section 2.18(b)) becomes a party to this Agreement or designates a new lending
office, except to the extent that such Lender’s assignor or such Lender was
entitled to receive additional amounts from the Borrower with respect to such
withholding tax pursuant to Section 2.16, at the time of such assignment or
designation (other than to the extent such withholding is as a result of a CAM
Exchange), or (ii) that is attributable to such Lender’s failure or inability
(other than as a result of a Change in Law occurring after the date such Lender
becomes a party to this Agreement) to comply with Section 2.16(f), (c) any U.S.
federal, state or local backup withholding Taxes imposed on payments made under
any Loan Document, and (d) any U.S. federal withholding Taxes that are imposed
under FATCA.

 

Revolving Credit Agreement

 



14 

 

 

ARTICLE C“External Manager” means Owl Rock Capital Advisors LLC.

 

ARTICLE CI“Extraordinary Receipts” means any cash received by or paid to any
Obligor on account of any foreign, United States, state or local tax refunds,
pension plan reversions, judgments, proceeds of settlements or other
consideration of any kind in connection with any cause of action, condemnation
awards (and payments in lieu thereof), indemnity payments received not in the
ordinary course of business and any purchase price adjustment received not in
the ordinary course of business in connection with any purchase agreement and
proceeds of insurance (excluding, however, for the avoidance of doubt, proceeds
of any issuance of Equity Interests and issuances of Indebtedness by any
Obligor); provided that Extraordinary Receipts shall not include any (x) amounts
that the Borrower receives from the Administrative Agent or any Lender pursuant
to Section 2.16(f), or (y) cash receipts to the extent received from proceeds of
insurance, condemnation awards (or payments in lieu thereof), indemnity payments
or payments in respect of judgments or settlements of claims, litigation or
proceedings to the extent that such proceeds, awards or payments are received by
any Person in respect of any unaffiliated third party claim against or loss by
such Person and promptly applied to pay (or to reimburse such Person for its
prior payment of) such claim or loss and the costs and expenses of such Person
with respect thereto.

 

ARTICLE CII“FATCA” means Sections 1471 through 1474 of the Code, as of the date
of this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations promulgated thereunder and official interpretations thereof
and any foreign legislation implemented to give effect to any intergovernmental
agreements entered into thereunder and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

 

ARTICLE CIII“Federal Funds Effective Rate” means, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published for any day that is a Business Day,
the average (rounded upwards, if necessary, to the next 1/100 of 1%) of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

ARTICLE CIV“Fee Letter” means that certain Fee Letter dated as of December 29,
2016 among the Borrower, the Administrative Agent, SunTrust Robinson Humphrey,
Inc., BANA and Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

ARTICLE CV“Fifth Amendment Effective Date” means May 7, 2020.

 

ARTICLE CVI“Final Maturity Date” means April 2, 2024.

 

Revolving Credit Agreement

 



15 

 

 

ARTICLE CVII“Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Borrower.

 

ARTICLE CVIII“Financing Subsidiary” means an SPE Subsidiary or an SBIC
Subsidiary.

 

ARTICLE CIX“First Omnibus Amendment Effective Date” means March 29, 2018.

 

ARTICLE CX“Foreign Currency” means at any time any currency other than Dollars.

 

ARTICLE CXI“Foreign Currency Equivalent” means, with respect to any amount in
Dollars, the amount of any Foreign Currency that could be purchased with such
amount of Dollars using the reciprocal of the foreign exchange rate(s) specified
in the definition of the term “Dollar Equivalent”, as determined by the
Administrative Agent.

 

ARTICLE CXII“Foreign Lender” means any Lender that is not a United States
Person.

 

ARTICLE CXIII“Foreign Subsidiary” means any Subsidiary of the Borrower that is a
Controlled Foreign Corporation.

 

ARTICLE CXIV“Fronting Exposure” means, at any time there is a Defaulting Lender,
with respect to any Issuing Bank, such Defaulting Lender’s (a) Applicable Dollar
Percentage of the outstanding Dollar LC Exposure and (b) Applicable
Multicurrency Percentage of the outstanding Multicurrency LC Exposure, in each
case with respect to Letters of Credit issued by such Issuing Bank other than
Dollar LC Exposure or Multicurrency LC Exposure, as the case may be, as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

 

ARTICLE CXV“GAAP” means generally accepted accounting principles in the United
States of America.

 

ARTICLE CXVI“GBSA” has the meaning assigned to such term in Section 9.16.

 

ARTICLE CXVII“GBSA Consultation Period” has the meaning assigned to such term in
Section 9.16.

 

ARTICLE CXVIII“GBSA Lender” has the meaning assigned to such term in
Section 9.16.

 

ARTICLE CXIX“GBSA Notice” has the meaning assigned to such term in Section 9.16.

 

ARTICLE CXX“Governmental Authority” means the government of the United States of
America, or of any other nation, or any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, including any supra-national bodies (such as the European Union or
the European Central Bank).

 

Revolving Credit Agreement

 



16 

 

 

ARTICLE CXXI“Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided that the term Guarantee shall not include
(i) endorsements for collection or deposit in the ordinary course of business or
(ii) customary indemnification agreements entered into in the ordinary course of
business, provided that such indemnification obligations are unsecured, such
Person has determined that any liability thereunder is remote and such
indemnification obligations are not the functional equivalent of the guaranty of
a payment obligation of the primary obligor.

 

ARTICLE CXXII“Guarantee and Security Agreement” means that certain Guarantee and
Security Agreement dated as of the date hereof among the Borrower, the
Administrative Agent, each Subsidiary of the Borrower from time to time party
thereto, each holder (or a representative or trustee therefor) from time to time
of any Secured Longer-Term Indebtedness or Secured Shorter-Term Indebtedness,
and the Collateral Agent, as the same shall be amended, modified, restated and
supplemented and in effect from time to time.

 

ARTICLE CXXIII“Guarantee Assumption Agreement” means a Guarantee Assumption
Agreement substantially in the form of Exhibit B to the Guarantee and Security
Agreement between the Collateral Agent and an entity that pursuant to
Section 5.08(a) is required to become a “Subsidiary Guarantor” under the
Guarantee and Security Agreement (with such changes as the Administrative Agent
shall request consistent with the requirements of Section 5.08).

 

ARTICLE CXXIV“Hedging Agreement” means any interest rate protection agreement,
foreign currency exchange protection agreement, commodity price protection
agreement or other interest or currency exchange rate or commodity price hedging
arrangement.

 

ARTICLE CXXV“Immaterial Subsidiaries” means those Subsidiaries of the Borrower
that are “designated” as Immaterial Subsidiaries by the Borrower from time to
time (it being understood that the Borrower may at any time change any such
designation); provided that such designated Immaterial Subsidiaries shall
collectively meet all of the following criteria as of the date of the most
recent balance sheet required to be delivered pursuant to Section 5.01: (a) the
aggregate assets of such Subsidiaries and their Subsidiaries (on a consolidated
basis) as of such date do not exceed an amount equal to 3% of the consolidated
assets of the Borrower and its Subsidiaries as of such date; and (b) the
aggregate revenues of such Subsidiaries and their Subsidiaries (on a
consolidated basis) for the fiscal quarter ending on such date do not exceed an
amount equal to 3% of the consolidated revenues of the Borrower and its
Subsidiaries for such period.

 

Revolving Credit Agreement

 



17 

 

 

ARTICLE CXXVI“Increasing Lender” has the meaning assigned to such term in
Section 2.08(e)(i).

 

ARTICLE CXXVII“Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding accounts payable and
accrued expenses incurred in the ordinary course of business), (e) all
Indebtedness of others secured by any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed (with
the value of such Indebtedness being the lower of the outstanding amount of such
Indebtedness and the fair market value of the property subject to such Lien),
(f) all Guarantees by such Person of Indebtedness of others, (g) all Capital
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty and (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor. Notwithstanding the foregoing, “Indebtedness”
shall not include (x) escrows or purchase price holdbacks arising in the
ordinary course of business in respect of a portion of the purchase price of an
asset or Investment to satisfy unperformed obligations of the seller of such
asset or Investment, (y) a commitment arising in the ordinary course of business
to make a future Portfolio Investment or (z) uncalled capital or other
commitments of an Obligor in Joint Venture Investments, as well as any letter or
agreement requiring any Obligor to provide capital to a Joint Venture Investment
or a lender to a Joint Venture Investment.

 

ARTICLE CXXVIII“Indemnified Taxes” means Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of the Borrower under this Agreement.

 

ARTICLE CXXIX“Independent” when used with respect to any specified Person means
that such Person (a) does not have any direct financial interest or any material
indirect financial interest in the Borrower or any of its Subsidiaries or
Affiliates (including its investment advisor or any Affiliate thereof) and
(b) is not connected with the Borrower or of its Subsidiaries or Affiliates
(including its investment advisor or any Affiliate thereof) as an officer,
employee, promoter, underwriter, trustee, partner, director or Person performing
similar functions.

 

Revolving Credit Agreement

 



18 

 

 

ARTICLE CXXX“Industry Classification Group” means (a) any of the classification
groups set forth in Schedule 1.01(c) hereto, together with any such
classification groups that may be subsequently established by Moody’s and
provided by the Borrower to the Lenders, and (b) up to three additional industry
group classifications established by the Borrower pursuant to Section 5.12.

 

ARTICLE CXXXI“ING” means ING Capital LLC.

 

ARTICLE CXXXII“Initial Termination Date” has the meaning assigned to such term
in Section 9.16.

 

ARTICLE CXXXIII“Interest Election Request” means a request by the Borrower to
convert or continue a Syndicated Borrowing in accordance with Section 2.07.

 

ARTICLE CXXXIV“Interest Payment Date” means (a) with respect to any Syndicated
ABR Loan, each Quarterly Date, (b) with respect to any Eurocurrency Loan, the
last day of each Interest Period therefor and, in the case of any Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at three-month intervals after the first day of
such Interest Period and (c) with respect to any Swingline Loan, the day that
such Loan is required to be repaid.

 

ARTICLE CXXXV“Interest Period” means, for any Eurocurrency Loan or Borrowing,
the period commencing on the date of such Loan or Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter or, with respect to such portion of any Eurocurrency Loan
or Borrowing denominated in a Foreign Currency that is scheduled to be repaid on
the Final Maturity Date, a period of less than one month’s duration commencing
on the date of such Loan or Borrowing and ending on the Final Maturity Date, as
specified in the applicable Borrowing Request or Interest Election Request;
provided that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (ii) any Interest Period (other than an Interest
Period pertaining to a Eurocurrency Borrowing denominated in a Foreign Currency
that ends on the Final Maturity Date that is permitted to be of less than one
month’s duration as provided in this definition) that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Loan initially shall be the date on which such
Loan is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Loan, and the date of a Syndicated Borrowing
comprising Loans that have been converted or continued shall be the effective
date of the most recent conversion or continuation of such Loans.

 

ARTICLE CXXXVI“Investment” means, for any Person: (a) Equity Interests, bonds,
notes, debentures or other securities of any other Person or any agreement to
acquire any Equity Interests, bonds, notes, debentures or other securities of
any other Person (and any rights or proceeds in respect of (x) any “short sale”
of securities or (y) any sale of any securities at a time when such securities
are not owned by such Person); (b) deposits, advances, loans or other extensions
of credit made to any other Person (including purchases of property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such property to such Person); or (c) Hedging Agreements.

 

Revolving Credit Agreement

 



19 

 

 

ARTICLE CXXXVII“Investment Company Act” means the Investment Company Act of
1940, as amended from time to time.

 

ARTICLE CXXXVIII“Investment Policies” means the investment objectives, policies,
restrictions and limitations set forth in the “BUSINESS” section of its
Registration Statement, and as the same may be changed, altered, expanded,
amended, modified, terminated or restated from time to time in accordance with
this Agreement.

 

ARTICLE CXXXIX“Issuing Bank” means Truist, ING and any other Issuing Bank
designated pursuant to Section 2.05(l), in their capacity as the issuers of
Letters of Credit hereunder, and their respective successors in such capacity as
provided in Section 2.05(j). In the case of any Letter of Credit to be issued in
an Agreed Foreign Currency, Truist and ING may designate any of their respective
affiliates as the “Issuing Bank” for purposes of such Letter of Credit.

 

ARTICLE CXL“Joint Lead Arrangers” means SunTrust Robinson Humphrey, Inc. and
ING.

 

ARTICLE CXLI“Joint Venture Investment” means, with respect to any Obligor, any
Investment by such Obligor in a joint venture or other investment vehicle in the
form of a capital investment, loan or other commitment in or to such joint
venture or other investment vehicle pursuant to which such Obligor may be
required to provide contributions, investments, or financing to such joint
venture or other investment vehicle and which Investment the Borrower has
designated as a “Joint Venture Investment”.

 

ARTICLE CXLII“LC Disbursement” means a payment made by any Issuing Bank pursuant
to a Letter of Credit.

 

ARTICLE CXLIII“LC Exposure” means, at any time, the sum of the Dollar LC
Exposure and the Multicurrency LC Exposure.

 

ARTICLE CXLIV“Lenders” means, collectively, the Dollar Lenders and the
Multicurrency Lenders. Unless the context otherwise requires, the term “Lenders”
includes each Swingline Lender.

 

ARTICLE CXLV“Letter of Credit” means any letter of credit issued pursuant to
this Agreement.

 

ARTICLE CXLVI“Letter of Credit Collateral Account” has the meaning assigned to
such term in Section 2.05(k).

 

ARTICLE CXLVII“Letter of Credit Documents” means, with respect to any Letter of
Credit, collectively, any application therefor and any other agreements,
instruments, guarantees or other documents (whether general in application or
applicable only to such Letter of Credit) governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations,
each as the same may be modified and supplemented and in effect from time to
time.

 

Revolving Credit Agreement

 



20 

 

 

  

ARTICLE CXLVIII“LIBO Quoted Currency” means each of the following currencies:
Dollars; Euro; English Pounds Sterling; Japanese Yen; and Swiss Franc; in each
case as long as there is a published LIBO rate with respect thereto.

 

ARTICLE CXLIX“LIBO Rate” means, for any Interest Period:

 

(a)       in the case of Eurocurrency Borrowings denominated in a LIBO Quoted
Currency, the ICE Benchmark Administration Limited London interbank offered rate
per annum for deposits in the relevant Currency for a period equal to the
Interest Period as displayed in the Bloomberg Financial Markets System (or such
other page on that service or such other service designated by the ICE Benchmark
Administration Limited for the display of such Administration’s London interbank
offered rate for deposits in the relevant Currency) as of 11:00 a.m., London
time on the day that is two Business Days prior to the first day of the Interest
Period (or, solely with respect to Eurocurrency Borrowings in Pounds Sterling,
on the first day of the Interest Period) (the “Screen Rate”); provided that if
the Administrative Agent determines that the relevant foregoing sources are
unavailable for the relevant Interest Period, LIBO Rate shall mean for any LIBO
Quoted Currency, the rate of interest determined by the Administrative Agent to
be the average (rounded upward, if necessary, to the nearest 1/100th of 1%) of
the rate per annum at which the Administrative Agent could borrow funds if it
were to do so by asking for and then accepting interbank offers two business
days preceding the first day of such Interest Period (or, solely with respect to
Eurocurrency Borrowings denominated in Pounds Sterling, on the first day of such
Interest Period) in the London interbank market for the relevant Currency as of
11:00 a.m. for delivery on the first day of such Interest Period, for the number
of days comprised therein and in an amount comparable to the amount of the
Administrative Agent’s portion of the relevant Eurocurrency Borrowing;

 

(b)       in the case of Eurocurrency Borrowings denominated in Canadian
Dollars, the CDOR Rate per annum;

 

(c)       in the case of Eurocurrency Borrowings denominated in Australian
Dollars, the rate per annum equal to the Bank Bill Swap Reference Bid rate or a
successor thereto approved by the Administrative Agent (“BBSY”) as published by
Reuters (or such other page or commercially available source providing BBSY
(Bid) quotations as may be designated by the Administrative Agent from time to
time) at or about 10:30 a.m. (Melbourne, Australia time) on the day that is two
Business Days prior to the first day of the Interest Period (or if such day is
not a Business Day, then on the immediately preceding Business Day) with a term
equivalent to such Interest Period;

 

(d)       in the case of Eurocurrency Borrowings denominated in New Zealand
Dollars, the rate per annum equal to the Bank Bill Reference Bid Rate or a
successor thereto approved by the Administrative Agent (“BKBM”) as published by
Reuters (or such other page or commercially available source providing BKBM
(Bid) quotations as may be designated by the Administrative Agent from time to
time) at or about 10:45 a.m. (Auckland, New Zealand time) on the day that is two
Business Days prior to the first day of the Interest Period (or if such day is
not a Business Day, then on the immediately preceding Business Day) with a term
equivalent to such Interest Period;

 

Revolving Credit Agreement

 



21

 

 

(e)       in the case of Eurocurrency Borrowings denominated in Swedish Krona,
the rate per annum equal to the Stockholm Interbank Offered Rate or a successor
thereto approved by the Administrative Agent (“STIBOR”) as published by Reuters
(or such other page or commercially available source providing STIBOR quotations
as may be designated by the Administrative Agent from time to time) at or about
11:00 a.m. (Stockholm, Sweden time) on the day that is two Business Days prior
to the first day of the Interest Period (or if such day is not a Business Day,
then on the immediately preceding Business Day) with a term equivalent to such
Interest Period; and

 

(f)       for all Non-LIBO Quoted Currencies (other than Canadian Dollars,
Australian Dollars, New Zealand Dollars or Swedish Krona), the calculation of
the applicable reference rate shall be determined in accordance with market
practice;

 

provided in each case, if such rate is less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.

 

ARTICLE CL“Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities, except in favor of the issuer thereof (and in the case of
Investments that are securities, excluding customary drag-along, tag-along,
right of first refusal and other similar rights in favor of the equity holders
of the same issuer).

 

ARTICLE CLI“Loan Documents” means, collectively, this Agreement, the Letter of
Credit Documents, the Security Documents and the First Amendment to this
Agreement, dated as of July 17, 2017, and the First Omnibus Amendment to this
Agreement and the Guarantee and Security Agreement, dated as of March 29, 2018,
the Third Amendment to this Agreement, dated as of June 21, 2018, the Fourth
Amendment to this Agreement, dated as of April 2, 2019, and the Fifth Amendment
to this Agreement, dated as of May 7, 2020.

 

ARTICLE CLII“Loans” means the loans made by the Lenders to the Borrower pursuant
to this Agreement.

 

ARTICLE CLIII“Margin Stock” means “margin stock” within the meaning of
Regulations T, U and X.

 

ARTICLE CLIV“Material Adverse Change” has the meaning assigned to such term in
Section 3.04(b).

 

ARTICLE CLV“Material Adverse Effect” means a material adverse effect on (a) the
business, Portfolio Investments and other assets, liabilities and financial
condition of the Borrower or the Borrower and its Subsidiaries (other than
Financing Subsidiaries) taken as a whole (excluding in any case a decline in the
net asset value of the Borrower or a change in general market conditions or
values of the Portfolio Investments), or (b) the validity or enforceability of
any of the Loan Documents or the rights or remedies of the Administrative Agent
and the Lenders thereunder.

 

Revolving Credit Agreement

 



22

 

 

ARTICLE CLVI“Material Indebtedness” means (a) Indebtedness (other than the
Loans, Letters of Credit and Hedging Agreements), of any one or more of the
Borrower and its Subsidiaries in an aggregate principal amount exceeding
$25,000,000 and (b) obligations in respect of one or more Hedging Agreements
under which the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower and its Subsidiaries would be required to pay if
such Hedging Agreement(s) were terminated at such time would exceed $25,000,000.

 

ARTICLE CLVII“Minimum Collateral Amount” means, at any time, with respect to
Cash Collateral consisting of Cash or deposit account balances, an amount equal
to 100% of the Fronting Exposure of each Issuing Bank with respect to Letters of
Credit issued and outstanding at such time.

 

ARTICLE CLVIII“Moody’s” means Moody’s Investors Service, Inc. or any successor
thereto.

 

ARTICLE CLIX“Multicurrency Commitment” means, with respect to each Multicurrency
Lender, the commitment of such Multicurrency Lender to make Syndicated Loans,
and to acquire participations in Letters of Credit and Swingline Loans,
denominated in Dollars and in Agreed Foreign Currencies hereunder, expressed as
an amount representing the maximum aggregate amount of such Lender’s Revolving
Multicurrency Credit Exposure hereunder, as such commitment may be (a) reduced
or increased from time to time pursuant to Section 2.08 and (b) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The amount of each Lender’s Multicurrency Commitment
as of the Fifth Amendment Effective Date is set forth on Schedule 1.01(b), or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Multicurrency commitment, as applicable. The aggregate amount of the
Lenders’ Multicurrency Commitments as of the Fifth Amendment Effective Date is
$920,000,000.

 

ARTICLE CLX“Multicurrency LC Exposure” means, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding Multicurrency Letters of Credit at
such time plus (b) the aggregate amount of all LC Disbursements in respect of
such Letters of Credit that have not yet been reimbursed by or on behalf of the
Borrower at such time. The Multicurrency LC Exposure of any Lender at any time
shall be its Applicable Multicurrency Percentage of the total Multicurrency LC
Exposure at such time.

 

ARTICLE CLXI“Multicurrency Lender” means the Persons listed on Schedule 1.01(b)
as having Multicurrency Commitments and any other Person that shall have become
a party hereto pursuant to an Assignment and Assumption that provides for it to
assume a Multicurrency Commitment or to acquire Revolving Multicurrency Credit
Exposure, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption.

 

Revolving Credit Agreement

 



23

 

 

ARTICLE CLXII“Multicurrency Letters of Credit” means Letters of Credit that
utilize the Multicurrency Commitments.

 

ARTICLE CLXIII“Multicurrency Loan” means a Loan denominated in Dollars or an
Agreed Foreign Currency.

 

ARTICLE CLXIV“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

ARTICLE CLXV“National Currency” means the currency, other than the Euro, of a
Participating Member State.

 

ARTICLE CLXVI“Net Cash Proceeds” means:

 

ARTICLE CLXVII(a)     with respect to any Disposition by the Borrower or any of
its Subsidiaries (other than Financing Subsidiaries), or any Extraordinary
Receipt received or paid to the account of the Borrower or any of its
Subsidiaries (other than Financing Subsidiaries) (in each case, which requires a
payment of the Loans under Section 2.10(d)), an amount equal to (a) the sum of
cash and Cash Equivalents received in connection with such transaction
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) minus (b) the sum of (i) the principal amount of any
Indebtedness that is secured by the applicable asset and that is required to be
repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), (ii) the reasonable out-of-pocket fees, costs and expenses
incurred by the Borrower or such Subsidiary in connection with such transaction,
(iii) the taxes paid or reasonably estimated to be actually payable within two
years of the date of the relevant transaction in connection with such
transaction; provided that, if the amount of any estimated taxes pursuant to
clause (iii) exceeds the amount of taxes actually required to be paid in cash in
respect of such Disposition, the aggregate amount of such excess shall
constitute Net Cash Proceeds (as of the date the Borrower determines such excess
exists) and (iv) any reasonable costs, fees, commissions, premiums and expenses
incurred by the Borrower or any of its Subsidiaries in connection with such
Disposition; and

 

ARTICLE CLXVIII(b)     with respect to the sale or issuance of any Equity
Interest by the Borrower or any of its Subsidiaries (other than any Financing
Subsidiary) (including, for the avoidance of doubt, cash received by the
Borrower or any of its Subsidiaries (other than any Financing Subsidiaries) for
the sale by the Borrower or such Subsidiary of any Equity Interest of a
Financing Subsidiary but specifically excluding any sale of any Equity Interest
by a Financing Subsidiary or cash received by a Financing Subsidiary in
connection with the sale of any Equity Interest), or the incurrence or issuance
of any Indebtedness by the Borrower or any of its Subsidiaries (other than
Financing Subsidiaries) (in each case, which requires a payment of the Loans
under Section 2.10(d)), an amount equal to (i) the sum of the cash and Cash
Equivalents received in connection with such transaction minus (ii) the sum of
(1) reasonable out-of-pocket fees, costs and expenses, incurred by the Borrower
or such Subsidiary in connection therewith plus (2) any reasonable costs, fees,
commissions, premiums, expenses, or underwriting discounts or commissions
incurred by the Borrower or any of its Subsidiaries in connection with such sale
or issuance.

 

Revolving Credit Agreement

 



24

 

 

ARTICLE CLXIX“Non-Defaulting Lender” means, at any time, a Lender that is not a
Defaulting Lender at such time.

 

ARTICLE CLXX“Non-LIBO Quoted Currency” means any Currency other than a LIBO
Quoted Currency.

 

ARTICLE CLXXI“Non-Performing Joint Venture Investment” means a Joint Venture
Investment that is not a Performing Joint Venture Investment.

 

ARTICLE CLXXII“Non-Public Information” means material non-public information
(within the meaning of United States federal, state or other applicable
securities laws) with respect to Borrower or its Affiliates or their Securities.

 

ARTICLE CLXXIII“Obligor” means, collectively, the Borrower and the Subsidiary
Guarantors.

 

ARTICLE CLXXIV“Original Currency” has the meaning assigned to such term in
Section 2.17.

 

ARTICLE CLXXV“Other Connection Taxes” means with respect to the Administrative
Agent, any Lender or any Issuing Bank, Taxes imposed by any jurisdiction by
reason of the recipient having any present or former connection with such
jurisdiction (other than a connection arising solely from entering into,
receiving any payment under or enforcing its rights under this Agreement or any
other Loan Document or selling or assigning an interest in any Loan or Loan
Document).

 

ARTICLE CLXXVI“Other Covered Indebtedness” means, collectively, Secured
Longer-Term Indebtedness, Secured Shorter-Term Indebtedness and Unsecured
Shorter-Term Indebtedness; provided that “Other Covered Indebtedness” shall not
include any Indebtedness secured by a Lien on Portfolio Investments permitted
under Section 6.02(e).

 

ARTICLE CLXXVII“Other Permitted Indebtedness” means (a) accrued expenses and
current trade accounts payable incurred in the ordinary course of the Borrower’s
business which are not overdue for a period of more than 90 days or which are
being contested in good faith by appropriate proceedings, (b) Indebtedness
(other than Indebtedness for borrowed money) arising in connection with
transactions in the ordinary course of the Borrower’s business in connection
with its securities transactions, derivatives transactions, reverse repurchase
agreements or dollar rolls to the extent such transactions are permitted under
the Investment Company Act and the Borrower’s Investment Policies (after giving
effect to any Permitted Policy Amendments), provided that such Indebtedness does
not arise in connection with the purchase of Portfolio Investments other than
Cash Equivalents and U.S. Government Securities and (c) Indebtedness in respect
of judgments or awards that have been in force for less than the applicable
period for taking an appeal so long as such judgments or awards do not
constitute an Event of Default under clause (l) of Article VII.

 

Revolving Credit Agreement

 



25

 

 

ARTICLE CLXXVIII“Other Taxes” means any and all present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made under any Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, any Loan
Document, excluding any such Taxes that are Other Connection Taxes resulting
from an assignment by any Lender in accordance with Section 9.04 hereof (unless
such assignment is made pursuant to Section 2.18(b)).

 

ARTICLE CLXXIX“Participant” has the meaning assigned to such term in Section
9.04(f).

 

ARTICLE CLXXX“Participant Register” has the meaning assigned to such term in
Section 9.04(f).

 

ARTICLE CLXXXI“Participating Member State” means any member state of the
European Community that adopts or has adopted the Euro as its lawful currency in
accordance with the legislation of the European Union relating to the European
Monetary Union.

 

ARTICLE CLXXXII“PBGC” means the Pension Benefit Guaranty Corporation referred to
and defined in ERISA and any successor entity performing similar functions.

 

ARTICLE CLXXXIII“Performing Joint Venture Investments” means Joint Venture
Investments which are Performing.

 

ARTICLE CLXXXIV“Permitted Equity Interests” means common stock of the Borrower
that after its issuance is not subject to any agreement between the holder of
such common stock and the Borrower where the Borrower is required to purchase,
redeem, retire, acquire, cancel or terminate any such common stock.

 

ARTICLE CLXXXV“Permitted Liens” means (a) Liens imposed by any Governmental
Authority for taxes, assessments or charges not yet due or that are being
contested in good faith and by appropriate proceedings if adequate reserves with
respect thereto are maintained on the books of the Borrower in accordance with
GAAP; (b) Liens of clearing agencies, broker-dealers and similar Liens incurred
in the ordinary course of business; provided that such Liens (i) attach only to
the securities (or proceeds) being purchased or sold and (ii) secure only
obligations incurred in connection with such purchase or sale, and not any
obligation in connection with margin financing; (c) Liens imposed by law, such
as materialmen’s, mechanics’, carriers’, workmens’, storage and repairmen’s
Liens and other similar Liens arising in the ordinary course of business and
securing obligations (other than Indebtedness for borrowed money) not yet due or
that are being contested in good faith and by appropriate proceedings if
adequate reserves with respect thereto are maintained on the books of the
Borrower in accordance with GAAP; (d) Liens incurred or pledges or deposits made
to secure obligations incurred in the ordinary course of business under workers’
compensation laws, unemployment insurance or other similar social security
legislation (other than Liens imposed by the PBGC in respect of employee benefit
plans subject to Title IV of ERISA) or to secure public or statutory
obligations; (e) Liens securing the performance of, or payment in respect of,
bids, insurance premiums, deductibles or co-insured amounts, tenders, government
or utility contracts (other than for the repayment of borrowed money), surety,
stay, customs and appeal bonds and other obligations of a similar nature
incurred in the ordinary course of business; (f) Liens arising out of judgments
or awards that have been in force for less than the applicable period for taking
an appeal so long as such judgments or awards do not constitute an Event of
Default under clause (l) of Article VII; (g) customary rights of setoff and
liens upon (i) deposits of cash in favor of banks or other depository
institutions in which such cash is maintained in the ordinary course of
business, (ii) cash and financial assets held in securities accounts in favor of
banks and other financial institutions with which such accounts are maintained
in the ordinary course of business and (iii) assets held by a custodian in favor
of such custodian in the ordinary course of business securing payment of fees,
indemnities and other similar obligations; (h) Liens arising solely from
precautionary filings of financing statements under the Uniform Commercial Code
of the applicable jurisdictions in respect of operating leases entered into by
the Borrower or any of its Subsidiaries in the ordinary course of business; (i)
deposits of money securing leases to which Borrower is a party as lessee made in
the ordinary course of business; (j) easements, rights of way, zoning
restrictions and similar encumbrances on real property and minor irregularities
in the title thereto that do not (i) secure obligations for the payment of money
or (ii) materially impair the value of such property or its use by any Obligor
or any of its Subsidiaries in the normal conduct of such Person’s business; and
(k) Liens in favor of any escrow agent solely on and in respect of any cash
earnest money deposits made by any Obligor in connection with any letter of
intent or purchase agreement (to the extent that the acquisition or disposition
with respect thereto is otherwise permitted hereunder).

 

Revolving Credit Agreement

 



26

 

 

ARTICLE CLXXXVI“Permitted Policy Amendment” means any change, alteration,
expansion, amendment, modification, termination or restatement of the Investment
Policies that is either (a) approved in writing by the Administrative Agent
(with the consent of the Required Lenders), (b) required by applicable law,
rule, regulation or Governmental Authority, or (c) not materially adverse to the
rights, remedies or interests of the Lenders in the reasonable discretion of the
Administrative Agent (for the avoidance of doubt, no change, alteration,
expansion, amendment, modification, termination or restatement of the Investment
Policies shall be deemed “material” if investment size proportionately increases
as the size of the Borrower’s capital base changes).

 

ARTICLE CLXXXVII“Permitted SBIC Guarantee” means a guarantee by the Borrower of
Indebtedness of an SBIC Subsidiary on the SBA’s then applicable form; provided
that the recourse to the Borrower thereunder is expressly limited only to
periods after the occurrence of an event or condition that is an impermissible
change in the control of such SBIC Subsidiary (it being understood that, as
provided in clause (s) of Article VII, it shall be an Event of Default hereunder
if any such event or condition giving rise to such recourse occurs).

 

ARTICLE CLXXXVIII“Person” means any natural person, corporation, limited
liability company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity.

 

ARTICLE CLXXXIX“Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

ARTICLE CXC“Platform” means has the meaning set forth in Section 5.01(i).

 

Revolving Credit Agreement

 



27

 

 

ARTICLE CXCI“Portfolio Investment” means any Investment held by the Obligors in
their asset portfolio (and solely for purposes of determining the Borrowing
Base, Cash).  Without limiting the generality of the foregoing, the following
Investments shall not be considered Portfolio Investments under this Agreement
or any other Loan Document: (a) any Investment by an Obligor in any Subsidiary,
Affiliate or joint venture of such Obligor (including, for the avoidance of
doubt, any Joint Venture Investment or any Investment by an Obligor in an entity
constituting a portfolio investment of such Obligor or an Affiliate of such
Obligor); (b) any Investment that provides in favor of the obligor in respect of
such Portfolio Investment an express right of rescission, set-off, counterclaim
or any other defenses; (c) any Investment, which if debt, is an obligation
(other than a revolving loan or delayed draw term loan) pursuant to which any
future advances or payments to the Obligor may be required to be made by the
Borrower; (d) any Investment which is made to a bankrupt entity (other than a
debtor-in-possession financing and current pay obligations); and (e) any
Investment, Cash or account in which a Financing Subsidiary has an interest.

 

ARTICLE CXCII“PPM” means the private placement memorandum, dated as of October
5, 2016, relating to the common stock offering of the Borrower.

 

ARTICLE CXCIII“Prime Rate” means the rate which is quoted as the “prime rate” in
the print edition of The Wall Street Journal, Money Rates Section.

 

ARTICLE CXCIV“Principal Financial Center” means, in the case of any Currency,
the principal financial center where such Currency is cleared and settled, as
determined by the Administrative Agent.

 

ARTICLE CXCV“PTE” means a prohibited transaction class exemption issued by the
U.S. Department of Labor, as any such exemption may be amended from time to
time.

 

ARTICLE CXCVI“Public Lender” means Lenders that do not wish to receive
Non-Public Information with respect to the Borrower or any of its Subsidiaries
or their Securities.

 

ARTICLE CXCVII“Quarterly Dates” means the last Business Day of March, June,
September and December in each year, commencing on March 31, 2017.

 

ARTICLE CXCVIII“Quoted Investments” has the meaning set forth in
Section 5.12(b)(ii)(A).

 

ARTICLE CXCIX“Register” has the meaning set forth in Section 9.04(c).

 

ARTICLE CC“Registration Statement” means the Registration Statement filed by the
Borrower with the Securities and Exchange Commission on April 11, 2016.

 

ARTICLE CCI“Regulations D, T, U and X” means, respectively, Regulations D, T, U
and X of the Board of Governors of the Federal Reserve System (or any
successor), as the same may be modified and supplemented and in effect from time
to time.

 

Revolving Credit Agreement

 



28

 

 

ARTICLE CCII“Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective partners, directors, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.

 

ARTICLE CCIII“Relevant Available Funds” means the sum (without duplication) of
(a) the aggregate amount available to be drawn under any committed facilities
(excluding this Agreement and any committed facility of a Financing Subsidiary),
for which all applicable conditions to availability could be satisfied at such
time, plus (b) the aggregate amount available to be (x) drawn under any
committed facility for a Financing Subsidiary and (y) distributed by such
Financing Subsidiary to an Obligor in accordance with the terms of the
definitive documentation for such committed facility, for which all applicable
conditions to availability and distribution could be satisfied at such time.

 

ARTICLE CCIV“Required Lenders” means, at any time, Lenders having Revolving
Credit Exposures and unused Commitments representing more than 50% of the sum of
the total Revolving Credit Exposures and unused Commitments at such time;
provided that the Revolving Credit Exposures and unused Commitments of any
Defaulting Lender shall be disregarded in the determination of Required Lenders.
The Required Lenders of a Class (which shall include the terms “Required Dollar
Lenders” and “Required Multicurrency Lenders”) means Lenders having Revolving
Credit Exposures and unused Commitments of such Class representing more than 50%
of the sum of the total Revolving Credit Exposures and unused Commitments of
such Class at such time. Notwithstanding the foregoing, the Revolving Credit
Exposure and unused Commitments of any Defaulting Lender shall be disregarded in
the determination of Required Lenders or Required Lenders of a Class.

 

ARTICLE CCV“Responsible Officer” means the chief executive officer, president,
chief financial officer, treasurer, assistant treasurer or controller of an
Obligor.

 

ARTICLE CCVI“Restricted Payment” means any dividend or other distribution
(whether in cash, securities or other property) with respect to any shares of
any class of capital stock of the Borrower or any of its Subsidiaries, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such shares of capital stock of
the Borrower or any option, warrant or other right to acquire any such shares of
capital stock of the Borrower (it being understood that none of: (w) the
conversion features under convertible notes; (x) the triggering and/or
settlement thereof; or (y) any cash payment made by the Borrower in respect
thereof, shall constitute a Restricted Payment hereunder).

 

ARTICLE CCVII“Return of Capital” means (a) any net cash amount received by any
Obligor in respect of the outstanding principal of any Portfolio Investment
(whether at stated maturity, by acceleration or otherwise), (b) without
duplication of amounts received under clause (a), any net cash proceeds received
by any Obligor from the sale of any property or assets pledged as collateral in
respect of any Portfolio Investment to the extent such net cash proceeds are
less than or equal to the outstanding principal balance of such Portfolio
Investment, (c) any net cash amount received by any Obligor in respect of any
Portfolio Investment that is an Equity Interest (x) upon the liquidation or
dissolution of the issuer of such Portfolio Investment, (y) as a distribution of
capital made on or in respect of such Portfolio Investment, or (z) pursuant to
the recapitalization or reclassification of the capital of the issuer of such
Portfolio Investment or pursuant to the reorganization of such issuer or (d) any
similar return of capital received by any Obligor in cash in respect of any
Portfolio Investment (in the case of clauses (a), (b), (c) and (d), net of any
fees, costs, expenses and taxes payable with respect thereto).

 

Revolving Credit Agreement

 



29

 

 

ARTICLE CCVIII“Revolving Credit Exposure” means, with respect to any Lender at
any time, the sum of the outstanding principal amount of such Lender’s Revolving
Dollar Credit Exposure and Revolving Multicurrency Credit Exposure at such time.

 

ARTICLE CCIX“Revolving Dollar Credit Exposure” means, with respect to any Lender
at any time, the sum of the outstanding principal amount of such Lender’s
Syndicated Loans, and its LC Exposure and Swingline Exposure, at such time made
or incurred under the Dollar Commitments.

 

ARTICLE CCX“Revolving Multicurrency Credit Exposure” means, with respect to any
Lender at any time, the sum of the outstanding principal amount of such Lender’s
Syndicated Loans, and its LC Exposure and Swingline Exposure, at such time made
or incurred under the Multicurrency Commitments.

 

ARTICLE CCXI“Revolving Percentage” means, as of any date of determination, the
result, expressed as a percentage, of the Revolving Credit Exposure on such date
divided by the aggregate outstanding Covered Debt Amount on such date.

 

ARTICLE CCXII“RIC” means a person qualifying for treatment as a “regulated
investment company” under the Code.

 

ARTICLE CCXIII“S&P” means S&P Global Ratings or any successor thereto.

 

ARTICLE CCXIV“Sanctioned Country” means, at any time, a country, territory or
region that is the subject or the target of country-wide or territory-wide
Sanctions broadly prohibiting dealings with such country, territory or region
(currently, Cuba, Crimea, Iran, North Korea and Syria).

 

ARTICLE CCXV“Sanctions” has the meaning assigned to such term in
Section 3.15(a).

 

ARTICLE CCXVI“SBA” means the United States Small Business Administration.

 

ARTICLE CCXVII“SBIC Equity Commitment” means a commitment by the Borrower to
make one or more capital contributions to an SBIC Subsidiary.

 

Revolving Credit Agreement

 



30

 

 

ARTICLE CCXVIII“SBIC Subsidiary” means any direct or indirect Subsidiary
(including such Subsidiary’s general partner or managing entity to the extent
that the only material asset of such general partner or managing entity is its
equity interest in the SBIC Subsidiary) of the Borrower licensed as a small
business investment company under the Small Business Investment Act of 1958, as
amended, (or that has applied for such a license and is actively pursuing the
granting thereof by appropriate proceedings promptly instituted and diligently
conducted) and which is designated by the Borrower (as provided below) as an
SBIC Subsidiary, so long as (a) no portion of the Indebtedness or any other
obligations (contingent or otherwise) of such Subsidiary: (i) is Guaranteed by
any Obligor (other than a Permitted SBIC Guarantee), (ii) is recourse to or
obligates any Obligor in any way (other than in respect of any SBIC Equity
Commitment or Permitted SBIC Guarantee), or (iii) subjects any property of any
Obligor, directly or indirectly, contingently or otherwise, to the satisfaction
thereof, other than Equity Interests in any SBIC Subsidiary pledged to secure
such Indebtedness, and (b) no Obligor has any obligation to maintain or preserve
such Subsidiary’s financial condition or cause such entity to achieve certain
levels of operating results. Any such designation by the Borrower shall be
effected pursuant to a certificate of a Financial Officer delivered to the
Administrative Agent, which certificate shall include a statement to the effect
that, to the best of such officer’s knowledge, such designation complied with
the foregoing conditions.

 

ARTICLE CCXIX“Secured Longer-Term Indebtedness” means, as at any date,
Indebtedness (other than Indebtedness hereunder) of an Obligor (which may be
Guaranteed by Subsidiary Guarantors) that (a) has no scheduled amortization
prior to, and a final maturity date not earlier than, six months after the Final
Maturity Date (it being understood that none of: (w) the conversion features
under convertible notes; (x) the triggering and/or settlement thereof; or (y)
any cash payment made in respect thereof, shall constitute “amortization” for
purposes of this clause (a)), (b) is incurred pursuant to documentation
containing (i) financial covenants, covenants governing the borrowing base, if
any, portfolio valuations and events of default (other than events of default
customary in indentures or similar instruments that have no analogous provisions
in this Agreement or credit agreements generally) that are no more restrictive
on the Borrower and its Subsidiaries than those set forth in this Agreement and
(ii) other terms (other than pricing terms) that are no more restrictive in any
material respect upon the Borrower and its Subsidiaries, prior to the
Termination Date, than those set forth in this Agreement (it being understood
that put rights or repurchase or redemption obligations (x) in the case of
convertible securities, in connection with the suspension or delisting of the
capital stock of the Borrower or the failure of the Borrower to satisfy a
continued listing rule with respect to its capital stock or (y) arising out of
circumstances that would constitute a “fundamental change” (as such term is
customarily defined in convertible note offerings) or an Event of Default under
this Agreement shall not be deemed to be more restrictive for purposes of this
definition)); provided that, upon the Borrower’s written request in connection
with the incurrence of any Secured Longer-Term Indebtedness that otherwise would
not meet the requirements of this clause (b), the Borrower and the
Administrative Agent (on behalf of the Lenders) shall promptly enter into a
written amendment to this Agreement making changes necessary such that the
financial covenants, covenants governing the borrowing base, if any, portfolio
valuations, events of default (other than events of default customary in
indentures or similar instruments that have no analogous provisions in this
Agreement or credit agreements generally) or other terms, as applicable, in this
Agreement shall be as restrictive as such covenants in the Secured Longer-Term
Indebtedness (or in the case of such other terms, as restrictive in all material
respects), and (c) is not secured by any assets of any Obligor other than
pursuant to this Agreement or the Security Documents and the holders of which
(or an authorized agent, representative or trustee of such holders) have either
executed (i) a joinder agreement to the Guarantee and Security Agreement or (ii)
such other document or agreement, in a form reasonably satisfactory to the
Administrative Agent and the Collateral Agent, pursuant to which the holders (or
an authorized agent, representative or trustee of such holders) of such Secured
Longer-Term Indebtedness shall have become a party to the Guarantee and Security
Agreement and assumed the obligations of a Financing Agent or Designated
Indebtedness Holder (in each case, as defined in the Guarantee and Security
Agreement).

 

Revolving Credit Agreement

 



31

 

 

ARTICLE CCXX“Secured Shorter-Term Indebtedness” means, collectively, (a) any
Indebtedness of an Obligor that is secured by any assets of any Obligor and that
does not constitute Secured Longer-Term Indebtedness, (b) any Indebtedness of an
Obligor that is not secured by any assets of any Obligor other than pursuant to
this Agreement or the Security Documents and the holders of which (or an
authorized agent, representative or trustee of such holders) have either
executed (i) a joinder agreement to the Guarantee and Security Agreement or (ii)
such other document or agreement, in a form reasonably satisfactory to the
Administrative Agent and the Collateral Agent, pursuant to which the holders (or
an authorized agent, representative or trustee of such holders) of such Secured
Shorter-Term Indebtedness shall have become a party to the Guarantee and
Security Agreement and assumed the obligations of a Financing Agent or
Designated Indebtedness Holder (in each case, as defined in the Guarantee and
Security Agreement) and (c) any Indebtedness that is designated as “Secured
Shorter-Term Indebtedness” pursuant to Section 6.11(a).

 

ARTICLE CCXXI“Security Documents” means, collectively, the Guarantee and
Security Agreement, all Uniform Commercial Code financing statements filed with
respect to the security interests in personal property created pursuant to the
Guarantee and Security Agreement and all other assignments, pledge agreements,
security agreements, control agreements and other instruments executed and
delivered on or after the date hereof by any of the Obligors pursuant to the
Guarantee and Security Agreement or otherwise providing or relating to any
collateral security for any of the Secured Obligations under and as defined in
the Guarantee and Security Agreement.

 

ARTICLE CCXXII“Shareholders’ Equity” means, at any date, the amount determined
on a consolidated basis, without duplication, in accordance with GAAP, of
shareholders equity for the Borrower and its Subsidiaries at such date.

 

ARTICLE CCXXIII“SPE Subsidiary” means:

 

ARTICLE CCXXIV(a) a direct or indirect Subsidiary of the Borrower to which any
Obligor sells, conveys or otherwise transfers (whether directly or indirectly)
Portfolio Investments, which engages in no material activities other than in
connection with the purchase, holding, disposition or financing of such assets
and which is designated by the Borrower (as provided below) as an SPE
Subsidiary, so long as:

 

(i)       no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is Guaranteed by any Obligor (other than Guarantees in
respect of Standard Securitization Undertakings), (ii) is recourse to or
obligates any Obligor in any way other than pursuant to Standard Securitization
Undertakings or (iii) subjects any property of any Obligor, directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings or any Guarantee thereof,

 

Revolving Credit Agreement

 



32

 

 

(ii)       no Obligor has any material contract, agreement, arrangement or
understanding with such Subsidiary other than on terms, taken as a whole, not
materially less favorable to such Obligor than those that might be obtained at
the time from Persons that are not Affiliates of any Obligor, other than fees
payable in the ordinary course of business in connection with servicing
receivables, and

 

(iii)       to which no Obligor has any obligation to maintain or preserve such
entity’s financial condition or cause such entity to achieve certain levels of
operating results; and

 

ARTICLE CCXXV(b) any passive holding company that is designated by the Borrower
(as provided below) as a SPE Subsidiary, so long as:

 

(i)       such passive holding company is the direct parent of a SPE Subsidiary
referred to in clause (a);

 

(ii)      such passive holding company engages in no activities and has no
assets (other than in connection with the transfer of assets to and from a SPE
Subsidiary referred to in clause (a), and its ownership of all of the Equity
Interests of a SPE Subsidiary referred to in clause (a)) or liabilities;

 

(iii)     no Obligor has any contract, agreement, arrangement or understanding
with such passive holding company; and

 

(iv) no Obligor has any obligation to maintain or preserve such passive holding
company’s financial condition or cause such entity to achieve certain levels of
operating results.

 

ARTICLE CCXXVIAny such designation of a SPE Subsidiary by the Borrower shall be
effected pursuant to a certificate of a Financial Officer delivered to the
Administrative Agent, which certificate shall include a statement to the effect
that, to the best of such officer’s knowledge, such designation complied with
the conditions set forth in clause (a) or (b) above, as applicable. Each
Subsidiary of an SPE Subsidiary shall be deemed to be an SPE Subsidiary and
shall comply with the foregoing requirements of this definition.

 

ARTICLE CCXXVII “Special Equity Interest” means any Equity Interest that is
subject to a Lien in favor of creditors of the issuer of such Equity Interest
provided that (a) such Lien was created to secure Indebtedness owing by such
issuer to such creditors, (b) such Indebtedness was (i) in existence at the time
the Obligors acquired such Equity Interest, (ii) incurred or assumed by such
issuer substantially contemporaneously with such acquisition or (iii) already
subject to a Lien granted to such creditors and (c) unless such Equity Interest
is not intended to be included in the Collateral, the documentation creating or
governing such Lien does not prohibit the inclusion of such Equity Interest in
the Collateral.

 

Revolving Credit Agreement

 



33

 

 

ARTICLE CCXXVIII“Special Unsecured Indebtedness” means Indebtedness of an
Obligor issued after the First Omnibus Amendment Effective Date (which may be
Guaranteed by Subsidiary Guarantors) that (a) has no amortization prior to, and
a final maturity date not earlier than, the Final Maturity Date (it being
understood that (A) none of: (w) the conversion features under convertible
notes; (x) the triggering and/or settlement thereof or (y) any cash payment made
in respect thereof, shall constitute “amortization” for purposes of this clause
(a); and (B) any mandatory amoritization that is contingent upon the happening
of an event that is not certain to occur (including a change of control or
bankruptcy) shall not in and of itself be deemed to disquality such Indetedness
under this clause (a)), (b) is incurred pursuant to terms that are substantially
comparable to market terms for substantially similar debt of other similarly
situated borrowers as reasonably determined in good faith by the Borrower or, if
such transaction is not one in which there are market terms for substantially
similar debt of other similarly situated borrowers, on terms that are negotiated
in good faith on an arm’s length basis (except, in each case, other than
financial covenants and events of default (other than events of default
customary in indentures or similar instruments that have no analogous provisions
in this Agreement or credit agreements generally), which shall be no more
restrictive on the Borrower and its Subsidiaries, while any Loans or the
Commitments are outstanding, than those set forth in the Loan Documents;
provided that, upon the Borrower’s written request in connection with the
incurrence of any Special Unsecured Indebtedness that otherwise would not meet
the requirements set forth in this parenthetical of this clause (b), the
Borrower and the Administrative Agent (on behalf of the Lenders) shall promptly
enter into a written amendment to this Agreement making changes necessary such
that the financial covenants and events of default, as applicable, in this
Agreement shall be as restrictive as such provisions in the Special Unsecured
Indebtedness (it being understood that put rights or repurchase or redemption
obligations (x) in the case of convertible securities, in connection with the
suspension or delisting of the capital stock of the Borrower or the failure of
the Borrower to satisfy a continued listing rule with respect to its capital
stock or (y) arising out of circumstances that would constitute a “fundamental
change” (as such term is customarily defined in convertible note offerings) or
be Events of Default under this Agreement shall not be deemed to be more
restrictive for purposes of this definition) and (c) is not secured by any
assets of any Obligor; provided that Special Unsecured Indebtedness shall not
include any Indebtedness permitted pursuant to Section 6.01(o).

 

ARTICLE CCXXIX“Standard Securitization Undertakings” means, collectively,
(a) customary arms-length servicing obligations (together with any related
performance guarantees), (b) obligations (together with any related performance
guarantees) to refund the purchase price or grant purchase price credits for
dilutive events or misrepresentations (in each case unrelated to the
collectability of the assets sold or the creditworthiness of the associated
account debtors) and (c) representations, warranties, covenants and indemnities
(together with any related performance guarantees) of a type that are reasonably
customary in accounts receivable securitizations or collateralized loan
obligations.

 

ARTICLE CCXXX“Statutory Reserve Rate” means, for the Interest Period for any
Eurocurrency Borrowing, a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
arithmetic mean, taken over each day in such Interest Period, of the aggregate
of the maximum reserve percentages (including any marginal, special, emergency
or supplemental reserves) expressed as a decimal established by the Board to
which the Administrative Agent is subject for eurocurrency funding (currently
referred to as “Eurocurrency liabilities” in Regulation D). Such reserve
percentages shall include those imposed pursuant to Regulation D. Eurocurrency
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

Revolving Credit Agreement

 



34

 

 

ARTICLE CCXXXI“Subsidiary” means, with respect to any Person (the “parent”) at
any date, any corporation, limited liability company, partnership, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled by the parent or one or more subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent. Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any (x) Joint
Venture Investment or (y) Person that constitutes an Investment held by the
Borrower in the ordinary course of business and that is not, under GAAP,
consolidated on the financial statements of the Borrower and its Subsidiaries.
Unless otherwise specified, “Subsidiary” means a Subsidiary of the Borrower.

 

ARTICLE CCXXXII“Subsidiary Guarantor” means any Subsidiary that is a Guarantor
under the Guarantee and Security Agreement. It is understood and agreed that no
Financing Subsidiary, Immaterial Subsidiary, Foreign Subsidiary or a Subsidiary
of a Foreign Subsidiary shall be a Subsidiary Guarantor.

 

ARTICLE CCXXXIII“Swingline Exposure” means, at any time, the aggregate principal
amount of all Swingline Loans outstanding at such time. The Swingline Exposure
of any Lender at any time shall be the sum of (i) its Applicable Dollar
Percentage of the total Swingline Exposure at such time incurred under the
Dollar Commitments and (ii) its Applicable Multicurrency Percentage of the total
Swingline Exposure at such time incurred under the Multicurrency Commitments.

 

ARTICLE CCXXXIV“Swingline Lender” means any of Truist or ING, in its capacity as
lender of Swingline Loans hereunder, and its successors in such capacity as
provided in Section 2.04(d).

 

ARTICLE CCXXXV“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

ARTICLE CCXXXVI“Syndicated”, when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans constituting such Borrowing, are made
pursuant to Section 2.01.

 

ARTICLE CCXXXVII“Taxes” means any and all present or future taxes, levies,
imposts, duties, deductions, charges or withholdings (including backup
withholding), assessments, fees, or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

ARTICLE CCXXXVIII“Termination Date” means the earliest to occur of (i) the Final
Maturity Date, (ii) the date of the termination of the Commitments in full
pursuant to Section 2.08(c), or (iii) the date on which the Commitments are
terminated pursuant to Article VII.

 

Revolving Credit Agreement

 



35

 

 

ARTICLE CCXXXIX“Testing Period” has the meaning assigned to such term in
Section 5.12(b)(ii)(E)(x).

 

ARTICLE CCXL“Testing Quarter” has the meaning assigned to such term in
Section 5.12(b)(ii)(B).

 

ARTICLE CCXLI“Total Assets” means, as of any date of determination, the value of
the total assets of the Obligors on a consolidated basis, less all liabilities
and indebtedness not represented by senior securities, in each case, as of such
date of determination; provided that, for purposes of calculating the Borrower
Asset Coverage Ratio, if the value of the Obligors’ interest in any Financing
Subsidiary would be less than zero, it shall be deemed to be zero.

 

ARTICLE CCXLII“Total Assets Concentration Limitation” means, as of any date of
determination, the amount by which the aggregate value of Equity Interests in
Financing Subsidiaries held by the Obligors as of such date of determination
exceeds 15% of the Total Assets as of such date of determination.

 

ARTICLE CCXLIII“Total Secured Debt” means, as of any date of determination, the
aggregate amount of senior securities representing secured indebtedness of the
Obligors as of such date of determination.

 

ARTICLE CCXLIV“Transactions” means the execution, delivery and performance by
the Borrower of this Agreement and the other Loan Documents, the borrowing of
Loans, the use of the proceeds thereof and the issuance of Letters of Credit
hereunder.

 

ARTICLE CCXLV“Truist” means Truist Bank (as successor by merger to SunTrust
Bank).

 

ARTICLE CCXLVI“Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans constituting such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

ARTICLE CCXLVII“UK Resolution Authority” means the Bank of England or any other
public administrative authority having responsibility for the resolution of any
UK Financial Institution.

 

ARTICLE CCXLVIII“Undisclosed Administration” means, in relation to a Lender, the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official by a supervisory authority or
regulator under or based on the law in the country where such Lender is subject
to home jurisdiction supervision if applicable law requires that such
appointment is not to be publicly disclosed.

 

Revolving Credit Agreement

 



36

 

 

ARTICLE CCXLIX“Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York.

 

ARTICLE CCL“United States Person” means any Person that is a “United States
Person” as defined in Section 7701(a)(30) of the Code.

 

ARTICLE CCLI“Unsecured Longer-Term Indebtedness” means any Indebtedness of an
Obligor (which may be Guaranteed by Subsidiary Guarantors) that (a) has no
amortization prior to, and a final maturity date not earlier than, six months
after the Final Maturity Date (it being understood that (A) none of: (w) the
conversion features under convertible notes; (x) the triggering and/or
settlement thereof or (y) any cash payment made in respect thereof, shall
constitute “amortization” for purposes of this clause (a); and (B) any mandatory
amortization that is contingent upon the happening of an event that is not
certain to occur (including a change of control or bankruptcy) shall not in and
of itself be deemed to disqualify such Indebtedness under this clause (a)),
(b) is incurred pursuant to terms that are substantially comparable to market
terms for substantially similar debt of other similarly situated borrowers as
reasonably determined in good faith by the Borrower or, if such transaction is
not one in which there are market terms for substantially similar debt of other
similarly situated borrowers, on terms that are negotiated in good faith on an
arm’s length basis (except, in each case, other than financial covenants and
events of default (other than events of default customary in indentures or
similar instruments that have no analogous provisions in this Agreement or
credit agreements generally), which shall be no more restrictive upon the
Borrower and its Subsidiaries, while any Loans or the Commitments are
outstanding, than those set forth in the Loan Documents; provided that, upon the
Borrower’s written request in connection with the incurrence of any Unsecured
Longer-Term Indebtedness that otherwise would not meet the requirements set
forth in this parenthetical of this clause (b), the Borrower and the
Administrative Agent (on behalf of the Lenders) shall promptly enter into a
written amendment to this Agreement making changes necessary such that the
financial covenants and events of default, as applicable, in this Agreement
shall be as restrictive as such provisions in the Unsecured Longer-Term
Indebtedness (it being understood that put rights or repurchase or redemption
obligations (x) in the case of convertible securities, in connection with the
suspension or delisting of the capital stock of the Borrower or the failure of
the Borrower to satisfy a continued listing rule with respect to its capital
stock or (y) arising out of circumstances that would constitute a “fundamental
change” (as such term is customarily defined in convertible note offerings) or
be Events of Default under this Agreement shall not be deemed to be more
restrictive for purposes of this definition) and (c) is not secured by any
assets of any Obligor.  For the avoidance of doubt the conversion of all or any
portion of any Permitted Convertible Indebtedness constituting Unsecured
Longer-Term Indebtedness into Permitted Equity Interests in accordance with
Section 6.12(a), shall not cause such Indebtedness to be designated as Unsecured
Shorter-Term Indebtedness hereunder.

 

ARTICLE CCLII“Unsecured Shorter-Term Indebtedness” means, collectively, (a) any
Indebtedness of an Obligor that is not secured by any assets of any Obligor and
that does not constitute Unsecured Longer-Term Indebtedness and (b) any
Indebtedness that is designated as “Unsecured Shorter-Term Indebtedness”
pursuant to Section 6.11(a); provided that Unsecured Shorter-Term Indebtedness
shall not include any Indebtedness permitted pursuant to Section 6.01(o).

 

Revolving Credit Agreement

 



37

 

 

ARTICLE CCLIII“Unquoted Investments” has the meaning set forth in
Section 5.12(b)(ii)(B).

 

ARTICLE CCLIV“U.S. Government Securities” means securities that are direct
obligations of, and obligations the timely payment of principal and interest on
which is fully guaranteed by, the United States or any agency or instrumentality
of the United States the obligations of which are backed by the full faith and
credit of the United States and in the form of conventional bills, bonds, and
notes.

 

ARTICLE CCLV“Value” has the meaning assigned to such term in Section 5.13.

 

ARTICLE CCLVI“Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

 

ARTICLE CCLVII“Write-Down and Conversion Powers” means, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

Classification of Loans and Borrowings. For purposes of this Agreement, Loans
may be classified and referred to by Class (e.g., a “Syndicated Dollar Loan” or
“Syndicated Multicurrency Loan”), by Type (e.g., an “ABR Loan”) or by Class and
Type (e.g., a “Syndicated Multicurrency Eurocurrency Loan”). Borrowings also may
be classified and referred to by Class (e.g., a “Dollar Borrowing”,
“Multicurrency Borrowing” or “Syndicated Borrowing”), by Type (e.g., an “ABR
Borrowing”) or by Class and Type (e.g., a “Syndicated ABR Borrowing” or
“Syndicated Multicurrency Eurocurrency Borrowing”). Loans and Borrowings may
also be identified by Currency.

 

Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof’ and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

Revolving Credit Agreement

 



38

 

 

Accounting Terms; GAAP. Except as otherwise expressly provided herein, all terms
of an accounting or financial nature shall be construed in accordance with GAAP,
as in effect from time to time; provided that, (a) if the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith and (b) all leases that would be treated as operating leases
for purposes of GAAP on the date hereof shall continue to be accounted for as
operating leases for purposes of all financial definitions and calculations
hereunder regardless of any change to GAAP following the date hereof that would
otherwise require such leases to be treated as Capital Lease Obligations.
Whether or not the Borrower may at any time adopt Financial Accounting Standards
Board (“FASB”) Accounting Standards Codification Subtopic 825-10 (or successor
standard solely as it relates to fair valuing liabilities) or accounts for
liabilities acquired in an acquisition on a fair value basis pursuant to FASB
Statement of Financial Accounting Standard No. 141(R) (or successor standard
solely as it relates to fair valuing liabilities), all determinations of
compliance with the terms and conditions of this Agreement shall be made on the
basis that the Borrower has not adopted FASB Accounting Standards Codification
Subtopic 825-10 (or such successor standard solely as it relates to fair valuing
liabilities) or, in the case of liabilities acquired in an acquisition, FASB
Statement of Financial Accounting Standard No. 141(R) (or such successor
standard solely as it relates to fair valuing liabilities).

 

Currencies; Currency Equivalents.

 

Currencies Generally. At any time, any reference in the definition of the term
“Agreed Foreign Currency” or in any other provision of this Agreement to the
Currency of any particular nation means the lawful currency of such nation at
such time whether or not the name of such Currency is the same as it was on the
date hereof. Except as provided in Section 2.10(b) and the last sentence of
Section 2.17(a), for purposes of determining (i) whether the amount of any
Borrowing or Letter of Credit under the Multicurrency Commitments, together with
all other Borrowings and Letters of Credit under the Multicurrency Commitments
then outstanding or to be borrowed at the same time as such Borrowing, would
exceed the aggregate amount of the Multicurrency Commitments, (ii) the aggregate
unutilized amount of the Multicurrency Commitments, (iii) the Revolving Credit
Exposure, (iv) the Multicurrency LC Exposure, (v) the Covered Debt Amount and
(vi) the Borrowing Base or the Value or the fair market value of any Portfolio
Investment, the outstanding principal amount of any Borrowing or Letter of
Credit that is denominated in any Foreign Currency or the Value or the fair
market value of any Portfolio Investment that is denominated in any Foreign
Currency shall be deemed to be the Dollar Equivalent of the amount of the
Foreign Currency of such Borrowing, Letter of Credit or Portfolio Investment, as
the case may be, determined as of the date of such Borrowing or Letter of Credit
(determined in accordance with the last sentence of the definition of the term
“Interest Period”) or the date of valuation of such Portfolio Investment, as the
case may be. Wherever in this Agreement in connection with a Borrowing or Loan
an amount, such as a required minimum or multiple amount, is expressed in
Dollars, but such Borrowing or Loan is denominated in a Foreign Currency, such
amount shall be the relevant Foreign Currency Equivalent of such Dollar amount
(rounded to the nearest 1,000 units of such Foreign Currency). Without limiting
the generality of the foregoing, for purposes of determining compliance with any
basket in Sections 6.03(g) or 6.04(f), in no event shall the Borrower or any of
its Subsidiaries be deemed not to be in compliance with any such basket solely
as a result of a change in exchange rates.

 

Revolving Credit Agreement

 



39

 

 

Special Provisions Relating to Euro. Each obligation hereunder of any party
hereto that is denominated in the National Currency of a state that is not a
Participating Member State on the date hereof shall, effective from the date on
which such state becomes a Participating Member State, be redenominated in Euro
in accordance with the legislation of the European Union applicable to the
European Monetary Union; provided that, if and to the extent that any such
legislation provides that any such obligation of any such party payable within
such Participating Member State by crediting an account of the creditor can be
paid by the debtor either in Euros or such National Currency, such party shall
be entitled to pay or repay such amount either in Euros or in such National
Currency. If the basis of accrual of interest or fees expressed in this
Agreement with respect to an Agreed Foreign Currency of any country that becomes
a Participating Member State after the date on which such currency becomes an
Agreed Foreign Currency shall be inconsistent with any convention or practice in
the interbank market for the basis of accrual of interest or fees in respect of
the Euro, such convention or practice shall replace such expressed basis
effective as of and from the date on which such state becomes a Participating
Member State; provided that, with respect to any Borrowing denominated in such
currency that is outstanding immediately prior to such date, such replacement
shall take effect at the end of the Interest Period therefor.

 

ARTICLE CCLVIIIWithout prejudice to the respective liabilities of the Borrower
to the Lenders and the Lenders to the Borrower under or pursuant to this
Agreement, each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time, in
consultation with the Borrower, reasonably specify to be necessary or
appropriate to reflect the introduction or changeover to the Euro in any country
that becomes a Participating Member State after the date hereof; provided that
the Administrative Agent shall provide the Borrower and the Lenders with prior
notice of the proposed change with an explanation of such change in sufficient
time to permit the Borrower and the Lenders an opportunity to respond to such
proposed change.

 

Divisions. For all purposes under the Loan Documents, if, as a result of any
division or plan of division under Delaware law (or any comparable event under a
different jurisdiction’s laws): (a) any asset, right, obligation or liability of
any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) any new Person comes into existence,
such new Person shall be deemed to have been organized or acquired on the first
date of its existence by the holders of its Equity Interests at such time.

 

Revolving Credit Agreement

 



40

 

 

THE CREDITS

 

The Commitments. Subject to the terms and conditions set forth herein:

 

each Dollar Lender severally agrees to make Syndicated Loans in Dollars to the
Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in (i) such Lender’s Revolving Dollar
Credit Exposure exceeding such Lender’s Dollar Commitment, (ii) the aggregate
Revolving Dollar Credit Exposure of all of the Dollar Lenders exceeding the
aggregate Dollar Commitments or (iii) the total Covered Debt Amount exceeding
the Borrowing Base then in effect; and

 

each Multicurrency Lender severally agrees to make Syndicated Loans in Dollars
and in Agreed Foreign Currencies to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in
(i) such Lender’s Revolving Multicurrency Credit Exposure exceeding such
Lender’s Multicurrency Commitment, (ii) the aggregate Revolving Multicurrency
Credit Exposure of all of the Multicurrency Lenders exceeding the aggregate
Multicurrency Commitments or (iii) the total Covered Debt Amount exceeding the
Borrowing Base then in effect.

 

ARTICLE CCLIXWithin the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Syndicated Loans.

 

Loans and Borrowings.

 

Obligations of Lenders. Each Syndicated Loan shall be made as part of a
Borrowing consisting of Loans of the same Class, Currency and Type made by the
applicable Lenders ratably in accordance with their respective Commitments of
the applicable Class. The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

Type of Loans. Subject to Section 2.13, each Syndicated Borrowing of a Class
shall be constituted entirely of ABR Loans or of Eurocurrency Loans of such
Class denominated in a single Currency as the Borrower may request in accordance
herewith. Each ABR Loan shall be denominated in Dollars. Each Lender at its
option may make any Eurocurrency Loan by causing any domestic or foreign branch
or Affiliate of such Lender to make such Loan; provided that any exercise of
such option shall not affect the obligation of the Borrower to repay such Loan
in accordance with the terms of this Agreement.

 

Minimum Amounts. Each Eurocurrency Borrowing shall be in an aggregate amount of
$1,000,000 or a larger multiple of $1,000,000, and each ABR Borrowing (whether
Syndicated or Swingline) shall be in an aggregate amount of $1,000,000 or a
larger multiple of $100,000; provided that a Syndicated ABR Borrowing of a Class
may be in an aggregate amount that is equal to the entire unused balance of the
total Commitments of such Class or that is required to finance the reimbursement
of an LC Disbursement of such Class as contemplated by Section 2.05(f).
Borrowings of more than one Class, Currency and Type may be outstanding at the
same time.

 

Limitations on Interest Periods. Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request (or to elect to convert
to or continue as a Eurocurrency Borrowing) any Borrowing if the Interest Period
requested therefor would end after the Final Maturity Date.

 



  Revolving Credit Agreement    41 

 

 

Treatment of Classes. Notwithstanding anything to the contrary contained herein,
with respect to each Syndicated Loan, Swingline Loan or Letter of Credit
designated in Dollars, the Administrative Agent shall deem the Borrower to have
requested that such Syndicated Loan, Swingline Loan or Letter of Credit be
applied ratably to each of the Dollar Commitments and the Multicurrency
Commitments, based upon the percentage of the aggregate Commitments represented
by the Dollar Commitments and the Multicurrency Commitments, respectively.

 

Requests for Syndicated Borrowings.

 

Notice by the Borrower. To request a Syndicated Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone (i) in the case of
a Eurocurrency Borrowing denominated in Dollars, not later than 11:00 a.m.,
Atlanta, Georgia time, three Business Days before the date of the proposed
Borrowing, (ii) in the case of a Eurocurrency Borrowing denominated in a Foreign
Currency, not later than 11:00 a.m., Atlanta, Georgia time, four Business Days
before the date of the proposed Borrowing or (iii) in the case of a Syndicated
ABR Borrowing, not later than 11:00 a.m., Atlanta, Georgia time, on the date of
the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower.

 

Content of Borrowing Requests. Each telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

 

whether such Borrowing is to be made under the Dollar Commitments or the
Multicurrency Commitments;

 

the aggregate amount and Currency of the requested Borrowing;

 

the date of such Borrowing, which shall be a Business Day;

 

in the case of a Syndicated Borrowing denominated in Dollars, whether such
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;

 

in the case of a Eurocurrency Borrowing, the Interest Period therefor, which
shall be a period contemplated by the definition of the term “Interest Period”
and permitted under Section 2.02(d); and

 

the location and number of the Borrower’s account to which funds are to be
disbursed, which will comply with the requirements of Section 2.06.

 

Notice by the Administrative Agent to the Lenders. Promptly following receipt of
a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each applicable Lender of the details thereof and of the amounts of
such Lender’s Loan to be made as part of the requested Borrowing.

 



  Revolving Credit Agreement    42 

 

 

Failure to Elect. If no election as to the Currency of a Syndicated Borrowing is
specified, then the requested Syndicated Borrowing shall be denominated in
Dollars. If no election as to the Type of a Syndicated Borrowing is specified,
then the requested Borrowing shall be a Eurocurrency Borrowing having an
Interest Period of one month and, if an Agreed Foreign Currency has been
specified, the requested Syndicated Borrowing shall be a Eurocurrency Borrowing
denominated in such Agreed Foreign Currency and having an Interest Period of one
month. If a Eurocurrency Borrowing is requested but no Interest Period is
specified, (i) if the Currency specified for such Borrowing is Dollars (or if no
Currency has been so specified), the requested Borrowing shall be a Eurocurrency
Borrowing denominated in Dollars having an Interest Period of one month’s
duration, and (ii) if the Currency specified for such Borrowing is an Agreed
Foreign Currency, the Borrower shall be deemed to have selected an Interest
Period of one month’s duration.

 

Swingline Loans.

 

Agreement to Make Swingline Loans. Subject to the terms and conditions set forth
herein, each Swingline Lender severally agrees to make Swingline Loans under
each Commitment to the Borrower from time to time during the Availability Period
in Dollars, in an aggregate principal amount at any time outstanding that will
not result in (i) the aggregate principal amount of outstanding Swingline Loans
of both Classes exceeding $50,000,000 or the aggregate principal amount of
outstanding Swingline Loans of any Swingline Lender exceeding $25,000,000, (ii)
the sum of any Swingline Lender’s outstanding Multicurrency Loans, its LC
Exposure, its outstanding Swingline Loans and (without duplication) its other
Swingline Exposure exceeding its Multicurrency Commitment; (iii) the total
Revolving Dollar Credit Exposures exceeding the aggregate Dollar Commitments at
such time, (iv) the total Revolving Multicurrency Credit Exposures exceeding the
aggregate Multicurrency Commitments at such time or (v) the total Covered Debt
Amount exceeding the Borrowing Base then in effect; provided that no Swingline
Lender shall be required to make a Swingline Loan to refinance an outstanding
Swingline Loan. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

 

Notice of Swingline Loans by the Borrower. To request a Swingline Loan, the
Borrower shall notify the Administrative Agent of such request by telephone
(confirmed by telecopy) not later than 2:00 p.m., Atlanta, Georgia time, on the
day of such proposed Swingline Loan. Each such notice shall be irrevocable and
shall specify the Swingline Lender from which such Swingline Loan shall be made,
the requested date (which shall be a Business Day) and the amount of the
requested Swingline Loan. The Administrative Agent will promptly advise the
applicable Swingline Lender of any such notice received from the Borrower. Each
Swingline Lender shall make each applicable Swingline Loan available to the
Borrower by means of a credit to the general deposit account of the Borrower
with such Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(f), by
remittance to the applicable Issuing Bank) by 3:00 p.m., Atlanta, Georgia time,
on the requested date of such Swingline Loan.

 



  Revolving Credit Agreement    43 

 

 

Participations by Lenders in Swingline Loans. Any Swingline Lender may by
written notice given to the Administrative Agent not later than 10:00 a.m.,
Atlanta, Georgia time on any Business Day, require the Lenders of the applicable
Class to acquire participations on such Business Day in all or a portion of the
outstanding Swingline Loans of such Class made by such Swingline Lender. Such
notice to the Administrative Agent shall specify the aggregate amount of
Swingline Loans in which the applicable Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each applicable Lender, specifying in such notice such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above in this
paragraph, to pay to the Administrative Agent, for account of the applicable
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loan or
Loans; provided that no Lender shall be required to purchase a participation in
a Swingline Loan pursuant to this Section 2.04(c) if (x) the conditions set
forth in Section 4.02 would not be satisfied in respect of a Borrowing at the
time such Swingline Loan was made and (y) the Required Lenders of the respective
Class shall have so notified the applicable Swingline Lender in writing and
shall not have subsequently determined that the circumstances giving rise to
such conditions not being satisfied no longer exist. Unless a Swingline Lender
has received the written notice referred to in the previous sentence prior to
the time such Swingline Loan was made, then, subject to the terms and conditions
hereof, such Swingline Lender shall be entitled to assume all such conditions
are satisfied.

 

ARTICLE CCLXSubject to the foregoing, each Lender acknowledges and agrees that
its obligation to acquire participations in Swingline Loans pursuant to this
paragraph (c) is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments of the respective Class, and that
each such payment shall be made without any offset, abatement, withholding or
reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the applicable
Swingline Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the relevant Swingline Lender. Any amounts received by a Swingline Lender
from the Borrower (or other party on behalf of the Borrower) in respect of a
Swingline Loan after receipt by such Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the Lenders that shall have made their
payments pursuant to this paragraph and to the applicable Swingline Lender, as
their interests may appear. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

 



  Revolving Credit Agreement    44 

 

 

Resignation and Replacement of Swingline Lender. Any Swingline Lender may resign
and be replaced at any time by written agreement among the Borrower, the
Administrative Agent, the resigning Swingline Lender and a successor Swingline
Lender. The Administrative Agent shall notify the Lenders of any such
resignation and replacement of any Swingline Lender. In addition to the
foregoing, if a Lender becomes, and during the period it remains, a Defaulting
Lender, and if any Default has arisen from a failure of the Borrower to comply
with Section 2.19(a), then each Swingline Lender may, upon prior written notice
to the Borrower and the Administrative Agent, resign as a Swingline Lender,
effective at the close of business Atlanta, Georgia time on a date specified in
such notice (which date may not be less than five Business Days after the date
of such notice). On or after the effective date of any such resignation, the
Borrower and the Administrative Agent may, by written agreement, appoint one or
more successor Swingline Lenders. The Administrative Agent shall notify the
Lenders of any such appointment of a successor Swingline Lender. Upon the
effectiveness of any resignation of any Swingline Lender, the Borrower shall
repay in full all outstanding Swingline Loans made by such Swingline Lender
together with all accrued interest thereon. From and after the effective date of
the appointment of a successor Swingline Lender, (i) such successor Swingline
Lender shall have all the rights and obligations of the replaced Swingline
Lender under this Agreement with respect to Swingline Loans to be made by such
successor Swingline Lender thereafter and (ii) references herein to the term
“Swingline Lender” and/or “Swingline Lenders” shall be deemed to refer to such
successor or successors (and the other current Swingline Lenders, if applicable)
or to any previous Swingline Lender, or to such successor or successors (and all
current Swingline Lenders) and all previous Swingline Lenders, as the context
shall require. After the replacement of the Swingline Lender hereunder, the
replaced Swingline Lender shall have no obligation to make additional Swingline
Loans.

 

Letters of Credit.

 

General. Subject to the terms and conditions set forth herein, in addition to
the Loans provided for in Section 2.01, the Borrower may request each Issuing
Bank to issue, at any time and from time to time during the Availability Period
and under either the Dollar Commitments or Multicurrency Commitments, Letters of
Credit denominated in Dollars or (in the case of Letters of Credit under the
Multicurrency Commitments) in any Agreed Foreign Currency for its own account or
the account of its designee (provided that the Obligors shall remain primarily
liable to the Lenders hereunder for payment and reimbursement of all amounts
payable in respect of the Letters of Credit hereunder) in such form as is
acceptable to such Issuing Bank in its reasonable determination. Letters of
Credit issued hereunder shall constitute utilization of the Commitments up to
the aggregate amount available to be drawn thereunder. Notwithstanding anything
to the contrary in this Agreement, no Issuing Bank shall be under any obligation
to issue, amend, renew or extend any Letter of Credit and each Letter of Credit
issued, amended, renewed or extended hereunder shall be issued, amended, renewed
or extended in the sole discretion of the applicable Issuing Bank on an
uncommitted basis.

 

Notice of Issuance, Amendment, Renewal or Extension. To request the issuance of
a Letter of Credit (or the amendment, renewal or extension of an outstanding
Letter of Credit), the Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by
such Issuing Bank) to any Issuing Bank and the Administrative Agent (reasonably
in advance of the requested date of issuance, amendment, renewal or extension) a
notice requesting the issuance of a Letter of Credit, or identifying the Letter
of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (d) of this Section), the amount and Currency of such Letter of
Credit, whether such Letter of Credit is to be issued under the Dollar
Commitments or the Multicurrency Commitments, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the applicable
Issuing Bank, the Borrower also shall submit a letter of credit application on
such Issuing Bank’s standard form in connection with any request for a Letter of
Credit. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, any Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

 



  Revolving Credit Agreement    45 

 

 

Limitations on Amounts. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the
aggregate LC Exposure of the applicable Issuing Bank requested to issue such
Letter of Credit (determined for these purposes without giving effect to the
participations therein of the Lenders pursuant to paragraph (e) of this
Section)  shall not exceed the amount set forth opposite the name of such
Issuing Bank on Schedule 2.05 (or such greater amount as such Issuing Bank may
agree in its sole discretion); (ii) the total Revolving Dollar Credit Exposures
shall not exceed the aggregate Dollar Commitments at such time; (iii) the total
Revolving Multicurrency Credit Exposures shall not exceed the aggregate
Multicurrency Commitments at such time; (iv) with respect to each Issuing Bank
that is a Swingline Lender, the sum of such Swingline Lender’s outstanding
Multicurrency Loans, its LC Exposure, its outstanding Swingline Loans and
(without duplication) its other Swingline Exposure shall not exceed its
Multicurrency Commitment then in effect; and (v) the total Covered Debt Amount
shall not exceed the Borrowing Base then in effect.

 

Expiration Date. Each Letter of Credit shall expire at or prior to the close of
business on the date twelve months after the date of the issuance of such Letter
of Credit (or, in the case of any renewal or extension thereof, twelve months
after the then-current expiration date of such Letter of Credit, so long as such
renewal or extension occurs within three months of such then-current expiration
date); provided that any Letter of Credit with a one-year term may provide for
the renewal thereof for additional one-year periods. No Letter of Credit may be
renewed following the earlier to occur of the Commitment Termination Date and
the Termination Date, except to the extent that the relevant Letter of Credit is
Cash Collateralized no later than five Business Days prior to the Commitment
Termination Date or Termination Date, as applicable, and the Borrower pays the
applicable Issuing Bank all fronting fees scheduled to be due and payable during
the term of the relevant Letter of Credit or supported by another letter of
credit, in each case pursuant to arrangements reasonably satisfactory to the
applicable Issuing Bank and the Administrative Agent.

 



  Revolving Credit Agreement    46 

 

 

Participations. By the issuance of a Letter of Credit of a Class (or an
amendment to a Letter of Credit increasing the amount thereof) by an Issuing
Bank, and without any further action on the part of such Issuing Bank or the
Lenders, the Issuing Bank hereby grants to each Lender of such Class, and each
Lender of such Class hereby acquires from such Issuing Bank, a participation in
such Letter of Credit equal to such Lender’s Applicable Dollar Percentage or
Applicable Multicurrency Percentage, as the case may be, of the aggregate amount
available to be drawn under such Letter of Credit. Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the applicable Commitments; provided that no
Lender shall be required to purchase a participation in a Letter of Credit
pursuant to this Section 2.05(e) if (x) the conditions set forth in Section 4.02
would not be satisfied in respect of a Borrowing at the time such Letter of
Credit was issued and (y) the Administrative Agent or any Lender shall have so
notified such Issuing Bank in writing at least two Business Days prior to the
requested date of issuance of such Letter of Credit and shall not have
subsequently determined that the circumstances giving rise to such conditions
not being satisfied no longer exist. Unless an Issuing Bank has received written
notice from any Lender, the Administrative Agent or the Borrower, at least two
Business Days prior to the requested date of issuance of the applicable Letter
of Credit, that one or more applicable conditions contained in Section 4.02
shall not then be satisfied, then, subject to the terms and conditions hereof,
such Issuing Bank shall be entitled to assume all such conditions are satisfied.

 

ARTICLE CCLXIIn consideration and in furtherance of the foregoing, each Lender
of a Class hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for account of each Issuing Bank, such Lender’s Applicable
Dollar Percentage or Applicable Multicurrency Percentage, as the case may be, of
each LC Disbursement made by such Issuing Bank in respect of Letters of Credit
of such Class promptly upon the request of such Issuing Bank at any time from
the time of such LC Disbursement until such LC Disbursement is reimbursed by the
Borrower or at any time after any reimbursement payment is required to be
refunded to the Borrower for any reason. Such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Each such payment shall
be made in the same manner as provided in Section 2.06 with respect to Loans
made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the applicable Issuing Bank the amounts so received by it from the
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to the next following paragraph, the Administrative
Agent shall distribute such payment to the applicable Issuing Bank or, to the
extent that the Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear. Any payment made by a Lender pursuant to this paragraph to
reimburse an Issuing Bank for any LC Disbursement shall not constitute a Loan
and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

 

Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect of a
Letter of Credit, the Borrower shall reimburse such Issuing Bank in respect of
such LC Disbursement by paying to the Administrative Agent an amount equal to
such LC Disbursement not later than 11:00 a.m., Atlanta, Georgia time, on
(i) the Business Day that the Borrower receives notice of such LC Disbursement,
if such notice is received prior to 10:00 a.m., Atlanta, Georgia time, or
(ii) the Business Day immediately following the day that the Borrower receives
such notice, if such notice is not received prior to such time; provided that,
if such LC Disbursement is not less than $1,000,000 and is denominated in
Dollars, the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.04 that such payment be
financed with a Syndicated ABR Borrowing or a Swingline Loan of the respective
Class in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting Syndicated ABR Borrowing or Swingline Loan.

 



  Revolving Credit Agreement    47 

 

 

ARTICLE CCLXIIIf the Borrower fails to make such payment when due, the
Administrative Agent shall notify each applicable Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Dollar Percentage or Applicable Multicurrency Percentage, as
the case may be, thereof.

 

Obligations Absolute. The Borrower’s obligation to reimburse LC Disbursements as
provided in paragraph (f) of this Section shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, or any term
or provision therein, (ii) any draft or other document presented under a Letter
of Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by an
Issuing Bank under a Letter of Credit against presentation of a draft or other
document that does not comply strictly with the terms of such Letter of Credit,
and (iv) any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of the Borrower’s obligations
hereunder.

 

ARTICLE CCLXIIINeither the Administrative Agent, the Lenders nor any Issuing
Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit by such Issuing Bank or any payment or failure to make any
payment thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of such Issuing Bank;
provided that the foregoing shall not be construed to excuse any Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by such Issuing Bank’s gross negligence or willful misconduct
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that:

 

the Issuing Banks may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;

 

the Issuing Banks shall have the right, in their sole discretion, to decline to
accept such documents and to make such payment if such documents are not in
strict compliance with the terms of such Letter of Credit; and

 

this sentence shall establish the standard of care to be exercised by the
Issuing Banks when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof (and the parties hereto
hereby waive, to the extent permitted by applicable law, any standard of care
inconsistent with the foregoing).

 



  Revolving Credit Agreement    48 

 

 

Disbursement Procedures. Each Issuing Bank shall, within a reasonable time
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit issued by such Issuing Bank. The
applicable Issuing Bank shall promptly after such examination notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the applicable Lenders with respect to any such LC
Disbursement.

 

Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to Syndicated ABR Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement within two Business Days
following the date when due pursuant to paragraph (f) of this Section, then the
provisions of Section 2.12(c) shall apply. Interest accrued pursuant to this
paragraph shall be for account of the applicable Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (f) of this Section to reimburse such Issuing Bank shall be for
account of such Lender to the extent of such payment.

 

Resignation and/or Replacement of an Issuing Bank. An Issuing Bank may resign
and be replaced at any time by written agreement among the Borrower, the
Administrative Agent, the resigning Issuing Bank and the successor Issuing Bank.
In addition, if any Issuing Bank, in its capacity as a Lender, assigns all of
its Loans and Commitments in accordance with the terms of this Agreement, such
Issuing Bank may, with the prior written consent of the Borrower (such consent
not to be unreasonably withheld or delayed; provided that no consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing), resign as an Issuing Bank hereunder upon not less than three
Business Days prior written notice to the Administrative Agent and the Borrower;
provided, further, in determining whether to give any such consent, the Borrower
may consider, among other factors, the sufficiency of availability of Letters of
Credit hereunder. The Administrative Agent shall notify the Lenders of any such
resignation and replacement of an Issuing Bank. Upon the effectiveness of any
resignation or replacement of an Issuing Bank, the Borrower shall pay all unpaid
fees accrued for account of the resigning or replaced Issuing Bank pursuant to
Section 2.11(b). From and after the effective date of the appointment of a
successor Issuing Bank, (i) the successor Issuing Bank shall have all the rights
and obligations of the replaced Issuing Bank under this Agreement with respect
to Letters of Credit to be issued thereafter and (ii) references herein to the
term “Issuing Bank” and/or “Issuing Banks” shall be deemed to refer to such
successor or successors (and other current Issuing Banks, if applicable) or to
any previous Issuing Bank, or to such successor or successors (and all other
current Issuing Banks) and all previous Issuing Banks, as the context shall
require. After the effective replacement or resignation of the Issuing Bank
hereunder, the replaced or resigning Issuing Bank, as the case may be, shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such resignation or replacement, but shall not be required to
issue additional Letters of Credit.

 



  Revolving Credit Agreement    49 

 

 

Cash Collateralization. If the Borrower shall be required to provide Cash
Collateral for LC Exposure pursuant to Section 2.05(d), Section 2.09(a),
Section 2.10(b) or (c), the penultimate paragraph of Article VII or Section
9.16, the Borrower shall immediately deposit into a segregated collateral
account or accounts (herein, collectively, the “Letter of Credit Collateral
Account”) in the name and under the dominion and control of the Administrative
Agent, for the benefit of the Lenders, Cash denominated in the Currency of the
Letter of Credit under which such LC Exposure arises in an amount equal to the
amount required under Section 2.05(d), Section 2.09(a), Section 2.10(b) or (c)
or the penultimate paragraph of Article VII, as applicable. Such deposit shall
be held by the Administrative Agent as collateral in the first instance for the
LC Exposure under this Agreement and thereafter for the payment of the “Secured
Obligations” under and as defined in the Guarantee and Security Agreement, and
for these purposes the Borrower hereby grants a security interest to the
Administrative Agent for the benefit of the Lenders in the Letter of Credit
Collateral Account and in any financial assets (as defined in the Uniform
Commercial Code) or other property held therein.

 

Additional Issuing Banks. From time to time, the Borrower may, by notice to the
Administrative Agent, designate one or more additional Lenders as an Issuing
Bank, so long as each such Lender agrees (in its sole discretion) to act in such
capacity and is reasonably satisfactory to the Administrative Agent; provided
that each such notice shall include an updated Schedule 2.05; provided, further,
that the Borrower shall not update Schedule 2.05 to increase any Issuing Bank’s
maximum LC Exposure without such Issuing Bank’s consent. Each such additional
Issuing Bank shall execute a counterpart of this Agreement upon the approval of
the Administrative Agent (which approval shall not be unreasonably withheld or
delayed) and shall thereafter be an Issuing Bank hereunder for all purposes.

 

Funding of Borrowings.

 

Funding by Lenders. Each Lender shall make each Loan to be made by it hereunder
on the proposed date thereof by wire transfer of immediately available funds by
(i) in the case of any Loan (other than a Syndicated ABR Borrowing), 11:00 a.m.
Atlanta, Georgia time, and (ii) in the case of any Loan that is a Syndicated ABR
Borrowing, 1:00 p.m. Atlanta, Georgia time, in each case, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower designated by the Borrower in the applicable Borrowing
Request; provided that Syndicated ABR Borrowings made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.

 



  Revolving Credit Agreement    50 

 

 

Presumption by the Administrative Agent. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed funding deadline of any
Borrowing set forth in clause (a) above that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the Federal Funds Effective Rate or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. Nothing in this paragraph shall
relieve any Lender of its obligation to fulfill its commitments hereunder, and
this paragraph shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

Interest Elections.

 

Elections by the Borrower for Syndicated Borrowings. Subject to Section 2.03(d),
the Loans constituting each Syndicated Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurocurrency
Borrowing, shall have the Interest Period specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a Borrowing of a
different Type or to continue such Borrowing as a Borrowing of the same Type
and, in the case of a Eurocurrency Borrowing, may elect the Interest Period
therefor, all as provided in this Section; provided, however, that (i) a
Syndicated Borrowing of a Class may only be continued or converted into a
Syndicated Borrowing of the same Class, (ii) a Syndicated Borrowing denominated
in one Currency may not be continued as, or converted to, a Syndicated Borrowing
in a different Currency, (iii) no Eurocurrency Borrowing denominated in a
Foreign Currency may be continued if, after giving effect thereto, the aggregate
Revolving Multicurrency Credit Exposures would exceed the aggregate
Multicurrency Commitments, and (iv) a Eurocurrency Borrowing denominated in a
Foreign Currency may not be converted to a Borrowing of a different Type. The
Borrower may elect different options with respect to different portions of the
affected Borrowing, in which case each such portion shall be allocated ratably
among the Lenders of the respective Class holding the Loans constituting such
Borrowing, and the Loans constituting each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

 

Notice of Elections. To make an election pursuant to this Section, the Borrower
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if the Borrower
were requesting a Syndicated Borrowing of the Type resulting from such election
to be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly (but no
later than the close of business on the date of such request) by hand delivery
or telecopy to the Administrative Agent of a written Interest Election Request
in a form approved by the Administrative Agent and signed by the Borrower.

 

Content of Interest Election Requests. Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

the Borrowing (including the Class) to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) of this paragraph shall be specified for each resulting
Borrowing);

 



  Revolving Credit Agreement    51 

 

 

the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

whether, in the case of a Borrowing denominated in Dollars, the resulting
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing; and

 

if the resulting Borrowing is a Eurocurrency Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period” and permitted under
Section 2.02(d).

 

Notice by the Administrative Agent to the Lenders. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each
applicable Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

Failure to Elect; Events of Default. If the Borrower fails to deliver a timely
and complete Interest Election Request with respect to a Eurocurrency Borrowing
prior to the end of the Interest Period therefor, then, unless such Borrowing is
repaid as provided herein, (i) if such Borrowing is denominated in Dollars, at
the end of such Interest Period such Borrowing shall be converted to a
Syndicated Eurocurrency Borrowing of the same Class having an Interest Period of
one month, and (ii) if such Borrowing is denominated in a Foreign Currency, the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Notwithstanding any contrary provision hereof (other than the last
paragraph of Article VII), if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Borrower, (i) any Eurocurrency Borrowing denominated in Dollars
shall, at the end of the applicable Interest Period for such Eurocurrency
Borrowing, be automatically converted to an ABR Borrowing and (ii) any
Eurocurrency Borrowing denominated in a Foreign Currency shall not have an
Interest Period of more than one month’s duration.

 

Termination, Reduction or Increase of the Commitments.

 

Scheduled Termination. Unless previously terminated, the Commitments of each
Class shall terminate on the Commitment Termination Date.

 

Voluntary Termination or Reduction. The Borrower may at any time terminate, or
from time to time reduce, the Commitments of either Class; provided that
(i) each reduction of the Commitments of a Class shall be in an amount that is
$10,000,000 (or, if less, the entire amount of the Commitments of such Class) or
a larger multiple of $5,000,000 in excess thereof (or, if less, the entire
amount of the Commitments of such Class) and (ii) the Borrower shall not
terminate or reduce the Commitments of either Class if, after giving effect to
any concurrent prepayment of the Syndicated Loans of such Class in accordance
with Section 2.10, the total Revolving Credit Exposures of such Class would
exceed the total Commitments of such Class. Any such reduction of the
Commitments below the principal amount of the Swingline Loans permitted under
Section 2.04(a)(i) and the Letters of Credit permitted under Section 2.05(c)(i)
shall result in a dollar-for-dollar reduction of such amounts as applicable.

 



  Revolving Credit Agreement    52 

 

 

Notice of Voluntary Termination or Reduction. The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a notice of termination of the Commitments of a Class
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.

 

Effect of Termination or Reduction. Any termination or reduction of the
Commitments of a Class shall be permanent. Each reduction of the Commitments of
a Class shall be made ratably among the Lenders of such Class in accordance with
their respective Commitments.

 

Increase of the Commitments.

 

Requests for Increase by Borrower. The Borrower may, at any time, request that
the Commitments hereunder of a Class be increased (each such proposed increase
being a “Commitment Increase”) upon notice to the Administrative Agent (who
shall promptly notify the Lenders), which notice shall specify each existing
Lender (each an “Increasing Lender”) and/or each additional lender (each an
“Assuming Lender”) that shall have agreed to an additional Commitment and the
date on which such increase is to be effective (the “Commitment Increase Date”),
which shall be a Business Day at least three Business Days (or such lesser
period as the Administrative Agent may reasonably agree) after delivery of such
notice and 30 days prior to the Commitment Termination Date; provided that:

 

the minimum amount of the Commitment of any Assuming Lender, and the minimum
amount of the increase of the Commitment of any Increasing Lender, as part of
such Commitment Increase shall be $10,000,000 or a larger multiple of $5,000,000
in excess thereof (or such lesser amount as the Administrative Agent may
reasonably agree); provided that this clause (A) shall not be a condition to a
Commitment Increase following any Lender’s delivery of a GBSA Notice;

 

immediately after giving effect to such Commitment Increase, the total
Commitments of all of the Lenders hereunder shall not exceed $1,500,000,000;

 

each Assuming Lender shall be consented to by the Administrative Agent and each
Issuing Bank (such consent not to be unreasonably withheld or delayed);

 

no Default shall have occurred and be continuing on such Commitment Increase
Date or shall result from the proposed Commitment Increase; and

 

the representations and warranties contained in this Agreement shall be true and
correct in all material respects (or, in the case of any portion of the
representations and warranties already subject to a materiality qualifier, true
and correct in all respects) on and as of the Commitment Increase Date as if
made on and as of such date (or, if any such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date).

 



  Revolving Credit Agreement    53 

 

 

Effectiveness of Commitment Increase by Borrower. An Assuming Lender, if any,
shall become a Lender hereunder as of such Commitment Increase Date and the
Commitment of the respective Class of any Increasing Lender and such Assuming
Lender shall be increased as of such Commitment Increase Date; provided that:

 

(x)       the Administrative Agent shall have received on or prior to
11:00 a.m., Atlanta, Georgia time, on such Commitment Increase Date (or on or
prior to a time on an earlier date specified by the Administrative Agent) a
certificate of a duly authorized officer of the Borrower stating that each of
the applicable conditions to such Commitment Increase set forth in the foregoing
paragraph (i) has been satisfied; and

 

(y)       each Assuming Lender or Increasing Lender shall have delivered to the
Administrative Agent, on or prior to 11:00 a.m., Atlanta, Georgia time on such
Commitment Increase Date (or on or prior to a time on an earlier date specified
by the Administrative Agent), an agreement, in form and substance satisfactory
to the Borrower and the Administrative Agent, pursuant to which such Lender
shall, effective as of such Commitment Increase Date, undertake a Commitment or
an increase of Commitment in each case of the respective Class, duly executed by
such Assuming Lender or Increasing Lender, as applicable, and the Borrower and
acknowledged by the Administrative Agent.

 

ARTICLE IPromptly following satisfaction of such conditions, the Administrative
Agent shall notify the Lenders of such Class (including any Assuming
Lenders) thereof and of the occurrence of the Commitment Increase Date by
facsimile transmission or electronic messaging system.

 

Recordation into Register. Upon its receipt of an agreement referred to in
clause (ii)(y) above executed by an Assuming Lender or any Increasing Lender,
together with the certificate referred to in clause (ii)(x) above, the
Administrative Agent shall, if such agreement has been completed, (x) accept
such agreement, (y) record the information contained therein in the Register and
(z) give prompt notice thereof to the Borrower.

 

Adjustments of Borrowings upon Effectiveness of Increase. On the Commitment
Increase Date, the Borrower shall (A) prepay the outstanding Loans (if any) of
the affected Class in full, (B) simultaneously borrow new Loans of such Class
hereunder in an amount equal to such prepayment; provided that with respect to
subclauses (A) and (B), (x) the prepayment to, and borrowing from, any existing
Lender shall be effected by book entry to the extent that any portion of the
amount prepaid to such Lender will be subsequently borrowed from such Lender and
(y) the existing Lenders, the Increasing Lenders and the Assuming Lenders shall
make and receive payments among themselves, in a manner acceptable to the
Administrative Agent, so that, after giving effect thereto, the Loans of such
Class are held ratably by the Lenders of such Class in accordance with the
respective Commitments of such Class of such Lenders (after giving effect to
such Commitment Increase) and (C) pay to the Lenders of such Class the amounts,
if any, payable under Section 2.15 as a result of any such prepayment.
Concurrently therewith, the Lenders of such Class shall be deemed to have
adjusted their participation interests in any outstanding Letters of Credit of
such Class so that such interests are held ratably in accordance with their
commitments of such Class as so increased.

 



  Revolving Credit Agreement    54 

 

 

Repayment of Loans; Evidence of Debt.

 

Repayment. The Borrower hereby unconditionally promises to pay the Loans of each
Class as follows:

 

to the Administrative Agent for account of the Lenders of such Class the
outstanding principal amount of the Syndicated Loans of such Class on the Final
Maturity Date; and

 

to the applicable Swingline Lender the then unpaid principal amount of each
Swingline Loan of each Class denominated in Dollars made by such Swingline
Lender, on the earlier of the Commitment Termination Date and the first date
after such Swingline Loan is made that is the 15th or last day of a calendar
month and is at least ten Business Days after such Swingline Loan is made;
provided that on each date that a Syndicated Borrowing of such Class is made,
the Borrower shall repay all Swingline Loans of such Class then outstanding.

 

ARTICLE CCLXIVIn addition, on the Commitment Termination Date, the Borrower
shall deposit Cash into the Letter of Credit Collateral Account (denominated in
the Currency of the Letter of Credit under which such LC Exposure arises) in an
amount equal to 100% of the undrawn face amount of all Letters of Credit
outstanding on the close of business on the Commitment Termination Date, such
deposit to be held by the Administrative Agent as collateral security for the LC
Exposure under this Agreement in respect of the undrawn portion of such Letters
of Credit.

 

Manner of Payment. Prior to any repayment or prepayment of any Borrowings of any
Class hereunder, the Borrower shall select the Borrowing or Borrowings of such
Class to be paid and shall notify the Administrative Agent by telephone
(confirmed by telecopy) of such selection not later than the time set forth in
Section 2.10(e) prior to the scheduled date of such repayment; provided that
each repayment of Borrowings of a Class shall be applied to repay any
outstanding ABR Borrowings of such Class before any other Borrowings of such
Class. If the Borrower fails to make a timely selection of the Borrowing or
Borrowings to be repaid or prepaid, such payment shall be applied, first, to pay
any outstanding ABR Borrowings of the applicable Class and, second, to other
Borrowings of such Class in the order of the remaining duration of their
respective Interest Periods (the Borrowing with the shortest remaining Interest
Period to be repaid first). Each payment of a Syndicated Borrowing shall be
applied ratably to the Loans included in such Borrowing.

 

Maintenance of Records by Lenders. Each Lender shall maintain in accordance with
its usual practice records evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts and
Currency of principal and interest payable and paid to such Lender from time to
time hereunder.

 



  Revolving Credit Agreement    55 

 

 

Maintenance of Records by the Administrative Agent. The Administrative Agent
shall maintain records in which it shall record (i) the amount and Currency of
each Loan made hereunder, the Class and Type thereof and each Interest Period
therefor, (ii) the amount and Currency of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender of such
Class hereunder and (iii) the amount and Currency of any sum received by the
Administrative Agent hereunder for account of the Lenders and each Lender’s
share thereof.

 

Effect of Entries. The entries made in the records maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence, absent
obvious error, of the existence and amounts of the obligations recorded therein;
provided that the failure of any Lender or the Administrative Agent to maintain
such records or any error therein shall not in any manner affect the obligation
of the Borrower to repay the Loans in accordance with the terms of this
Agreement.

 

Promissory Notes. Any Lender may request that Loans of any Class made by it be
evidenced by a promissory note; in such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

 

Prepayment of Loans.

 

Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, without premium or
penalty except for payments under Section 2.15, subject to the requirements of
this Section.

 

Mandatory Prepayments due to Changes in Exchange Rates.

 

Determination of Amount Outstanding. On each Quarterly Date and, in addition,
promptly upon the receipt by the Administrative Agent of a Currency Valuation
Notice (as defined below), the Administrative Agent shall determine the
aggregate Revolving Multicurrency Credit Exposure. For the purpose of this
determination, the outstanding principal amount of any Loan that is denominated
in any Foreign Currency shall be deemed to be the Dollar Equivalent of the
amount in the Foreign Currency of such Loan, determined as of such Quarterly
Date or, in the case of a Currency Valuation Notice received by the
Administrative Agent prior to 11:00 a.m., Atlanta, Georgia time, on a Business
Day, on such Business Day or, in the case of a Currency Valuation Notice
otherwise received, on the first Business Day after such Currency Valuation
Notice is received. Upon making such determination, the Administrative Agent
shall promptly notify the Multicurrency Lenders and the Borrower thereof.

 



  Revolving Credit Agreement    56 

 

 

Prepayment. If on the date of such determination the aggregate Revolving
Multicurrency Credit Exposure minus the Multicurrency LC Exposure fully Cash
Collateralized on such date exceeds 105% of the aggregate amount of the
Multicurrency Commitments as then in effect, the Borrower shall prepay the
Syndicated Multicurrency Loans and Swingline Multicurrency Loans (and/or provide
Cash Collateral for Multicurrency LC Exposure as specified in Section 2.05(k))
within 15 Business Days following the Borrower’s receipt of notice from the
Administrative Agent pursuant to clause (b)(i) above in such amounts as shall be
necessary so that after giving effect thereto the aggregate Revolving
Multicurrency Credit Exposure does not exceed the Multicurrency Commitments.

 

ARTICLE CCLXVFor purposes hereof “Currency Valuation Notice” means a notice
given by the Required Multicurrency Lenders to the Administrative Agent stating
that such notice is a “Currency Valuation Notice” and requesting that the
Administrative Agent determine the aggregate Revolving Multicurrency Credit
Exposure. The Administrative Agent shall not be required to make more than one
valuation determination pursuant to Currency Valuation Notices within any
rolling three month period.

 

ARTICLE CCLXVIAny prepayment pursuant to this paragraph shall be applied, first
to Swingline Multicurrency Loans outstanding, second, to Syndicated
Multicurrency Loans outstanding and third, as cover for Multicurrency LC
Exposure.

 

Mandatory Prepayments due to Borrowing Base Deficiency. In the event that at any
time any Borrowing Base Deficiency shall exist, the Borrower shall, within five
Business Days after delivery of the applicable Borrowing Base Certificate,
prepay the Loans (or provide Cash Collateral for Letters of Credit as
contemplated by Section 2.05(k)) or reduce Other Covered Indebtedness or any
other Indebtedness that is included in the Covered Debt Amount at such time in
such amounts as shall be necessary so that such Borrowing Base Deficiency is
cured; provided that (i) the aggregate amount of such prepayment of Loans (and
Cash Collateral for Letters of Credit) shall be at least equal to the Revolving
Percentage times the aggregate prepayment of the Covered Debt Amount, and
(ii) if, within five Business Days after delivery of a Borrowing Base
Certificate demonstrating such Borrowing Base Deficiency, the Borrower shall
present the Lenders with a reasonably feasible plan acceptable to the Required
Lenders in their sole discretion to enable such Borrowing Base Deficiency to be
cured within 30 Business Days (which 30-Business Day period shall include the
five Business Days permitted for delivery of such plan), then such prepayment or
reduction shall not be required to be effected immediately but may be effected
in accordance with such plan (with such modifications as the Borrower may
reasonably determine), so long as such Borrowing Base Deficiency is cured within
such 30-Business Day period.

 

Mandatory Prepayments During Amortization Period. During the period commencing
on the date immediately following the Commitment Termination Date and ending on
the Final Maturity Date:

 

Asset Disposition. If the Borrower or any of its Subsidiaries (other than a
Financing Subsidiary) Disposes of any property which results in the receipt by
such Person of Net Cash Proceeds in excess of $2,000,000 in the aggregate since
the Commitment Termination Date, the Borrower shall prepay an aggregate
principal amount of Loans equal to 100% of such Net Cash Proceeds no later than
the fifth Business Day following the receipt of such Net Cash Proceeds (such
prepayments to be applied as set forth in Section 2.09(b)).

 



  Revolving Credit Agreement    57 

 

 

Equity Issuance. Upon the sale or issuance by the Borrower or any of its
Subsidiaries (other than a Financing Subsidiary) of any of its Equity Interests
(other than any sales or issuances of Equity Interests to the Borrower or any
Subsidiary Guarantor), the Borrower shall prepay an aggregate principal amount
of Loans equal to 75% of all Net Cash Proceeds received therefrom no later than
the fifth Business Day following the receipt of such Net Cash Proceeds (such
prepayments to be applied as set forth in Section 2.09(b)).

 

Indebtedness. Upon the incurrence or issuance by the Borrower or any of its
Subsidiaries (other than a Financing Subsidiary) of any Indebtedness, the
Borrower shall prepay an aggregate principal amount of Loans equal to 100% of
all Net Cash Proceeds received therefrom no later than the fifth Business Day
following the receipt of such Net Cash Proceeds (such prepayments to be applied
as set forth in Section 2.09(b)).

 

Extraordinary Receipt. Upon any Extraordinary Receipt (which, when taken with
all other Extraordinary Receipts received after the Commitment Termination Date,
exceeds $5,000,000 in the aggregate) received by or paid to or for the account
of the Borrower or any of its Subsidiaries (other than a Financing Subsidiary),
and not otherwise included in clauses (i), (ii) or (iii) of this Section
2.10(d), the Borrower shall prepay an aggregate principal amount of Loans equal
to 100% of all Net Cash Proceeds received therefrom no later than the fifth
Business Day following the receipt of such Net Cash Proceeds (such prepayments
to be applied as set forth in Section 2.09(b)).

 

Return of Capital. If any Obligor shall receive any Return of Capital (other
than from any Financing Subsidiary), the Borrower shall prepay an aggregate
principal amount of Loans equal to 90% of such Return of Capital (excluding
amounts payable by the Borrower pursuant to Section 2.15) no later than the
fifth Business Day following the receipt of such Return of Capital (such
prepayments to be applied as set forth in Section 2.09(b)).

 

ARTICLE CCLXVIINotwithstanding the foregoing, (I) Net Cash Proceeds and Return
of Capital required to be applied to the prepayment of the Loans pursuant to
this Section 2.10(d) shall (A) be applied in accordance with the Guarantee and
Security Agreement and (B) exclude the amount necessary for the Borrower to make
all required distributions (which shall be no less than the amount estimated in
good faith by Borrower under Section 6.05(b) herein) to maintain the status of a
RIC under the Code and a “business development company” under the Investment
Company Act for so long as the Borrower retains such status and (II) if the
Loans to be prepaid pursuant to this Section 2.10(d) are Eurocurrency Loans, the
Borrower may defer such prepayment until the last day of the Interest Period
applicable to such Loans, so long as the Borrower deposits an amount equal to
such Net Cash Proceeds, no later than the fifth Business Day following the
receipt of such Net Cash Proceeds, into a segregated collateral account in the
name and under the dominion and control of the Administrative Agent, pending
application of such amount to the prepayment of the Loans on the last day of
such Interest Period; provided, further, that the Administrative Agent may
direct the application of such deposits as set forth in Section 2.09(b) at any
time and if the Administrative Agent does so, no amounts will be payable by the
Borrower pursuant to Section 2.15.

 



  Revolving Credit Agreement    58 

 

 

Notices, Etc. The Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan made by a Swingline Lender, such
Swingline Lender) by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurocurrency Borrowing denominated
in Dollars (other than in the case of a prepayment pursuant to Section 2.10(d)),
not later than 11:00 a.m., Atlanta, Georgia time, three Business Days before the
date of prepayment, (ii) in the case of prepayment of a Eurocurrency Borrowing
denominated in a Foreign Currency (other than in the case of a prepayment
pursuant to Section 2.10(d)), not later than 11:00 a.m., London time, four
Business Days before the date of prepayment, (iii) in the case of prepayment of
a Syndicated ABR Borrowing (other than in the case of a prepayment pursuant to
Section 2.10(d)), not later than 11:00 a.m., Atlanta, Georgia time, on the date
of prepayment, (iv) in the case of prepayment of a Swingline Loan, not later
than 11:00 a.m., Atlanta, Georgia time, on the date of prepayment, or (v) in the
case of any prepayment pursuant to Section 2.10(d), not later than 11:00 a.m.,
Atlanta, Georgia time, one Business Day before the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date, the principal
amount of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment; provided that, if (i) a notice of prepayment is given in connection
with a conditional notice of termination of the Commitments of a Class as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08 and (ii)
any notice given in connection with Section 2.10(d) may be conditioned on the
consummation of the applicable transaction contemplated by such Section and the
receipt by the Borrower or any such Subsidiary (other than a Financing
Subsidiary) of Net Cash Proceeds. Promptly following receipt of any such notice
relating to a Syndicated Borrowing, the Administrative Agent shall advise the
affected Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of a
Borrowing of the same Type as provided in Section 2.02 or in the case of a
Swingline Loan, as provided in Section 2.04, except as necessary to apply fully
the required amount of a mandatory prepayment. Each prepayment of a Syndicated
Borrowing of a Class shall be applied ratably to the Loans of such Class
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.12 and shall be made in the manner
specified in Section 2.09(b).

 

Fees.

 

Commitment Fee. The Borrower agrees to pay to the Administrative Agent for
account of each Lender a commitment fee, which shall accrue at a rate per annum
equal to 0.375% on the average daily unused amount of the Dollar Commitment and
Multicurrency Commitment, as applicable, of such Lender during the period from
and including the date hereof to but excluding the earlier of the date such
commitment terminates and the Commitment Termination Date. Accrued commitment
fees shall be payable within one Business Day after each Quarterly Date and on
the earlier of the date the Commitments of the respective Class terminate and
the Commitment Termination Date, commencing on the first such date to occur
after the date hereof. All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). For purposes of computing
commitment fees, (i) the daily unused amount of the applicable Commitment shall
be determined as of the end of each day and (ii) the Commitment of any Class of
a Lender shall be deemed to be used to the extent of the outstanding Syndicated
Loans and LC Exposure of such Class of such Lender (and the Swingline Exposure
of such Class of such Lender shall be disregarded for such purpose).

 



  Revolving Credit Agreement    59 

 

 

Letter of Credit Fees. The Borrower agrees to pay (i) to the Administrative
Agent for account of each Lender a participation fee with respect to its
participations in Letters of Credit of each Class, which shall accrue at a rate
per annum equal to the Applicable Margin applicable to interest on Eurocurrency
Loans on the average daily amount of such Lender’s LC Exposure of such Class
(excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment of such Class
terminates and the date on which such Lender ceases to have any LC Exposure of
such Class, and (ii) to each Issuing Bank a fronting fee, which shall accrue at
the rate of 0.25% per annum on the average daily amount of such Issuing Bank’s
LC Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as each Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including each Quarterly Date shall be
payable on the third Business Day following such Quarterly Date, commencing on
the first such date to occur after the Effective Date; provided that all such
fees with respect to the Letters of Credit shall be payable on the Termination
Date and the Borrower shall pay any such fees that have accrued and that are
unpaid on the Termination Date and, in the event any Letters of Credit shall be
outstanding that have expiration dates after the Termination Date, the Borrower
shall prepay on the Termination Date the full amount of the participation and
fronting fees that will accrue on such Letters of Credit subsequent to the
Termination Date through but not including the date such outstanding Letters of
Credit are scheduled to expire (and, in that connection, the Lenders agree not
later than the date two Business Days after the date upon which the last such
Letter of Credit shall expire or be terminated to rebate to the Borrower the
excess, if any, of the aggregate participation and fronting fees that have been
prepaid by the Borrower over the sum of the amount of such fees that ultimately
accrue through the date of such expiration or termination and the aggregate
amount of all other unpaid obligations hereunder at such time). Any other fees
payable to an Issuing Bank pursuant to this paragraph shall be payable within 10
days after demand. All participation fees and fronting fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 

Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.

 

Payment of Fees. All fees payable hereunder shall be paid on the dates due, in
Dollars (or, at the election of the Borrower with respect to any fees payable to
an Issuing Bank on account of Letters of Credit issued by such Issuing Bank in
any Foreign Currency, in such Foreign Currency) and immediately available funds,
to the Administrative Agent (or to the applicable Issuing Bank, in the case of
fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders entitled thereto. Fees paid shall not be
refundable under any circumstances absent obvious error.

  

  Revolving Credit Agreement    60 

 



 

Interest.

 

ABR Loans. The Loans constituting each ABR Borrowing (including each Swingline
Loan) shall bear interest at a rate per annum equal to the Alternate Base Rate
plus the Applicable Margin.

 

Eurocurrency Loans. The Loans constituting each Eurocurrency Borrowing shall
bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
related Interest Period for such Borrowing plus the Applicable Margin.

 

Default Interest. Notwithstanding the foregoing, if any Event of Default has
occurred and is continuing and the Required Lenders have elected to increase
pricing, the interest rates applicable to Loans and any fee or other amount
payable by the Borrower hereunder shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of principal of any Loan,
2% plus the rate otherwise applicable to such Loan as provided above, (ii) in
the case of any Letter of Credit, 2% plus the fee otherwise applicable to such
Letter of Credit as provided in Section 2.11(b)(i), or (iii) in the case of any
fee or other amount, 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.

 

Payment of Interest. Accrued interest on each Loan shall be payable in arrears
on each Interest Payment Date for such Loan in the Currency in which such Loan
is denominated and, in the case of Syndicated Loans, upon the Termination Date;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of a Syndicated ABR Loan prior to the Final
Maturity Date), accrued interest on the principal amount repaid or prepaid shall
be payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Borrowing denominated in Dollars prior to the
end of the Interest Period therefor, accrued interest on such Borrowing shall be
payable on the effective date of such conversion.

 

Computation. All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed (i) by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate and (ii)
on Multicurrency Loans denominated in Pounds Sterling or Canadian Dollars shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent and such
determination shall be conclusive absent manifest error.

 

Inability to Determine Interest Rates. (a) If prior to the commencement of any
Interest Period for any Eurocurrency Borrowing of a Class (the Currency of such
Borrowing herein called the “Affected Currency”):

 



  Revolving Credit Agreement    61 

 

 

the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrower absent manifest error) that, by reason
of circumstances affecting the relevant interbank market, adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate for the
Affected Currency (including, without limitation, because the Screen Rate is not
available or published on a current basis) for such Interest Period; or

 

the Administrative Agent shall have received notice from the Required Lenders of
such Class of Commitments that the Adjusted LIBO Rate for the Affected Currency
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their respective Loans included in such
Borrowing for such Interest Period;

 

ARTICLE CCLXVIII then the Administrative Agent shall give written notice thereof
(or telephonic notice, promptly confirmed in writing) to the Borrower and the
affected Lenders as promptly as practicable thereafter. Until the Administrative
Agent shall notify the Borrower and the Lenders that the circumstances giving
rise to such notice no longer exist, (i) any Interest Election Request that
requests the conversion of any Syndicated Borrowing to, or the continuation of
any Syndicated Borrowing as, a Eurocurrency Borrowing denominated in the
Affected Currency shall be ineffective and, if the Affected Currency is Dollars,
such Syndicated Borrowing (unless prepaid) shall be continued as, or converted
to, a Syndicated ABR Borrowing, (ii) if the Affected Currency is Dollars and any
Borrowing Request requests a Eurocurrency Borrowing denominated in Dollars, such
Borrowing shall be made as a Syndicated ABR Borrowing and (iii) if the Affected
Currency is a Foreign Currency, then either, at the Borrower’s election, (A) any
Borrowing Request that requests a Eurocurrency Borrowing denominated in the
Affected Currency shall be ineffective, or (B) the LIBO Rate for such
Eurocurrency Borrowing shall be the cost to each Lender to fund its pro rata
share of such Eurocurrency Borrowing (from whatever source and using whatever
methodologies as such Lender may select in its reasonable discretion), which
each Lender shall provide to the Administrative Agent, and the Administrative
Agent shall provide to the Borrower, within five (5) Business Days of the
Borrower’s request to the Administrative Agent therefor; provided that any rate
provided under this clause (B) shall expire, to the extent the Borrower has not
elected to use such rate, on the date that is five (5) Business Days after the
delivery by the Administrative Agent thereof.

 



  Revolving Credit Agreement    62 

 

 

If at any time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in clause
(a)(i) above have arisen and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in clause (a)(i) above have not arisen but the
supervisor for the administrator of the Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Screen Rate shall no longer be used
for determining interest rates for loans, then the Administrative Agent and the
Borrower shall endeavor to establish an alternate rate of interest to the Screen
Rate that gives due consideration to the then prevailing market convention for
determining a rate of interest for syndicated loans in the United States at such
time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable (but for the avoidance of doubt, such related changes shall
not include a reduction of the Applicable Margin). Notwithstanding anything to
the contrary in Section 9.02, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five (5) Business Days of
the date that a draft of such amendment is provided to the Lenders, a written
notice from the Required Lenders stating that such Required Lenders object to
such amendment. Until an alternate rate of interest shall be determined in
accordance with this clause (b) (but, in the case of the circumstances described
in clause (ii) of the first sentence of this Section 2.13(b), only to the extent
the Screen Rate for the applicable currency and/or such Interest Period is not
available or published at such time on a current basis) (i) any Interest
Election Request that requests the conversion of any Syndicated Borrowing to, or
the continuation of any Syndicated Borrowing as, a Eurocurrency Borrowing
denominated in the Affected Currency shall be ineffective and, if the Affected
Currency is Dollars, such Syndicated Borrowing (unless prepaid) shall be
continued as, or converted to, a Syndicated ABR Borrowing, (ii) if the Affected
Currency is Dollars and any Borrowing Request requests a Eurocurrency Borrowing
denominated in Dollars, such Borrowing shall be made as a Syndicated ABR
Borrowing and (iii) if the Affected Currency is a Foreign Currency, then either,
at the Borrower’s election, (A) any Borrowing Request that requests a
Eurocurrency Borrowing denominated in the Affected Currency shall be ineffective
or (B) the LIBO Rate for such Eurocurrency Borrowing shall be the cost to each
Lender to fund its pro rata share of such Eurocurrency Borrowing (from whatever
source and using whatever methodologies as such Lender may select in its
reasonable discretion), which each Lender shall provide to the Administrative
Agent, and the Administrative Agent shall provide to the Borrower, within five
(5) Business Days of the Borrower’s request to the Administrative Agent
therefor; provided that any rate provided under this clause (B) shall expire, to
the extent the Borrower has not elected to use such rate, on the date that is
five (5) Business Days after the delivery by the Administrative Agent thereof;
provided, that, if such alternate rate of interest shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.

 

Increased Costs.

 

Increased Costs Generally. If any Change in Law shall:

 

impose, modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank; or

 

impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and (C)
Other Connection Taxes that are imposed on or measured by net income (however
denominated) or that are franchise Taxes or branch profits Taxes) affecting this
Agreement or Eurocurrency Loans made by such Lender or any Letter of Credit or
participation therein;

 



  Revolving Credit Agreement    63 

 

 

ARTICLE CCLXIX and the result of any of the foregoing shall be to increase the
cost to such Lenders of making, converting to, continuing or maintaining any
Eurocurrency Loan (or of maintaining its obligation to make any such Loan) or to
increase the cost to such Lender or such Issuing Bank of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender or such Issuing Bank hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Lender or
such Issuing Bank, as the case may be, in Dollars, such additional amount or
amounts as will compensate such Lender or such Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.

 

Capital and Liquidity Requirements. If any Lender or any Issuing Bank determines
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Swingline Loans and Letters of Credit held by, such Lender, or
the Letters of Credit issued by such Issuing Bank, to a level below that which
such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy and liquidity requirements), by an amount deemed to be material by such
Lender or such Issuing Bank, then from time to time the Borrower will pay to
such Lender or such Issuing Bank, as the case may be, in Dollars, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.

 

Certificates from Lenders. A certificate of a Lender or an Issuing Bank setting
forth in reasonable detail the basis for and the calculation of the amount or
amounts, in Dollars, necessary to compensate such Lender or such Issuing Bank or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be promptly delivered to the Borrower and shall be conclusive
absent manifest error. The Borrower shall pay such Lender or such Issuing Bank,
as the case may be, the amount shown as due on any such certificate within 10
days after receipt thereof.

 

Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than six months prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Bank’s intention to claim compensation therefor; provided, further,
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof.

 

Break Funding Payments. In the event of (a) the payment of any principal of any
Eurocurrency Loan other than on the last day of an Interest Period therefor
(including as a result of the occurrence of any Commitment Increase Date or an
Event of Default), (b) the conversion of any Eurocurrency Loan other than on the
last day of an Interest Period therefor, (c) the failure to borrow, convert,
continue or prepay any Syndicated Loan on the date specified in any notice
delivered pursuant hereto (including, in connection with any Commitment Increase
Date, and regardless of whether such notice is permitted to be revocable under
Section 2.10(e) and is revoked in accordance herewith), or (d) the assignment as
a result of a request by the Borrower pursuant to Section 2.18(b) of any
Eurocurrency Loan other than on the last day of an Interest Period therefor,
then, in any such event, the Borrower shall compensate each Lender for the loss,
cost and reasonable expense attributable to such event (excluding loss of
anticipated profits). In the case of a Eurocurrency Loan, the loss to any Lender
attributable to any such event shall be deemed to include an amount determined
by such Lender to be equal to the excess, if any, of

 



  Revolving Credit Agreement    64 

 

 

the amount of interest that such Lender would pay for a deposit equal to the
principal amount of such Loan denominated in the Currency of such Loan for the
period from the date of such payment, conversion, failure or assignment to the
last day of the then current Interest Period for such Loan (or, in the case of a
failure to borrow, convert or continue, the duration of the Interest Period that
would have resulted from such borrowing, conversion or continuation) if the
interest rate payable on such deposit were equal to the Adjusted LIBO Rate for
such Currency for such Interest Period, over

 

the amount of interest that such Lender would earn on such principal amount for
such period if such Lender were to invest such principal amount for such period
at the interest rate that would be bid by such Lender (or an affiliate of such
Lender) for deposits denominated in such Currency from other banks in the
Eurocurrency market at the commencement of such period.

 

ARTICLE CCLXX Payment under this Section shall be made upon request of a Lender
delivered not later than five Business Days following the payment, conversion,
or failure to borrow, convert, continue or prepay that gives rise to a claim
under this Section accompanied by a certificate of such Lender setting forth in
reasonable detail the basis for and the calculation of the amount or amounts
that such Lender is entitled to receive pursuant to this Section, which
certificate shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

Taxes.

 

Payments Free of Taxes. Any and all payments by or on account of any obligation
of the Borrower hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Taxes, except as required by
applicable law; provided that if the Borrower shall be required to deduct any
Taxes from such payments, then (i) if such Taxes are Indemnified Taxes, the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, applicable Lender or applicable Issuing
Bank (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

 

Payment of Other Taxes by the Borrower. In addition, the Borrower shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

 

Indemnification by the Borrower. The Borrower shall indemnify the Administrative
Agent, each Lender and each Issuing Bank for and, within 10 Business Days after
written demand therefor, pay the full amount of any Indemnified Taxes or Other
Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or such Issuing Bank, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority, except to the extent
that any such Indemnified Taxes or Other Taxes arise as the result of the gross
negligence or willful misconduct of the Administrative Agent, such Lender or
such Issuing Bank. A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender or an Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or an Issuing
Bank, shall be conclusive absent manifest error.

 



  Revolving Credit Agreement    65 

 

 

Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 Business Days after written demand therefor, for
(i) any Indemnified Taxes or Other Taxes attributable to such Lender (but only
to the extent that the Borrower has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.04(f) relating to the maintenance of a
Participant Register, and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (d).

 

Evidence of Payments. As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

Tax Documentation. (i) Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law or reasonably requested by the Borrower, such properly completed and
executed documentation prescribed by applicable law as will permit such payments
to be made without withholding or at a reduced rate. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.16(f)(ii) below) shall not be required if in the Lender’s
reasonable judgment such completion, execution or submission would subject such
Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender.

 



  Revolving Credit Agreement    66 

 

 

(ii)              Without limiting the generality of the foregoing:

 

(A)             any Lender that is a United States Person shall deliver to the
Borrower and the Administrative Agent (and such additional copies as shall be
reasonably requested by the recipient) on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent), duly
completed and executed copies of Internal Revenue Service Form W-9 or any
successor form certifying that such Lender is exempt from U.S. federal backup
withholding tax; and

 

(B)              each Foreign Lender shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

 

(w)       duly completed and executed copies of Internal Revenue Service Form
W-8BEN or W-8BEN-E or any successor form claiming eligibility for benefits of an
income tax treaty to which the United States is a party,

 

(x)       duly completed copies of Internal Revenue Service Form W-8ECI or any
successor form certifying that the income receivable pursuant to this Agreement
is effectively connected with the conduct of a trade or business in the United
States,

 

(y)       in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (1) a certificate to
the effect that such Foreign Lender is not (1) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (3) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (2) duly
completed and executed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E (or any successor form) certifying that the Foreign Lender is not a
United States Person, or

 

(z)       any other form including Internal Revenue Service Form W-8IMY as
applicable prescribed by applicable law as a basis for claiming exemption from
or a reduction in U.S. federal withholding Tax duly completed together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower to determine the withholding or deduction required to be made.

 



  Revolving Credit Agreement    67 

 

 

In addition, each Lender shall deliver such forms promptly upon the
obsolescence, expiration or invalidity of any form previously delivered by such
Lender; provided it is legally able to do so at the time. Each Lender shall
promptly notify the Borrower and the Administrative Agent at any time the chief
tax officer of such Lender becomes aware that it no longer satisfies the legal
requirements to provide any previously delivered form or certificate to the
Borrower (or any other form of certification adopted by the U.S. or other taxing
authorities for such purpose).

 

Documentation Required by FATCA. If a payment made to a Lender under this
Agreement would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent, such document
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their respective
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this Section 2.16(g), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

 

Treatment of Certain Refunds. If the Administrative Agent, any Lender or an
Issuing Bank determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all reasonable out-of-pocket expenses
of the Administrative Agent, any Lender or an Issuing Bank, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of the Administrative Agent, any Lender or an Issuing Bank, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, any Lender or an Issuing Bank in the event the
Administrative Agent, any Lender or an Issuing Bank is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this clause (h), in no event will the Administrative Agent, any Lender or an
Issuing Bank be required to pay any amount to Borrower pursuant to this clause
(h), the payment of which would place such Person in a less favorable net
after-Tax position than such Person would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This subsection shall not be construed to require the Administrative Agent, any
Lender or an Issuing Bank to make available its tax returns or its books or
records (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.

 



  Revolving Credit Agreement    68 

 

 

Payments Generally; Pro Rata Treatment: Sharing of Set-offs.

 

Payments by the Borrower. The Borrower shall make each payment required to be
made by it hereunder (whether of principal, interest, fees or reimbursement of
LC Disbursements, or under Section 2.14, 2.15 or 2.16, or otherwise) or under
any other Loan Document (except to the extent otherwise provided therein) prior
to 2:00 p.m., Atlanta, Georgia time, on the date when due, in immediately
available funds, without set-off or counterclaim. Any amounts received after
such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the
Administrative Agent at the Administrative Agent’s Account, except as otherwise
expressly provided in the relevant Loan Document and except payments to be made
directly to any Issuing Bank or any Swingline Lender as expressly provided
herein and payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03, which shall
be made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for account of any other Person to
the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.

 

ARTICLE CCLXXI All amounts owing under this Agreement (including commitment
fees, payments required under Section 2.14, and payments required under
Section 2.15 relating to any Loan denominated in Dollars, but not including
principal of and interest on any Loan denominated in any Foreign Currency or
payments relating to any such Loan required under Section 2.15, which are
payable in such Foreign Currency) or under any other Loan Document (except to
the extent otherwise provided therein) are payable in Dollars. Notwithstanding
the foregoing, if the Borrower shall fail to pay any principal of any Loan when
due (whether at stated maturity, by acceleration, by mandatory prepayment or
otherwise), the unpaid portion of such Loan shall, if such Loan is not
denominated in Dollars, automatically be redenominated in Dollars on the due
date thereof (or, if such due date is a day other than the last day of the
Interest Period therefor, on the last day of such Interest Period) in an amount
equal to the Dollar Equivalent thereof on the date of such redenomination and
such principal shall be payable on demand; and if the Borrower shall fail to pay
any interest on any Loan that is not denominated in Dollars, such interest shall
automatically be redenominated in Dollars on the due date therefor (or, if such
due date is a day other than the last day of the Interest Period therefor, on
the last day of such Interest Period) in an amount equal to the Dollar
Equivalent thereof on the date of such redenomination and such interest shall be
payable on demand.

 

ARTICLE CCLXXII Notwithstanding the foregoing provisions of this Section, if,
after the making of any Borrowing in any Foreign Currency, currency control or
exchange regulations are imposed in the country which issues such currency with
the result that the type of currency in which the Borrowing was made (the
“Original Currency”) no longer exists or the Borrower is not able to make
payment to the Administrative Agent for the account of the Lenders in such
Original Currency, then all payments to be made by the Borrower hereunder in
such currency shall instead be made when due in Dollars in an amount equal to
the Dollar Equivalent (as of the date of repayment) of such payment due, it
being the intention of the parties hereto that the Borrower takes all risks of
the imposition of any such currency control or exchange regulations.

 

Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees of a Class then
due hereunder, such funds shall be applied (i) first, to pay interest and fees
of such Class then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees of such Class then due to such
parties, and (ii) second, to pay principal and unreimbursed LC Disbursements of
such Class then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and unreimbursed LC Disbursements of
such Class then due to such parties.

 



  Revolving Credit Agreement    69 

 

 

Pro Rata Treatment. Except to the extent otherwise provided herein: (i)  each
Syndicated Borrowing of a Class shall be made from the Lenders of such Class,
each payment of commitment fee under Section 2.11 shall be made for account of
the Lenders of the applicable Class, and each termination or reduction of the
amount of the Commitments of a Class under Section 2.08 shall be applied to the
respective Commitments of the Lenders of such Class, pro rata according to the
amounts of their respective Commitments of such Class; (ii) each Syndicated
Borrowing of a Class shall be allocated pro rata among the Lenders of such Class
according to the amounts of their respective Commitments of such Class (in the
case of the making of Syndicated Loans) or their respective Loans of such Class
that are to be included in such Borrowing (in the case of conversions and
continuations of Loans); (iii) each payment or prepayment of principal of
Syndicated Loans of a Class by the Borrower shall be made for account of the
Lenders of such Class pro rata in accordance with the respective unpaid
principal amounts of the Syndicated Loans of such Class held by them; and
(iv) each payment of interest on Syndicated Loans of a Class by the Borrower
shall be made for account of the Lenders of such Class pro rata in accordance
with the amounts of interest on such Loans of such Class then due and payable to
the respective Lenders.

 

Sharing of Payments by Lenders. If any Lender of any Class shall, by exercising
any right of set-off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Syndicated Loans, or participations
in LC Disbursements or Swingline Loans, of such Class resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its
Syndicated Loans, and participations in LC Disbursements and Swingline Loans,
and accrued interest thereon of such Class then due than the proportion received
by any other Lender of such Class, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Syndicated Loans, and participations in LC Disbursements and Swingline Loans, of
other Lenders of such Class to the extent necessary so that the benefit of all
such payments shall be shared by the Lenders of such Class ratably in accordance
with the aggregate amount of principal of and accrued interest on their
respective Syndicated Loans, and participations in LC Disbursements and
Swingline Loans, of such Class; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 



  Revolving Credit Agreement    70 

 

 

 

Presumptions of Payment. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for account of the Lenders or the Issuing Banks hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Banks, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent at the Federal Funds Effective Rate.

 

Certain Deductions by the Administrative Agent. If any Lender shall fail to make
any payment required to be made by it pursuant to Section 2.04(c), 2.05(e),
2.06(a) or (b) or 2.17(e), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid.

 

Mitigation Obligations; Replacement of Lenders.

 

Designation of a Different Lending Office. If any Lender requests compensation
under Section 2.14, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.16, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender to any cost or expense not required to be reimbursed by the
Borrower and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

Replacement of Lenders. If any Lender requests compensation under Section 2.14,
or if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for account of any Lender pursuant to Section 2.16, or if
any Lender becomes a Defaulting Lender or is a Non-Consenting Lender (as
provided in Section 9.02(d)), then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Commitment is being
assigned, each Issuing Bank and each Swingline Lender), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

 



  Revolving Credit Agreement    71 

 

 

Defaulting Lenders.

 

Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

 

Defaulting Lender Waterfall. Any payment of principal, interest, fees or other
amounts received by Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise) or received by Administrative Agent from a Defaulting Lender pursuant
to Section 9.08 shall be applied at such time or times as may be determined by
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by such Defaulting Lender to any
Issuing Bank or any Swingline Lender hereunder; third, to Cash Collateralize
each Issuing Bank’s Fronting Exposure with respect to such Defaulting Lender in
the manner described in Section 2.09(a); fourth, as Borrower may request (so
long as no Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by Administrative Agent; fifth, if so determined by
Administrative Agent and Borrower, to be held in a deposit account and released
pro rata in order to (x) satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement and (y) Cash
Collateralize each Issuing Bank’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in the manner described in Section 2.09(a); sixth, to the payment of
any amounts owing to the Lenders, Issuing Banks or Swingline Lenders as a result
of any judgment of a court of competent jurisdiction obtained by any Lender, any
Issuing Bank or any Swingline Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default exists, to the payment of any amounts owing to
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or reimbursement obligations in respect of any LC
Disbursement for which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.02 were
satisfied and waived, such payment shall be applied solely to pay the Loans of,
and reimbursement obligations in respect of any LC Disbursement that is owed to,
all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or reimbursement obligations in respect of any LC
Disbursement that is owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans are held by the Lenders pro rata in accordance with the applicable
Commitments without giving effect to Section 2.19(a)(iii). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.19(a)(i) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 



  Revolving Credit Agreement    72 

 

 

Certain Fees.

 

No Defaulting Lender shall be entitled to receive any fee pursuant to Sections
2.11(a) and (b) for any period during which that Lender is a Defaulting Lender
(and Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender); provided that
such Defaulting Lender shall be entitled to receive fees pursuant to Section
2.11(b) for any period during which that Lender is a Defaulting Lender only to
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.19(d).

 

With respect to any Section 2.11(b) fees not required to be paid to any
Defaulting Lender pursuant to clause (A) above, Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letters of Credit or Swingline Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iii) below, (y) pay to each Issuing
Bank the amount of any such fee otherwise payable to such Defaulting Lender to
the extent allocable to such Issuing Bank’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

 

Reallocation of Participations to Reduce Fronting Exposure. All or any part of
such Defaulting Lender’s participation in Letters of Credit and Swingline Loans
shall be reallocated (effective no later than one Business Day after the
Administrative Agent has actual knowledge that such Lender has become a
Defaulting Lender) among the Non-Defaulting Lenders in accordance with their
respective Applicable Dollar Percentages and Applicable Multicurrency
Percentages, as the case may be (in each case calculated without regard to such
Defaulting Lender’s Commitment), but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless Borrower shall have otherwise notified Administrative Agent at such time,
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment. Subject to Section 9.15, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 



  Revolving Credit Agreement    73 

 

 

Cash Collateral; Repayment of Swingline Loans. If the reallocation described in
clause (iii) above cannot, or can only partially, be effected, the Borrower
shall not later than two Business Days after demand by the Administrative Agent
(at the direction of any Issuing Bank and/or any Swingline Lender), without
prejudice to any right or remedy available to it hereunder or under law, (x)
first, prepay Swingline Loans in an amount equal to the Swingline Lenders’
Swingline Exposure (which exposure shall be deemed equal to the applicable
Defaulting Lender’s Applicable Percentage of the total outstanding Swingline
Exposure (other than Swingline Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof)) and (y) second, Cash
Collateralize each Issuing Bank’s Fronting Exposure in accordance with the
procedures set forth in Section 2.19(d) or (z) make other arrangements
reasonably satisfactory to the Administrative Agent, the Issuing Banks and the
Swingline Lenders in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender.

 

Defaulting Lender Cure. If the Borrower, the Administrative Agent, the Swingline
Lenders and the Issuing Banks agree in writing that a Lender is no longer a
Defaulting Lender, Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that such former Defaulting Lender will, to the extent
applicable, purchase at par that portion of outstanding Loans of the other
Lenders or take such other actions as Administrative Agent may determine to be
necessary to cause the Loans and funded and unfunded participations in Letters
of Credit and Swingline Loans to be held pro rata by the Lenders in accordance
with the applicable Commitments (without giving effect to Section 2.19(a)(iii)),
and if Cash Collateral has been posted with respect to such Defaulting Lender,
the Administrative Agent will promptly return or release such Cash Collateral to
the Borrower, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender.

 

New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) no Swingline Lender shall be required to fund any Swingline Loans
unless it is satisfied that the participations therein will be fully allocated
among Non-Defaulting Lenders in a manner consistent with clause (a)(iii) above
and the Defaulting Lender shall not participate therein and (ii) no Issuing Bank
shall be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that the participations in any existing Letters of Credit
as well as the new, extended, renewed or increased Letter of Credit has been or
will be fully allocated among the Non-Defaulting Lenders in a manner consistent
with clause (a)(iii) above and such Defaulting Lender shall not participate
therein except to the extent such Defaulting Lender’s participation has been or
will be fully Cash Collateralized in accordance with Section 2.19(d).

 



  Revolving Credit Agreement    74 

 

 

Cash Collateral. At any time that there shall exist a Defaulting Lender,
promptly following the written request of Administrative Agent or any Issuing
Bank (with a copy to Administrative Agent) Borrower shall Cash Collateralize
each Issuing Bank’s Fronting Exposure with respect to such Defaulting Lender
(determined after giving effect to Section 2.19(a)(iii) and any Cash Collateral
provided by such Defaulting Lender) in an amount not less than the Minimum
Collateral Amount.

 

Grant of Security Interest. Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) Administrative Agent, for the benefit of the Issuing Banks, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of Letters of Credit, to be applied pursuant to clause
(ii) below. If at any time Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than Administrative Agent
and the Issuing Banks as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, Borrower will, promptly
upon demand by Administrative Agent, pay or provide to Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).
All Cash Collateral (other than credit support not constituting funds subject to
deposit) shall be maintained in blocked, non-interest bearing deposit accounts
at Truist. Borrower shall pay on demand therefor from time to time all
reasonable and customary account opening, activity and other administrative fees
and charges in connection with the maintenance and disbursement of Cash
Collateral.

 

Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.19 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of Letters of Credit
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

 

Termination of Requirement. Cash Collateral (or the appropriate portion thereof)
provided to reduce Issuing Bank’s Fronting Exposure shall no longer be required
to be held as Cash Collateral pursuant to this Section 2.19 following (i) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Lender) or (ii) the determination by
Administrative Agent and the Issuing Banks that there exists excess Cash
Collateral; provided that, subject to the other provisions of this Section 2.19,
the Person providing Cash Collateral and each Issuing Bank may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure;
provided, further, that to the extent that such Cash Collateral was provided by
Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.

 



  Revolving Credit Agreement    75 

 

 

Assignment and Reallocation of Existing Commitments and Existing Loans.

 

On the Fifth Amendment Effective Date, the Borrower shall (A) prepay the
outstanding Loans and (B) simultaneously borrow new Loans in an amount equal to
such prepayment; provided that with respect to subclauses (A) and (B), (x) the
prepayment to, and borrowing from, any Lender with a Commitment under this
Agreement prior to the Fifth Amendment Effective Date (each, an “Existing
Lender”) shall be effected by book entry to the extent that any portion of the
amount prepaid to such Lender will be subsequently borrowed from such Lender and
(y) the Lenders shall make and receive payments among themselves, in a manner
acceptable to the Administrative Agent, so that, after giving effect thereto,
the Loans of each Class are held ratably by the Lenders of such Class in
accordance with each Lender’s Applicable Percentage of Commitments and portion
of Loans, which, for the purposes of this Agreement and each other Loan
Document, will be as set forth opposite such Person’s name on Schedule 1.01(b). 
Concurrently therewith, the Existing Lenders of each Class shall be deemed to
have adjusted their participation interests in any outstanding Letters of Credit
of such Class so that such interests are held ratably in accordance with their
Applicable Percentage of Commitments of such Class. Notwithstanding anything to
the contrary contained in this Agreement, the Borrower shall have no liability
to any Lender for any amounts that would otherwise be payable pursuant to
Section 2.15 as a result of the prepayment and borrowing on the Fifth Amendment
Effective Date contemplated by this Section 2.20(a).

 

Each of the Lenders hereby acknowledges and agrees that (i) no Lender nor the
Administrative Agent has made any representations or warranties or assumed any
responsibility with respect to (A) any statements, warranties or representations
made in or in connection with this Agreement or the execution, legality,
validity, enforceability, genuineness or sufficiency of this Agreement, the
Existing Credit Agreement or any other Loan Document or (B) the financial
condition of any Obligor or the performance by any Obligor of its obligations
hereunder or under any other Loan Document; (ii) it has received such
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; and (iii) it has made and continues to
make its own credit decisions in taking or not taking action under this
Agreement, independently and without reliance upon the Administrative Agent or
any other Lender.

 

REPRESENTATIONS AND WARRANTIES

 

ARTICLE CCLXXIIIThe Borrower represents and warrants to the Lenders that:

 

Organization; Powers. Each of the Borrower and its Subsidiaries is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required of the
Borrower or such Subsidiary, as applicable.

 

Authorization; Enforceability. The Transactions are within the Borrower’s
corporate powers and have been duly authorized by all necessary corporate and,
if required, by all necessary shareholder action. This Agreement has been duly
executed and delivered by the Borrower and constitutes, and each of the other
Loan Documents when executed and delivered by each Obligor party thereto will
constitute, a legal, valid and binding obligation of such Obligor, enforceable
in accordance with its terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 



  Revolving Credit Agreement    76 

 

 

Governmental Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority, except for (i) such as have been or will be obtained or
made and are in full force and effect and (ii) filings and recordings in respect
of the Liens created pursuant to this Agreement or the Security Documents,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the Borrower or any of its Subsidiaries or any
order of any Governmental Authority, (c) will not violate or result in a default
in any material respect under any indenture, agreement or other instrument
binding upon the Borrower or any of its Subsidiaries or assets, or give rise to
a right thereunder to require any payment to be made by any such Person, and
(d) except for the Liens created pursuant to this Agreement or the Security
Documents, will not result in the creation or imposition of any Lien on any
asset of the Borrower or any of its Subsidiaries.

 

Financial Condition; No Material Adverse Change.

 

Financial Statements. The Borrower has heretofore delivered to the Lenders the
consolidated balance sheet and statement of operations, changes in net assets
and cash flows of the Borrower and its Subsidiaries as of and for the nine month
period ending September 30, 2016, certified by a Financial Officer of the
Borrower. Such financial statements present fairly, in all material respects,
the consolidated financial position and results of operations and cash flows of
the Borrower and its Subsidiaries as of such date and for such period in
accordance with GAAP, subject to normal year-end audit adjustments and the
absence of footnotes.

 

No Material Adverse Change. Since the date of the most recent Applicable
Financial Statements, there has not been any event, development or circumstance
(herein, a “Material Adverse Change”) that has had or could reasonably be
expected to have a material adverse effect on (i) the business, Portfolio
Investments and other assets, liabilities or financial condition of the Borrower
and its Subsidiaries (other than any Financing Subsidiary) taken as a whole
(excluding in any case a decline in the net asset value of the Borrower or a
change in general market conditions or values of the Borrower’s Portfolio
Investments), or (ii) the validity or enforceability of any of the Loan
Documents or the rights or remedies of the Administrative Agent and the Lenders
thereunder.

 

Litigation. There are no actions, suits, investigations or proceedings by or
before any arbitrator or Governmental Authority now pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of its Subsidiaries (i) as to which there is a reasonable possibility of an
adverse determination and that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that involve this Agreement or the Transactions.

 

Compliance with Laws and Agreements. Each of the Borrower and its Subsidiaries
is in compliance with all laws, regulations and orders of any Governmental
Authority applicable to it or its property and all indentures, agreements and
other instruments binding upon it or its property, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. Neither the Borrower nor any of its
Subsidiaries is subject to any contract or other arrangement, the performance of
which by the Borrower or its Subsidiaries could reasonably be expected to result
in a Material Adverse Effect.

 



  Revolving Credit Agreement    77 

 

 

Taxes. Each of the Borrower and its Subsidiaries has timely filed or caused to
be filed all material Tax returns and reports required to have been filed and
has paid or caused to be paid all material Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Person has set aside on its books adequate
reserves or (b) to the extent that the failure to do so could not reasonably be
expected to result in a Material Adverse Effect.

 

ERISA. No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect.

 

Disclosure. As of the Effective Date, the Borrower has disclosed to the Lenders
all agreements, instruments and corporate or other restrictions to which it or
any of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. As of the Effective Date, none of the reports,
financial statements, certificates or other written information (other than
projected financial information, other forward looking information relating to
third parties and information of a general economic or general industry nature)
furnished by or on behalf of the Borrower to the Administrative Agent in
connection with the negotiation of this Agreement and the other Loan Documents
or delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) when taken as a whole (and after giving effect to all
updates, modifications and supplements) contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided that with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.

 

Investment Company Act; Margin Regulations.

 

Status as Business Development Company. The Borrower has elected to be regulated
as a “business development company” within the meaning of the Investment Company
Act and qualifies as a RIC.

 

Compliance with Investment Company Act. The business and other activities of the
Borrower and its Subsidiaries, including the making of the Loans hereunder, the
application of the proceeds and repayment thereof by the Borrower and the
consummation of the Transactions contemplated by the Loan Documents do not
result in a violation or breach in any material respect of the provisions of the
Investment Company Act or any rules, regulations or orders issued by the
Securities and Exchange Commission thereunder, in each case that are applicable
to the Borrower and its Subsidiaries.

 



  Revolving Credit Agreement    78 

 

 

Investment Policies. The Borrower is in compliance in all respects with the
Investment Policies (after giving effect to any Permitted Policy Amendments),
except to the extent that the failure to so comply could not reasonably be
expected to have a Material Adverse Effect.

 

Use of Credit. Neither the Borrower nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying Margin Stock, and no part of the proceeds of any extension of credit
hereunder will be used to buy or carry any Margin Stock.

 

Material Agreements and Liens.

 

Material Agreements. Part A of Schedule 3.11 is a complete and correct list, as
of the Effective Date, of each credit agreement, loan agreement, indenture,
purchase agreement, guarantee, letter of credit or other arrangement providing
for or otherwise relating to any Indebtedness or any extension of credit (or
commitment for any extension of credit) to, or guarantee by, the Borrower or any
of its Subsidiaries outstanding as of the Effective Date, and the aggregate
principal or face amount outstanding or that is, or may become, outstanding
under each such arrangement is correctly described in Part A of Schedule 3.11.

 

Liens. Part B of Schedule 3.11 is a complete and correct list, as of the
Effective Date, of each Lien securing Indebtedness of any Person outstanding on
the Effective Date covering any property of the Borrower or any of the
Subsidiary Guarantors, and the aggregate Indebtedness secured (or that may be
secured) by each such Lien and the property covered by each such Lien is
correctly described in Part B of Schedule 3.11.

 

Subsidiaries and Investments.

 

Subsidiaries. Set forth on Schedule 3.12(a) is a list of the Borrower’s
Subsidiaries as of the Effective Date.

 

Investments. Set forth on Schedule 3.12(b) is a complete and correct list, as of
the Effective Date, of all Investments (other than Investments of the types
referred to in clauses (b), (c) and (d) of Section 6.04) held by the Borrower or
any of the Subsidiary Guarantors in any Person on the Effective Date and, for
each such Investment, (x) the identity of the Person or Persons holding such
Investment and (y) the nature of such Investment. Except as disclosed in
Schedule 3.12, each of the Borrower and any of the Subsidiary Guarantors owned,
free and clear of all Liens (other than Liens created pursuant to this Agreement
or the Security Documents and Permitted Liens), all such Investments as of such
date.

 

Properties.

 

Title Generally. Each of the Borrower and the Subsidiary Guarantors has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes.

 



  Revolving Credit Agreement    79 

 

 

Intellectual Property. Each of the Borrower and its Subsidiaries (other than any
Financing Subsidiary) owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by the Borrower and its Subsidiaries (other than any
Financing Subsidiary) does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

 

Affiliate Agreements. As of the Effective Date, the Borrower has heretofore
delivered to the Administrative Agent true and complete copies of each of the
Affiliate Agreements (including and schedules and exhibits thereto, and any
amendments, supplements or waivers executed and delivered thereunder). As of the
Effective Date, each of the Affiliate Agreements was in full force and effect.

 

Sanctions.

 

None of the Borrower or any of its Subsidiaries nor, to the knowledge of the
Borrower, any of their respective directors, officers or authorized signors, (i)
is a person on the list of Specially Designated Nationals and Blocked Persons or
subject to, or the subject or target of, the limitations or prohibitions
(collectively “Sanctions”) under (A) any U.S. Department of Treasury’s Office of
Foreign Assets Control or U.S. Department of State regulation or executive order
or (B) any international economic sanction administered or enforced by the
United Nations Security Council, Her Majesty’s Treasury or the European Union or
(ii) is located, organized or resident in a Sanctioned Country.

 

The Borrower has implemented and maintains in effect policies and procedures
reasonably designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and investment advisors with
Anti-Corruption Laws and applicable Sanctions in all material respects. The
Borrower, its Subsidiaries and to the knowledge of the Borrower, their
respective employees, officers, directors and agents (acting on their behalf),
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects.

 

Patriot Act. Each of the Borrower and its Subsidiaries is in compliance, to the
extent applicable with (a) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (b) the Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism (USA Patriot Act of 2001). No part of the proceeds of the
Loans will be used, directly or, to the knowledge of a Responsible Officer of
the Borrower, indirectly, for any payments to (i) any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, all in
violation by the Borrower or its Subsidiaries of the United States Foreign
Corrupt Practices Act of 1977, as amended, or in material violation of US or UK
regulation implementing the OECD Convention on Combating Bribery of Foreign
Public Officials in International Business Transactions (collectively, the
“Anti-Corruption Laws”) or (ii) any Person for the purpose of financing the
activities of any Person, at the time of such financing (A) subject to, or the
subject of, any Sanctions or (B) located, organized or resident in a Sanctioned
Country, in each case as would result in a violation of Sanctions.

 



  Revolving Credit Agreement    80 

 

 

Collateral Documents. The provisions of the Security Documents are effective to
create in favor of the Collateral Agent a legal, valid and enforceable first
priority Lien (subject to Liens permitted by Section 6.02) on all right, title
and interest of the Borrower and each Subsidiary Guarantor in the Collateral
described therein. Except for filings completed on or prior to the Effective
Date or as contemplated hereby and by the Security Documents, no filing or other
action will be necessary to perfect such Liens.

 

EEA Financial Institutions. Neither the Borrower nor any Subsidiary is an EEA
Financial Institution.

 

CONDITIONS

 

Effective Date. The effectiveness of this Agreement and of the obligations of
the Lenders to make Loans and of the Issuing Banks to issue Letters of Credit
hereunder shall not become effective until completion of each of the following
conditions precedent (unless a condition shall have been waived in accordance
with Section 9.02):

 

Documents. Administrative Agent shall have received each of the following
documents, each of which shall be satisfactory to the Administrative Agent (and
to the extent specified below to each Lender) in form and substance:

 

Executed Counterparts. From each party hereto either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include telecopy transmission of a signed
signature page to this Agreement) that such party has signed a counterpart of
this Agreement.

 

Opinion of Counsel to the Borrower. A favorable written opinion (addressed to
the Administrative Agent and the Lenders and dated the Effective Date) of (A)
Cleary Gottlieb Steen & Hamilton LLP, New York counsel for the Borrower and the
Subsidiary Guarantors and (B) Miles & Stockbridge P.C., Maryland counsel for the
Borrower and the Subsidiary Guarantors, in each case, in form and substance
reasonably acceptable to the Administrative Agent (and the Borrower hereby
instructs such counsel to deliver such opinion to the Lenders and the
Administrative Agent).

 

Corporate Documents. Such documents and certificates as the Administrative Agent
or its counsel may reasonably request relating to the organization, existence
and good standing of the Borrower, the authorization of the Transactions and any
other legal matters relating to the Borrower, this Agreement or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.

 

Officer’s Certificate. A certificate, dated the Effective Date and signed by the
President, the Chief Executive Officer, a Vice President or a Financial Officer
of the Borrower, confirming compliance with the conditions set forth in the
lettered clauses of the first sentence of Section 4.02.

 



  Revolving Credit Agreement    81 

 

 

Guarantee and Security Agreement. The Guarantee and Security Agreement, duly
executed and delivered by each of the parties to the Guarantee and Security
Agreement.

 

Control Agreement. A Collateral Account Control Agreement, duly executed and
delivered by the Borrower, the Administrative Agent and State Street Bank and
Trust Company.

 

Borrowing Base Certificate. A Borrowing Base Certificate showing a calculation
of the Borrowing Base as of February 1, 2017 with the Value of each Portfolio
Investment determined as of December 31, 2016.

 

Liens. The Administrative Agent shall have received results of a recent lien
search in each relevant jurisdiction with respect to the Borrower and the
Subsidiary Guarantors, confirming that each financing statement in respect of
the Liens in favor of the Collateral Agent created pursuant to the Security
Documents is otherwise prior to all other financing statements or other
interests reflected therein (other than any financing statement or interest in
respect of liens permitted under Section 6.02 or liens to be discharged on or
prior to the Effective Date pursuant to documentation satisfactory to the
Administrative Agent and revealing no liens on any of the assets of the Borrower
or the Subsidiary Guarantors except for liens permitted under Section 6.02 or
liens to be discharged on or prior to the Effective Date pursuant to
documentation satisfactory to the Administrative Agent). All UCC financing
statements and similar documents required to be filed in order to create in
favor of the Administrative Agent, for the benefit of the Lenders, a first
priority perfected security interest in the Collateral (to the extent that such
a security interest may be perfected by a filing under the Uniform Commercial
Code) shall have been properly filed in each jurisdiction required (or
arrangements for such filings acceptable to the Administrative Agent shall have
been made).

 

Consents. The Borrower shall have obtained and delivered to the Administrative
Agent certified copies of all consents, approvals, authorizations,
registrations, or filings required to be made or obtained by the Borrower and
all Subsidiary Guarantors in connection with the Transactions and any
transaction being financed with the proceeds of the Loans, and such consents,
approvals, authorizations, registrations, filings and orders shall be in full
force and effect and all applicable waiting periods shall have expired and no
investigation or inquiry by any Governmental Authority regarding the
Transactions or any transaction being financed with the proceeds of the Loans
shall be ongoing.

 

Fees and Expenses. The Borrower shall have paid in full to the Administrative
Agent all fees and expenses related to the Loan Documents and the Fee Letter
owing on the Effective Date.

 

Patriot Act. The Administrative Agent and the Lenders shall have received,
sufficiently in advance of the Effective Date, all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)).

 



  Revolving Credit Agreement    82 

 

 

Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent or any Lender may reasonably request in
form and substance reasonably satisfactory to the Administrative Agent.

 

Each Credit Event. The obligation of each Lender to make any Loan, and of each
Issuing Bank to issue, amend, renew or extend any Letter of Credit, is
additionally subject to the satisfaction of the following conditions:

 

the representations and warranties of the Borrower set forth in this Agreement
and in the other Loan Documents shall be true and correct in all material
respects (or, in the case of any portion of any representations and warranties
already subject to a materiality qualifier, true and correct in all respects) on
and as of the date of such Loan or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, or, as to any such
representation or warranty that refers to a specific date, as of such specific
date;

 

at the time of and immediately after giving effect to such Loan or the issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, no
Default shall have occurred and be continuing; and

 

either (i) the aggregate Covered Debt Amount (after giving effect to such
extension of credit) shall not exceed the Borrowing Base reflected on the
Borrowing Base Certificate most recently delivered to the Administrative Agent
or (ii) the Borrower shall have delivered an updated Borrowing Base Certificate
demonstrating that the Covered Debt Amount (after giving effect to such
extension of credit) shall not exceed the Borrowing Base after giving effect to
such extension of credit as well as any concurrent acquisitions of Portfolio
Investments or payment of outstanding Loans or Other Covered Indebtedness or any
other Indebtedness that is included in the Covered Debt Amount at such time.

 

ARTICLE CCLXXIV Each Borrowing and each issuance, amendment, renewal or
extension of a Letter of Credit shall be deemed to constitute a representation
and warranty by the Borrower on the date thereof as to the matters specified in
the preceding sentence.

 

AFFIRMATIVE COVENANTS

 

ARTICLE CCLXXV Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired, been terminated,
Cash Collateralized or backstopped and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:

 



  Revolving Credit Agreement    83 

 

 

Financial Statements and Other Information. The Borrower will furnish to the
Administrative Agent and each Lender:

 

within 90 days after the end of each fiscal year of the Borrower, the audited
consolidated balance sheet and statement of operations, changes in net assets
and cash flows of the Borrower and its Subsidiaries as of the end of and for
such year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by independent public accountants of
recognized national standing to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied; provided that the
requirements set forth in this clause (a) may be fulfilled by providing to the
Administrative Agent and the Lenders the report of the Borrower to the SEC on
Form 10-K for the applicable fiscal year;

 

within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower, the consolidated balance sheet and statement of
operations, changes in net assets and cash flows of the Borrower and its
Subsidiaries as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figures for (or, in the case of the statements of assets and liabilities,
operations, changes in net assets and cash flows, as of the end of) the
corresponding period or periods of the previous fiscal year, all certified by a
Financial Officer of the Borrower as presenting fairly in all material respects
the financial condition and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes; provided that the requirements set forth in this clause (b) may be
fulfilled by providing to the Lenders the report of the Borrower to the SEC on
Form 10-Q for the applicable quarterly period;

 

concurrently with any delivery of financial statements under clause (a) or (b)
of this Section, a certificate of a Financial Officer of the Borrower
(i) certifying that such statements are consistent with the financial statements
filed by the Borrower with the Securities and Exchange Commission, (ii)
certifying as to whether the Borrower has knowledge that a Default has occurred
during the applicable period and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (iii) setting forth reasonably detailed calculations demonstrating
compliance with Sections 6.01, 6.02, 6.04 and 6.07 and (iv) stating whether any
change in GAAP as applied by (or in the application of GAAP by) the Borrower has
occurred since the Effective Date and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

 

as soon as available and in any event not later than 20 days after the end of
each monthly accounting period (ending on the last day of each calendar
month) of the Borrower and its Subsidiaries, a Borrowing Base Certificate as at
the last day of such accounting period;

 

promptly but no later than five Business Days after any Responsible Officer of
the Borrower shall at any time have knowledge that there is a Borrowing Base
Deficiency, a Borrowing Base Certificate as at the date such Responsible Officer
of the Borrower has knowledge of such Borrowing Base Deficiency indicating the
amount of the Borrowing Base Deficiency as at the date such Responsible Officer
of the Borrower obtained knowledge of such deficiency and the amount of the
Borrowing Base Deficiency as of the date not earlier than one Business Day prior
to the date the Borrowing Base Certificate is delivered pursuant to this
paragraph;

 

promptly upon receipt thereof copies of all significant reports submitted by the
Borrower’s independent public accountants in connection with each annual,
interim or special audit or review of any type of the financial statements or
related internal control systems of the Borrower or any of its Subsidiaries
delivered by such accountants to the management or board of directors of the
Borrower;

 



  Revolving Credit Agreement    84 

 

 

promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Borrower or any
of the Subsidiary Guarantors with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, as the case may be; and

 

promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Borrower or any of
its Subsidiaries, or compliance with the terms of this Agreement and the other
Loan Documents, as the Administrative Agent or any Lender may reasonably
request, including such documents and information requested by the
Administrative Agent or any Lender that are reasonably required in order to
comply with “know-your-customer” and other anti-terrorism, anti-money laundering
and similar rules and regulations and related policies.

 

Borrower and each Lender acknowledge that certain of the Lenders may be Public
Lenders and, if documents or notices required to be delivered pursuant to this
Section 5.01 or otherwise are being distributed through IntraLinks/IntraAgency,
SyndTrak or another relevant website or other information platform (the
“Platform”), any document or notice that Borrower has indicated contains
Non-Public Information shall not be posted by Administrative Agent on that
portion of the Platform designated for such Public Lenders. Borrower agrees to
clearly designate all information provided to Administrative Agent by or on
behalf of Borrower or any of its Subsidiaries which is suitable to make
available to Public Lenders. If Borrower has not indicated whether a document or
notice delivered pursuant to this Section 5.01 contains Non-Public Information,
the Administrative Agent reserves the right to post such document or notice
solely on that portion of the Platform designated for Lenders who wish to
receive material Non-Public Information with respect to Borrower, its
Subsidiaries and their Securities (as such term is defined in Section 5.13 of
this Agreement).

 

Notwithstanding anything to the contrary herein, the requirements to deliver
documents set forth in Section 5.01(a), (b) and (g) will be fulfilled by filing
by the Borrower of the applicable documents for public availability on the SEC’s
Electronic Data Gathering and Retrieval system; provided, that the Borrower
shall notify the Administrative Agent (by telecopier or electronic mail) of the
posting of any such documents.

 

Notices of Material Events. The Borrower will furnish to the Administrative
Agent and each Lender prompt written notice upon any Responsible Officer
obtaining knowledge of the following:

 

the occurrence of any Default;

 

the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or affecting the Borrower or any of
its Affiliates that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect; and

 



  Revolving Credit Agreement    85 

 

 

any other development (excluding matters of a general economic, financial or
political nature to the extent that they could not reasonably be expected to
have a disproportionate effect on the Borrower) that results in, or could
reasonably be expected to result in, a Material Adverse Effect.

 

ARTICLE CCLXXVI Each notice delivered under this Section shall be accompanied by
a statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

 

Existence: Conduct of Business. The Borrower will, and will cause each of its
Subsidiaries (other than Immaterial Subsidiaries) to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.

 

Payment of Obligations. The Borrower will, and will cause each of its
Subsidiaries to, pay its obligations, including income tax and other material
tax liabilities and material contractual obligations, that, if not paid, could
reasonably be expected to result in a Material Adverse Effect before the same
shall become delinquent or in default, except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) the
Borrower or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

 

Maintenance of Properties; Insurance. The Borrower will, and will cause each of
its Subsidiaries (other than Immaterial Subsidiaries) to, (a) keep and maintain
all property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, and (b) maintain, with financially
sound and reputable insurance companies, insurance in such amounts and against
such risks as are customarily maintained by companies engaged in the same or
similar businesses operating in the same or similar locations.

 

Books and Records; Inspection and Audit Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep books of record and account in
accordance with GAAP. The Borrower will, and will cause each other Obligor to,
permit any representatives designated by the Administrative Agent or any Lender,
upon reasonable prior notice, to visit and inspect its properties during
business hours, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested,
in each case, to the extent such inspection or requests for such information are
reasonable and such information can be provided or discussed without violation
of law, rule, regulation or contract; provided that (i) the Borrower or such
Obligor shall be entitled to have its representatives and advisors present
during any inspection of its books and records and (ii) unless an Event of
Default shall have occurred and be continuing, the Borrower’s obligation to
reimburse any costs and expenses incurred by the Administrative Agent and the
Lenders in connection with any such inspection shall be limited to one
inspection per calendar year.

 



  Revolving Credit Agreement    86 

 

 

Compliance with Laws. The Borrower will, and will cause each of its Subsidiaries
to, comply with all laws, rules, regulations, including the Investment Company
Act, and orders of any Governmental Authority applicable to it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. Without limiting
the generality of the foregoing, the Borrower will, and will cause its
Subsidiaries to, conduct its business and other activities in compliance in all
material respects with the provisions of the Investment Company Act and any
applicable rules, regulations or orders issued by the Securities and Exchange
Commission thereunder.

 

Certain Obligations Respecting Subsidiaries; Further Assurances.

 

Subsidiary Guarantors. In the event that the Borrower or any the Subsidiary
Guarantors shall form or acquire any new Subsidiary (other than a Financing
Subsidiary, a Foreign Subsidiary, an Immaterial Subsidiary or a Subsidiary of a
Foreign Subsidiary) the Borrower will cause such new Subsidiary to become a
“Subsidiary Guarantor” (and, thereby, an “Obligor”) under the Guarantee and
Security Agreement pursuant to a Guarantee Assumption Agreement and to deliver
such proof of corporate or other action, incumbency of officers, opinions of
counsel and other documents as is consistent with those delivered by the
Borrower pursuant to Section 4.01 upon the Effective Date or as the
Administrative Agent shall have reasonably requested.

 

Ownership of Subsidiaries. The Borrower will, and will cause each of its
Subsidiaries to, take such action from time to time as shall be necessary to
ensure that each of its Subsidiaries is a wholly owned Subsidiary.

 

Further Assurances. The Borrower will, and will cause each of the Subsidiary
Guarantors to, take such action from time to time as shall reasonably be
requested by the Administrative Agent to effectuate the purposes and objectives
of this Agreement. Without limiting the generality of the foregoing, the
Borrower will, and will cause each of the Subsidiary Guarantors to, take such
action from time to time (including filing appropriate Uniform Commercial Code
financing statements and executing and delivering such assignments, security
agreements and other instruments) as shall be reasonably requested by the
Administrative Agent: (i) to create, in favor of the Collateral Agent for the
benefit of the Lenders (and any affiliate thereof that is a party to any Hedging
Agreement entered into with the Borrower) and the holders of any Secured
Longer-Term Indebtedness or Secured Shorter-Term Indebtedness, perfected
security interests and Liens in the Collateral; provided that any such security
interest or Lien shall be subject to the relevant requirements of the Security
Documents, (ii) in the case of any Portfolio Investment consisting of a Bank
Loan (as defined in Section 5.13) that does not constitute all of the credit
extended to the underlying borrower under the relevant underlying loan documents
and a Financing Subsidiary holds any interest in the loans or other extensions
of credit under such loan documents, (x) to cause such Financing Subsidiary to
be party to such underlying loan documents as a “lender” having a direct
interest (or a participation not acquired from an Obligor) in such underlying
loan documents and the extensions of credit thereunder and (y) to ensure that
all amounts owing to such Obligor or Financing Subsidiary by the underlying
borrower or other obligated party are remitted by such borrower or obligated
party directly to separate accounts of such Obligor and such Financing
Subsidiary, (iii) in the event that any Obligor is acting as an agent or
administrative agent under any loan documents with respect to any Bank Loan that
does not constitute all of the credit extended to the underlying borrower under
the relevant underlying loan documents, to ensure that all funds held by such
Obligor in such capacity as agent or administrative agent is segregated from all
other funds of such Obligor and clearly identified as being held in an agency
capacity and (iv) to cause the closing sets and all executed amendments,
consents, forbearances and other modifications and assignment agreements
relating to any Portfolio Investment and any other documents relating to any
Portfolio Investment requested by the Collateral Agent, in each case, to be held
by the Collateral Agent or a custodian pursuant to the terms of a custodian
agreement reasonably satisfactory to the Collateral Agent.

 



  Revolving Credit Agreement    87 

 

 

Use of Proceeds. The Borrower will use the proceeds of the Loans only for
general corporate purposes of the Borrower, including the acquisition and
funding (either directly or through one or more wholly-owned Subsidiaries) of
leveraged loans, mezzanine loans, high-yield securities, convertible securities,
preferred stock, common stock and other Portfolio Investments; provided that
neither the Administrative Agent nor any Lender shall have any responsibility as
to the use of any of such proceeds. No part of the proceeds of any Loan will be
used in violation of (a) applicable law or, directly or indirectly, for the
purpose, whether immediate, incidental or ultimate, of buying or carrying any
Margin Stock or (b) Section 3.16. Margin Stock shall be purchased by the
Obligors only with the proceeds of Indebtedness not directly or indirectly
secured by Margin Stock, or with the proceeds of equity capital of the Borrower.

 

Status of RIC and BDC. The Borrower shall at all times, subject to applicable
grace periods set forth in the Code, maintain its status as a RIC under the
Code, and as a “business development company” under the Investment Company Act.

 

Investment Policies. The Borrower shall at all times be in compliance in all
material respects with its Investment Policies (after giving effect to any
Permitted Policy Amendments).

 

Portfolio Valuation and Diversification Etc.

 

Industry Classification Groups. For purposes of this Agreement, the Borrower
shall assign each Portfolio Investment to an Industry Classification Group. To
the extent that any Portfolio Investment is not correlated with the risks of
other Portfolio Investments in an Industry Classification Group, such Portfolio
Investment may be assigned by the Borrower to an Industry Classification Group
that is more closely correlated to such Portfolio Investment. In the absence of
any correlation, the Borrower shall be permitted, upon prior notice to the
Administrative Agent and each Lender, to create up to three additional industry
classification groups for purposes of this Agreement.

 

Portfolio Valuation Etc.

 

Settlement Date Basis. For purposes of this Agreement, all determinations of
whether an investment is to be included as a Portfolio Investment shall be
determined on a settlement-date basis (meaning that any investment that has been
purchased will not be treated as a Portfolio Investment until such purchase has
settled, and any Portfolio Investment which has been sold will not be excluded
as a Portfolio Investment until such sale has settled); provided that no such
investment shall be included as a Portfolio Investment to the extent it has not
been paid for in full.

 



  Revolving Credit Agreement    88 

 

 

Determination of Values. The Borrower will conduct reviews of the value to be
assigned to each of its Portfolio Investments as follows:

 

Quoted Investments - External Review. With respect to Portfolio Investments
(including Cash Equivalents) for which market quotations are readily available
(each, a “Quoted Investment”), the Borrower shall, not less frequently than once
each calendar week, determine the market value of such Quoted Investments which
shall, in each case, be determined in accordance with one of the following
methodologies (as selected by the Borrower):

 

(w)       in the case of public and 144A securities, the average of the bid
prices as determined by two Approved Dealers selected by the Borrower,

 

(x)       in the case of bank loans, the bid price as determined by one Approved
Dealer selected by the Borrower,

 

(y)       in the case of any Quoted Investment traded on an exchange, the
closing price for such Quoted Investment most recently posted on such exchange,
and

 

(z)       in the case of any other Quoted Investment, the fair market value
thereof as determined by an Approved Pricing Service selected by the Borrower;
and

 

Unquoted Investments- External Review. With respect to each Portfolio Investment
for which market quotations are not readily available (each, an “Unquoted
Investment”), the Borrower shall request an Approved Third-Party Appraiser to
assist the Board of Directors of the Borrower in determining the fair market
value of such Unquoted Investment, as at the last day of two non-consecutive
fiscal quarters each calendar year in each case, and with respect to each
calendar year, as selected by the Borrower in its sole discretion (with respect
to such Portfolio Investment) (each, a “Testing Quarter”); provided that

 

(x)       the Value of any such Unquoted Investment acquired shall be deemed to
be equal to the cost of such Unquoted Investment until such time as the fair
market value of such Unquoted Investment is determined in accordance with the
foregoing provisions of this sub-clause (B) as at the last day of the next
succeeding Testing Quarter with respect to such Portfolio Investment;

 



  Revolving Credit Agreement    89 

 

 

(y)       notwithstanding the foregoing, the Board of Directors of the Borrower
may, without the assistance of an Approved Third-Party Appraiser, determine the
fair market value of such Unquoted Investment so long as the aggregate Value
thereof of all such Unquoted Investments so determined does not at any time
exceed 10% of the aggregate Borrowing Base, except that the fair market value of
any Unquoted Investment that has been determined without the assistance of an
Approved Third-Party Appraiser as at the last day of any Testing Quarter with
respect to such Unquoted Investment shall be deemed to be zero as at the last
day of the immediately succeeding Testing Quarter with respect to such Unquoted
Investment (but effective upon the date upon which the Borrowing Base
Certificate for such last day is required to be delivered hereunder) if an
Approved Third-Party Appraiser has not assisted the Board of Directors of the
Borrower in determining the fair market value of such Unquoted Investments, as
at such date; and

 

(z) no Testing Quarter with respect to any Unquoted Investment shall end more
than six months following the end of the immediately preceding Testing Quarter
for such Portfolio Investment.

 

Internal Review. The Borrower shall conduct internal reviews of all Portfolio
Investments at least once each calendar week which shall take into account any
events of which any Responsible Officer of the Borrower has knowledge that
adversely affect the value of the Portfolio Investments. If the value of any
Portfolio Investment as most recently determined by the Borrower pursuant to
this Section 5.12(b)(ii)(C) is lower than the value of such Portfolio Investment
as most recently determined pursuant to Section 5.12(b)(ii)(A) and (B), such
lower value shall be deemed to be the “Value” of such Portfolio Investment for
purposes hereof; provided that the Value of any Portfolio Investment of the
Borrower and its Subsidiaries shall be increased by the net unrealized gain as
at the date such Value is determined of any Hedging Agreement entered into to
hedge risks associated with such Portfolio Investment and reduced by the net
unrealized loss as at such date of any such Hedging Agreement (such net
unrealized gain or net unrealized loss, on any date, to be equal to the
aggregate amount receivable or payable under the related Hedging Agreement if
the same were terminated on such date).

 

Failure to Determine Values. If the Borrower shall fail to determine the value
of any Portfolio Investment as at any date pursuant to the requirements of the
foregoing sub-clauses (A), (B) or (C), then the “Value” of such Portfolio
Investment as at such date shall be deemed to be zero.

 

Testing of Values.

 

(x)        For the second calendar month immediately following the end of each
fiscal quarter (the last such fiscal quarter is referred to herein as, the
“Testing Period”), the Administrative Agent shall cause an Approved Third-Party
Appraiser selected by the Administrative Agent to value such number of Unquoted
Investments (selected by the Administrative Agent) that collectively have an
aggregate Value approximately equal to the Calculation Amount. The
Administrative Agent agrees to notify the Borrower of the Unquoted Investments
selected by the Administrative Agent to be tested in each Testing Period. If
there is a difference between the Borrower’s valuation and the Approved
Third-Party Appraiser’s valuation of any Unquoted Investment, the Value of such
Unquoted Investment for Borrowing Base purposes shall be established as set
forth in sub-clause (F) below.

 



  Revolving Credit Agreement    90 

 

 

 

(y)       For the avoidance of doubt, the valuation of any Approved Third-Party
Appraiser selected by the Administrative Agent would not be as of, or delivered
at, the end of any fiscal quarter. Any such valuation would be as of the end of
the second month immediately following any fiscal quarter (the “Administrative
Agent Appraisal Testing Period”) and would be reflected in the Borrowing Base
Certificate for such month (provided that such Approved Third-Party Appraiser
delivers such valuation at least seven Business Days before the 20th day after
the end of the applicable monthly accounting period and, if such valuation is
delivered after such time, it shall be included in the Borrowing Base
Certificate for the following monthly period and applied to the then applicable
balance of the related Portfolio Investment). For illustrative purposes, if the
given fiscal quarter is the fourth quarter ending on December 31, 2017, then (A)
the Administrative Agent would initiate the testing of Values (using the
December 31, 2017 Values for purposes of determining the scope of the testing
under clauses (E)(x) during the month of February with the anticipation of
receiving the valuations from the applicable Approved Third-Party Appraiser(s)
on or after February 28, 2018 and (B)(xx) if such valuations were received
before the seventh Business Day before March 20, 2018, such valuations would be
included in the March 20, 2018 Borrowing Base Certificate covering the month of
February, or (yy) if such valuations were received after such time, they would
be included in the April 20, 2018 Borrowing Base Certificate for the month of
March.

 

ARTICLE IIFor the avoidance of doubt, all calculations of value pursuant to this
Section 5.12(b)(ii)(E) shall be determined without application of the Advance
Rates.

 

Valuation Dispute Resolution. Notwithstanding the foregoing, the Administrative
Agent shall at any time have the right to request, in its reasonable discretion,
any Unquoted Investment be independently valued by an Approved Third-Party
Appraiser selected by the Administrative Agent. There shall be no limit on the
number of such appraisals requested by the Administrative Agent and the costs of
any such valuation shall be at the expense of the Borrower. If the difference
between the Borrower’s valuation pursuant to Section 5.12(b)(ii)(B) and the
valuation of any Approved Third-Party Appraiser selected by the Administrative
Agent pursuant to Section 5.12(b)(ii)(E) or (F) is (1) less than 5% of the value
thereof, then the Borrower’s valuation shall be used, (2) between 5% and 20% of
the value thereof, then the valuation of such Portfolio Investment shall be the
average of the value determined by the Borrower and the value determined by the
Approved Third-Party Appraiser retained by the Administrative Agent and (3)
greater than 20% of the value thereof, then the Borrower and the Administrative
Agent shall select an additional Approved Third-Party Appraiser and the
valuation of such Portfolio Investment shall be the average of the three
valuations (with the Administrative Agent’s Approved Third-Party Appraiser’s
valuation to be used until the third valuation is obtained).

 



  Revolving Credit Agreement    91 

 

 

 

RIC Diversification Requirements. The Borrower will, and will cause its
Subsidiaries (other than Financing Subsidiaries that are exempt from the
Investment Company Act) at all times to, subject to applicable grace periods set
forth in the Code, comply with the portfolio diversification requirements set
forth in the Code applicable to RICs, to the extent applicable.

 

Calculation of Borrowing Base. For purposes of this Agreement, the “Borrowing
Base” shall be determined, as at any date of determination, as the sum of the
Advance Rates of the Value of each Portfolio Investment (excluding any Cash
Collateral held by the Administrative Agent pursuant to Section 2.05(k) or the
last paragraph of Section 2.09(a)); provided that:

 

the Advance Rate applicable to that portion of the aggregate Value of the
Portfolio Investments in a consolidated group of corporations or other entities
(collectively, a “Consolidated Group”), in accordance with GAAP, that exceeds
7.5% of Shareholders’ Equity of the Borrower (which, for purposes of this
calculation shall exclude the aggregate amount of investments in, and advances
to, Financing Subsidiaries) shall be 50% of the Advance Rate otherwise
applicable; provided that, with respect to the Portfolio Investments in a single
Consolidated Group designated by the Borrower to the Administrative Agent such
7.5% figure shall be increased to 10%;

 

the Advance Rate applicable to that portion of the aggregate Value of the
Portfolio Investments of all issuers in a Consolidated Group exceeding 15% of
Shareholders’ Equity of the Borrower (which, for purposes of this calculation
shall exclude the aggregate amount of investments in, and advances to, Financing
Subsidiaries) shall be 0%;

 

the Advance Rate applicable to that portion of the aggregate Value of the
Portfolio Investments in any single Industry Classification Group that exceeds
25% of Shareholders’ Equity of the Borrower (which for purposes of this
calculation shall exclude the aggregate amount of investments in, and advances
to, Financing Subsidiaries) shall be 0%; provided that, with respect to the
Portfolio Investments in a single Industry Classification Group from time to
time designated by the Borrower to the Administrative Agent such 25% figure
shall be increased to 30% and, accordingly, only to the extent that the Value
for such single Industry Classification Group exceeds 30% of the Shareholders’
Equity shall the Advance Rate applicable to such excess Value be 0%;

 

no Portfolio Investment may be included in the Borrowing Base unless the
Collateral Agent maintains a first priority, perfected Lien (subject to
Permitted Liens) on such Portfolio Investment and such Portfolio Investment has
been Delivered (as defined in the Guarantee and Security Agreement) to the
Collateral Agent, and then only for so long as such Portfolio Investment
continues to be Delivered as contemplated therein;

 



  Revolving Credit Agreement    92 

 

 

the portion of the Borrowing Base attributable to Performing Non-Cash Pay High
Yield Securities, Performing Non-Cash Pay Mezzanine Investments, Equity
Interests and Non-Performing Portfolio Investments shall not exceed 20%;

 

the portion of the Borrowing Base attributable to Equity Interests shall not
exceed 10% (it being understood that in no event shall Equity Interests of
Financing Subsidiaries be included in the Borrowing Base);

 

the portion of the Borrowing Base attributable to Non-Performing Portfolio
Investments shall not exceed 10% and the portion of the Borrowing Base
attributable to Portfolio Investments that were Non-Performing Portfolio
Investments at the time such Portfolio Investments were acquired shall not
exceed 5%;

 

the portion of the Borrowing Base attributable to Portfolio Investments invested
outside the United States, Canada, the United Kingdom, Australia, Germany,
France, Belgium, the Netherlands, Luxembourg, Switzerland, Denmark, Finland,
Norway and Sweden shall not exceed 5% without the consent of the Administrative
Agent and ING;

 

at any time the Borrower Asset Coverage Ratio as of the end of the most recent
fiscal quarter is greater than or equal to 200%, but less than 225%, the portion
of the Borrowing Base attributable to Portfolio Investments other than
Performing First Lien Bank Loans shall not exceed 62.5%; and

 

at any time the Borrower Asset Coverage Ratio as of the end of the most recent
fiscal quarter is greater than or equal to 225%, the portion of the Borrowing
Base attributable to Portfolio Investments other than Performing First Lien Bank
Loans shall not exceed 67.5%.

 

ARTICLE CCLXXVIIAs used herein, the following terms have the following meanings:

 

ARTICLE CCLXXVIII“Advance Rate” means, as to any Portfolio Investment and
subject to adjustment as provided in Section 5.13(a), (b) and (c), the following
percentages with respect to such Portfolio Investment:

 



Portfolio Investment  Quoted   Unquoted  Cash, Cash Equivalents and Short-Term
U.S. Government Securities   100%   N/A  Long-Term U.S. Government Securities 
 95%   N/A  Performing First Lien Bank Loans   85%   75% Performing Unitranche
Loans   80%   70% Performing Second Lien Bank Loans   75%   65% Performing Cash
Pay High Yield Securities   70%   60% Performing Cash Pay Mezzanine Investments 
 65%   55% Performing Non-Cash Pay High Yield Securities   60%   50% Performing
Non-Cash Pay Mezzanine Investments   55%   45% Non-Performing First Lien Bank
Loans   45%   45% Non-Performing Unitranche Loans   40%   40% Non-Performing
Second Lien Bank Loans   40%   30% Non-Performing High Yield Securities   30% 
 30% Non-Performing Mezzanine Investments   30%   25% Performing Common Equity
(and zero cost or penny warrants with performing debt)   30%   20%
Non-Performing Common Equity   0%   0% Structured Finance Obligations and
Finance Leases   0%   0%

 



  Revolving Credit Agreement    93 

 

 

ARTICLE CCLXXIX“Bank Loans” means debt obligations (including term loans, notes,
revolving loans, debtor-in-possession financings, the funded and unfunded
portion of revolving credit lines and letter of credit facilities and other
similar loans and investments including interim loans and senior subordinated
loans) which are generally under a loan or credit facility (whether or not
syndicated) or note purchase agreement.

 

ARTICLE CCLXXX“Capital Stock” of any Person means any and all shares of
corporate stock (however designated) of and any and all other Equity Interests
and participations representing ownership interests (including membership
interests and limited liability company interests) in, such Person.

 

ARTICLE CCLXXXI“Cash” has the meaning assigned to such term in Section 1.01 of
the Credit Agreement.

 

ARTICLE CCLXXXII“Cash Equivalents” has the meaning assigned to such term in
Section 1.01 of the Credit Agreement.

 

ARTICLE CCLXXXIII“Finance Lease” means any transaction representing the
obligation of a lessee to pay rent or other amounts under a lease which is
required to be classified and accounted for as a capital lease on the balance
sheet of such lessee under GAAP.

 

ARTICLE CCLXXXIV“First Lien Bank Loan” means a Bank Loan that is entitled to the
benefit of a first lien and first priority perfected security interest (subject
to Liens for “ABL” revolvers and customary encumbrances) on a substantial
portion of the assets of the respective borrower and guarantors obligated in
respect thereof; provided that any First Lien Bank Loan that is also a First
Lien First Out Bank Loan shall be treated for purposes of determining the
applicable Advance Rate as a Unitranche Loan; provided, further, that the
Advance Rate of any First Lien Bank Loan that is also a Unitranche Loan shall be
determined in accordance with the definition of Unitranche Loan.

 

ARTICLE CCLXXXV“First Lien First Out Bank Loan” means a First Lien Bank Loan
with a ratio of first lien debt to EBITDA that exceeds 5.25 to 1.00, and where
the underlying borrower does not also have a Second Lien Bank Loan outstanding.

 

ARTICLE CCLXXXVI“High Yield Securities” means debt Securities and Preferred
Stock, in each case (a) issued by public or private issuers, (b) issued pursuant
to an effective registration statement or pursuant to Rule 144A under the
Securities Act (or any successor provision thereunder) or other exemption to the
Securities Act and (c) that are not Cash Equivalents, Mezzanine Investments or
Bank Loans.

 

ARTICLE CCLXXXVII“Long-Term U.S. Government Securities” means U.S. Government
Securities maturing more than one year from the applicable date of
determination.

 



  Revolving Credit Agreement    94 

 

 

ARTICLE CCLXXXVIII“Mezzanine Investments” means debt Securities (including
convertible debt Securities (other than the “in-the-money” equity component
thereof)) and Preferred Stock, in each case (a) issued by public or private
issuers, (b) issued without registration under the Securities Act, (c) not
issued pursuant to Rule 144A under the Securities Act (or any successor
provision thereunder), (d) that are not Cash Equivalents and (e) contractually
subordinated in right of payment to other debt of the same issuer.

 

ARTICLE CCLXXXIX“Non-Performing Common Equity” means Capital Stock (other than
Preferred Stock) and warrants of an issuer having any debt outstanding that is
non-Performing.

 

ARTICLE CCXC“Non-Performing First Lien Bank Loans” means First Lien Bank Loans
other than Performing First Lien Bank Loans.

 

ARTICLE CCXCI“Non-Performing High Yield Securities” means High Yield Securities
other than Performing High Yield Securities.

 

ARTICLE CCXCII“Non-Performing Mezzanine Investments” means Mezzanine Investments
other than Performing Mezzanine Investments.

 

ARTICLE CCXCIII“Non-Performing Portfolio Investment” means Portfolio Investments
for which the issuer is in default of any payment obligations of principal or
interest in respect thereof after the expiration of any applicable grace period.

 

ARTICLE CCXCIV“Non-Performing Second Lien Bank Loans” means Second Lien Bank
Loans other than Performing Second Lien Bank Loans.

 

ARTICLE CCXCV“Non-Performing Unitranche Loans” means Unitranche Loans other than
Performing Unitranche Loans.

 

ARTICLE CCXCVI“Performing” means (a) with respect to any Portfolio Investment
that is debt, the issuer of such Portfolio Investment is not in default of any
payment obligations in respect thereof after the expiration of any applicable
grace period and (b) with respect to any Portfolio Investment that is Preferred
Stock, the issuer of such Portfolio Investment has not failed to meet any
scheduled redemption obligations or to pay its latest declared cash dividend,
after the expiration of any applicable grace period.

 

ARTICLE CCXCVII“Performing Cash Pay High Yield Securities” means High Yield
Securities (a) as to which, at the time of determination, not less than 2/3rds
of the interest (including accretions and “pay-in-kind” interest) for the
current monthly, quarterly, semiannual or annual period (as applicable) is
payable in cash and (b) which are Performing.

 

ARTICLE CCXCVIII“Performing Cash Pay Mezzanine Investments” means Mezzanine
Investments (a) as to which, at the time of determination, not less than 2/3rds
of the interest (including accretions and “pay-in-kind” interest) for the
current monthly, quarterly, semi-annual or annual period (as applicable) is
payable in cash and (b) which are Performing.

 



  Revolving Credit Agreement    95 

 

 

ARTICLE CCXCIX“Performing Common Equity” means Capital Stock (other than
Preferred Stock) and warrants of an issuer all of whose outstanding debt is
Performing.

 

ARTICLE CCC“Performing First Lien Bank Loans” means First Lien Bank Loans which
are Performing.

 

ARTICLE CCCI“Performing Non-Cash Pay High Yield Securities” means Performing
High Yield Securities other than Performing Cash Pay High Yield Securities.

 

ARTICLE CCCII“Performing Non-Cash Pay Mezzanine Investments” means Performing
Mezzanine Investments other than Performing Cash Pay Mezzanine Investments.

 

ARTICLE CCCIII“Performing Second Lien Bank Loans” means Second Lien Bank Loans
which are Performing.

 

ARTICLE CCCIV“Performing Unitranche Loans” means Unitranche Loans which are
Performing.

 

ARTICLE CCCV“Preferred Stock,” as applied to the Capital Stock of any Person,
means Capital Stock of such Person of any class or classes (however
designated) that ranks prior, as to the payment of dividends or as to the
distribution of assets upon any voluntary or involuntary liquidation,
dissolution or winding up of such Person, to any shares (or other interests) of
other Capital Stock of such Person, and shall include, without limitation,
cumulative preferred, non-cumulative preferred, participating preferred and
convertible preferred Capital Stock; provided that such Preferred Stock (i) pays
a cash dividend on a monthly or quarterly basis and (ii) has a maturity date or
is subject to mandatory redemption on a date certain that is not greater than
ten (10) years from the date of initial issuance of such Preferred Stock.

 

ARTICLE CCCVI“Second Lien Bank Loan” means a Bank Loan that is entitled to the
benefit of a second lien and second priority perfected security interest
(subject to customary encumbrances) on specified assets of the respective
Borrower and guarantors obligated in respect thereof.

 

ARTICLE CCCVII“Securities” means common and preferred stock, units and
participations, member interests in limited liability companies, partnership
interests in partnerships, notes, bonds, debentures, trust receipts and other
obligations, instruments or evidences of indebtedness, including debt
instruments of public and private issuers and tax-exempt securities (including
warrants, rights, put and call options and other options relating thereto,
representing rights, or any combination thereof) and other property or interests
commonly regarded as securities or any form of interest or participation
therein, but not including Bank Loans.

 

ARTICLE CCCVIII“Securities Act” means the United States Securities Act of 1933,
as amended.

 

ARTICLE CCCIX“Short-Term U.S. Government Securities” means U.S. Government
Securities maturing within one year of the applicable date of determination.

 



  Revolving Credit Agreement    96 

 

 

ARTICLE CCCX“Structured Finance Obligation” means any obligation issued by a
special purpose vehicle and secured directly by, referenced to, or representing
ownership of, a pool of receivables or other financial assets of any obligor,
including collateralized debt obligations and mortgaged-backed securities. For
the avoidance of doubt, if an obligation satisfies the definition of “Structured
Finance Obligation”, such obligation shall not (a) qualify as any other category
of Portfolio Investment and (b) be included in the Borrowing Base.

 

ARTICLE CCCXI“U.S. Government Securities” has the meaning assigned to such term
in Section 1.01.

 

ARTICLE CCCXII“Unitranche Loan” means a Bank Loan that is a First Lien Bank
Loan, a portion of which is, in effect, subject to debt subordination and
superpriority rights of other lenders following an event of default (such
portion, a “last out” portion); provided that, the aggregate principal amount of
the “last out” portion of such Bank Loan is at least 50% of the aggregate
principal amount of any “first out” portion of such Bank Loan; provided,
further, that the underlying obligor with respect to such Bank Loan shall have a
ratio of first lien debt (including the “first out” portion of such Bank Loan,
but excluding the “last out” portion of such Bank Loan) to EBITDA that does not
exceed 3.25 to 1.00 and a ratio of aggregate first lien debt (including both the
“first out” portion and the “last out” portion of such Bank Loan) to EBITDA that
does not exceed 5.25 to 1.00. An Obligor’s investment in (i) the “last out”
portion of a Unitranche Loan shall be treated as a Unitranche Loan; (ii) the
“first out” portion of a Unitranche Loan shall be treated as a First Lien Bank
Loan; and (iii) any “last out” portion of a Unitranche Loan that does not meet
the foregoing first lien debt to EBITDA criteria set forth in this definition
shall be treated as a Second Lien Bank Loan, in each case, for purposes of
determining the applicable Advance Rate for such Portfolio Investment under this
Agreement.

 

ARTICLE CCCXIII“Value” means, with respect to any Portfolio Investment, the
lower of:

 

(i) the most recent internal market value as determined pursuant to
Section 5.12(b)(ii)(C) and

 

(ii) the most recent external market value as determined pursuant to
Section 5.12(b)(ii)(A) and (B).

 

NEGATIVE COVENANTS

 

ARTICLE CCCXIVUntil the Commitments have expired or terminated and the principal
of and interest on each Loan and all fees payable hereunder have been paid in
full and all Letters of Credit have expired, been terminated, Cash
Collateralized or backstopped and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:

 

Indebtedness. Subject to the last sentence of this Section 6.01, the Borrower
will not, nor will it permit any of the Subsidiary Guarantors to, create, incur,
assume or permit to exist any Indebtedness, except:

 



  Revolving Credit Agreement    97 

 

 

Indebtedness created hereunder or under any other Loan Document;

 

Secured Longer-Term Indebtedness and Unsecured Longer-Term Indebtedness so long
as (i) no Default exists at the time of the incurrence thereof, (ii) the
aggregate amount of such Secured Longer-Term Indebtedness and Unsecured
Longer-Term Indebtedness, taken together with other then-outstanding
Indebtedness, does not exceed the amount required to comply with the provisions
of Sections 6.07(c) and (d), and (iii) prior to and immediately after giving
effect to the incurrence of any Secured Longer-Term Indebtedness or Unsecured
Longer-Term Indebtedness, the Covered Debt Amount does not or would not exceed
the Borrowing Base then in effect;

 

Other Permitted Indebtedness;

 

Guarantees of Indebtedness otherwise permitted hereunder;

 

Indebtedness of any Obligor owing to any other Obligor or, if such Indebtedness
is subject to subordination terms and conditions that are satisfactory to the
Administrative Agent, any other Subsidiary of the Borrower;

 

[Reserved];

 

repurchase obligations arising in the ordinary course of business with respect
to U.S. Government Securities;

 

obligations payable to clearing agencies, brokers or dealers in connection with
the purchase or sale of securities in the ordinary course of business;

 

Secured Shorter-Term Indebtedness so long as (i) no Default exists at the time
of the incurrence thereof, (ii) the aggregate amount (determined at the time of
the incurrence of such Indebtedness) of such Indebtedness does not exceed the
greater of (A) $20,000,000 and (B) 5% of Borrower Net Worth, (iii) the aggregate
amount of such Indebtedness, taken together with other then-outstanding
Indebtedness, does not exceed the amount required to comply with the provisions
of Sections 6.07(c) and (d), and (iv) prior to and immediately after giving
effect to the incurrence of any such Indebtedness, the Covered Debt Amount does
not or would not exceed the Borrowing Base then in effect;

 

obligations (including Guarantees) in respect of Standard Securitization
Undertakings;

 

Permitted SBIC Guarantees;

 

[Reserved]; and

 

Unsecured Shorter-Term Indebtedness (other than Special Unsecured Indebtedness
that would otherwise constitute Unsecured Shorter-Term Indebtedness) so long as
(i) no Default exists at the time of the incurrence thereof, (ii) the aggregate
amount (determined at the time of the incurrence of such Indebtedness) of such
Indebtedness does not exceed $500,000,000, (iii) the aggregate amount
(determined at the time of the incurrence of such Indebtedness) of such
Indebtedness, taken together with then-outstanding Special Unsecured
Indebtedness incurred pursuant to Section 6.01(n), does not exceed
$1,000,000,000, (iv) the aggregate amount of such Indebtedness, taken together
with other then-outstanding Indebtedness, does not exceed the amount required to
comply with the provisions of Section 6.07(c) and (d), and (v) prior to and
immediately after giving effect to the incurrence of any such Indebtedness, the
Covered Debt Amount does not or would not exceed the Borrowing Base then in
effect;

 



  Revolving Credit Agreement    98 

 

 

Special Unsecured Indebtedness so long as (i) no Default exists at the time of
the incurrence thereof, (ii) the aggregate amount (determined at the time of the
incurrence of such Indebtedness) of such Indebtedness does not exceed
$1,000,000,000, (iii) the aggregate amount (determined at the time of the
incurrence of such Indebtedness) of such Indebtedness, taken together with
then-outstanding Unsecured Shorter-Term Indebtedness incurred pursuant to
Section 6.01(m), does not exceed $1,000,000,000, (iv) the aggregate amount of
such Indebtedness, taken together with other then-outstanding Indebtedness, does
not exceed the amount required to comply with the provisions of Section 6.07(c)
and (d), and (v) prior to and immediately after giving effect to the incurrence
of any such Indebtedness, the Covered Debt Amount does not or would not exceed
the Borrowing Base then in effect;

 

Indebtedness incurred pursuant to the 2023 Notes; and

 

other Indebtedness not to exceed the greater of (i) $25,000,000 and (ii) 5% of
Borrower Net Worth at any time outstanding.

 

Liens. The Borrower will not, nor will it permit any of the Subsidiary
Guarantors to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof
except:

 

any Lien on any property or asset of the Borrower existing on the Effective Date
and set forth in Part B of Schedule 3.11; provided that (i) no such Lien shall
extend to any other property or asset of the Borrower or any of the Subsidiary
Guarantors, and (ii) any such Lien shall secure only those obligations which it
secures on the Effective Date and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;

 

Liens created pursuant to this Agreement (including Section 2.19) or any of the
Security Documents (including Liens in favor of the Designated Indebtedness
Holders (as defined in the Guarantee and Security Agreement));

 

[Reserved];

 

Liens on Special Equity Interests included in the Portfolio Investments of the
Borrower but only to the extent securing obligations in the manner provided in
the definition of “Special Equity Interests” in Section 1.01;

 

Liens securing Indebtedness or other obligations in an aggregate principal
amount not exceeding the greater of (i) $25,000,000 and (ii) 5% of Borrower Net
Worth at any one time outstanding (which may cover Portfolio Investments, but
only to the extent released from the Lien in favor of the Collateral Agent
pursuant to Section 10.03 of the Guarantee and Security Agreement), so long as
at the time of incurrence of such Indebtedness or other obligations, the
aggregate amount of Indebtedness permitted under clauses (a), (b), (i), (m) and
(n) of Section 6.01, does not exceed the lesser of (i) the Borrowing Base and
(ii) the amount required to comply with the provisions of Section 6.07(c) and
(d);

 



  Revolving Credit Agreement    99 

 

 

Permitted Liens;

 

Liens on Equity Interests in any SBIC Subsidiary created in favor of the SBA;

 

[Reserved];

 

(x) Liens securing Hedging Agreements permitted under Section 6.04(c) and not
otherwise permitted under clause (b) above in an aggregate amount not to exceed
$15,000,000 at any time and (y) Liens incurred in connection with any Hedging
Agreement either entered into with a Lender (or an Affiliate of a Lender) on an
uncleared basis or cleared through a Lender (or Affiliate of a Lender) as
futures commission merchant in the ordinary course of business and not for
speculative purposes (it being understood that such Lien shall continue to be
permitted pursuant to this sub-clause (y) even if such Lender has assigned all
of its Loans and other interests in this Agreement and thus has ceased to be a
Lender hereunder); provided that in no event shall any Obligor be permitted to
create, incur or assume any Lien pursuant to this clause (i) or increase the
aggregate amount of collateral securing any Liens previously permitted under
this clause (i)  unless both before and after giving effect to the creation,
incurrence or assumption of such Lien or such increase in the aggregate amount
of collateral securing such Lien the Covered Debt Amount does not exceed the
Borrowing Base (after giving effect to the exclusion of all such collateral from
the Borrowing Base); and

 

Liens securing repurchase obligations arising in the ordinary course of business
with respect to U.S. Government Securities.

 

Fundamental Changes. The Borrower will not, nor will it permit any of the
Subsidiary Guarantors to, enter into any transaction of merger or consolidation
or amalgamation, or liquidate, wind up or dissolve or divide itself (or suffer
any liquidation, dissolution or division). The Borrower will not, nor will it
permit any of the Subsidiary Guarantors to, acquire any business or property
from, or capital stock of, or be a party to any acquisition of, any Person,
except for purchases or acquisitions of Portfolio Investments and other assets
in the normal course of the day-to-day business activities of the Borrower and
its Subsidiaries and not in violation of the terms and conditions of this
Agreement or any other Loan Document. The Borrower will not, nor will it permit
any of the Subsidiary Guarantors to, convey, sell, lease, transfer or otherwise
dispose of, in one transaction or a series of transactions, any part of its
assets, whether now owned or hereafter acquired, but excluding (x) assets (other
than Portfolio Investments) sold or disposed of in the ordinary course of
business (including to make expenditures of cash in the normal course of the
day-to-day business activities of the Borrower and its Subsidiaries) and
(y) subject to the provisions of clauses (d) and (e) below, Portfolio
Investments.

 

ARTICLE CCCXVNotwithstanding the foregoing provisions of this Section:

 

any Subsidiary Guarantor may be merged or consolidated with or into any other
Subsidiary Guarantor; provided that if any such transaction shall be between a
Subsidiary Guarantor and a wholly owned Subsidiary Guarantor, the wholly owned
Subsidiary Guarantor shall be the continuing or surviving entity;

 



  Revolving Credit Agreement    100 

 

 

any Subsidiary Guarantor of the Borrower may sell, lease, transfer (including a
deemed transfer resulting from a division or plan of division) or otherwise
dispose of any or all of its assets (upon voluntary liquidation or otherwise) to
the Borrower or any wholly owned Subsidiary Guarantor of the Borrower;

 

the capital stock of any Subsidiary of the Borrower may be sold, transferred
(including a deemed transfer resulting from a division or plan of division) or
otherwise disposed of to the Borrower or any wholly owned Subsidiary Guarantor
of the Borrower;

 

the Obligors may sell, transfer (including a deemed transfer resulting from a
division or plan of division) or otherwise dispose of Portfolio Investments
(other than to a Financing Subsidiary) so long as after giving effect to such
sale, transfer or other disposition (and any concurrent acquisitions of
Portfolio Investments or payment of outstanding Loans or Other Covered
Indebtedness or any other Indebtedness that is included in the Covered Debt
Amount at such time) the Covered Debt Amount does not exceed the Borrowing Base;

 

the Obligors may sell, transfer (including a deemed transfer resulting from a
division or plan of division) or otherwise dispose of Portfolio Investments to a
Financing Subsidiary so long as (i) after giving effect to such sale, transfer
or other disposition (and any concurrent acquisitions of Portfolio Investments
or payment of outstanding Loans or Other Covered Indebtedness or any other
Indebtedness that is included in the Covered Debt Amount at such time) the
Covered Debt Amount does not exceed the Borrowing Base and the Borrower delivers
to the Administrative Agent a certificate of a Financial Officer to such effect
and (ii) either (x) the amount by which the Borrowing Base exceeds the Covered
Debt Amount immediately prior to such release is not diminished as a result of
such release or (y) the Borrowing Base immediately after giving effect to such
release is at least 110% of the Covered Debt Amount;

 

the Borrower may merge or consolidate with, or acquire all or substantially all
of the assets of, any other Person (including any Subsidiary Guarantor) so long
as (i) the Borrower is the continuing or surviving entity in such transaction
and (ii) at the time thereof and after giving effect thereto, no Default shall
have occurred or be continuing; provided that, in no event shall the Borrower
enter in any transaction of merger or consolidation or amalgamation, or effect
any internal reorganization, if the surviving entity would be organized under
any jurisdiction other than a jurisdiction of the United States; and

 

the Borrower and each of the Subsidiary Guarantors may sell, lease, transfer
(including a deemed transfer resulting from a division or plan of division) or
otherwise dispose of equipment or other property or assets that do not consist
of Portfolio Investments so long as the aggregate amount of all such sales,
leases, transfer and dispositions does not exceed $5,000,000 in any fiscal year.

 

Investments. The Borrower will not, nor will it permit any of the Subsidiary
Guarantors to, acquire, make or enter into, or hold, any Investments except:

 

operating deposit accounts with banks;

 



  Revolving Credit Agreement    101 

 

 

Investments by the Borrower and the Subsidiary Guarantors in the Borrower and
the Subsidiary Guarantors;

 

Hedging Agreements entered into in the ordinary course of the Borrower’s
financial planning and not for speculative purposes;

 

Portfolio Investments by the Obligors to the extent such Portfolio Investments
are permitted under the Investment Company Act and the Borrower’s Investment
Policies as in effect as of the date such Portfolio Investments are acquired;

 

Investments in Financing Subsidiaries so long as, (i) after giving effect to
such Investment, either (A) the amount by which the Borrowing Base exceeds the
Covered Debt Amount immediately prior to such Investment is not diminished as a
result of such Investment or (B) the Borrowing Base immediately after giving
effect to such Investment is at least 110% of the Covered Debt Amount and (ii)
the sum of (x) all Investments under this clause (e) that occur after the
Commitment Termination Date and (y) all Investments under clause (f) below that
occur after the Commitment Termination Date, shall not exceed (A) $10,000,000 in
the aggregate or (B) so long as the ratio obtained by dividing the Borrowing
Base by the Covered Debt Amount after giving effect to any Investment under this
clause (e) (together with any related disposition under Section 6.03(e) and any
mandatory prepayment under Section 2.10(d)(i)) is greater than or equal to the
ratio obtained by dividing the Borrowing Base by the Covered Debt Amount
(immediately prior to such Investment), $25,000,000 in the aggregate;

 

additional Investments up to but not exceeding $15,000,000 in the aggregate;
provided that no Investments shall be permitted under this clause (f) following
the Commitment Termination Date upon the sum of (x) all Investments under this
clause (f) that occur after the Commitment Termination Date and (y) all
Investments under clause (e) above that occur after the Commitment Termination
Date, equaling or exceeding $10,000,000 in the aggregate;

 

Investments in Cash and Cash Equivalents;

 

Investments described on Schedule 3.12(b);

 

[Reserved];

 

Investments in the form of Guarantees permitted pursuant to Section 6.01; and

 

Joint Venture Investments to the extent that such Joint Venture Investments are
permitted under the Investment Company Act and the Borrower’s Investment
Policies as in effect as of the date such Joint Venture Investments are
acquired; provided that no Obligor shall be permitted to make an Investment in a
Joint Venture Investment that is a Non-Performing Joint Venture Investment under
this Section 6.04 unless, after giving effect to such Investment, the Covered
Debt Amount does not exceed the Borrowing Base.

 

ARTICLE CCCXVIFor purposes of clause (f) of this Section, the aggregate amount
of an Investment at any time shall be deemed to be equal to (A) the aggregate
amount of cash, together with the aggregate fair market value of property,
loaned, advanced, contributed, transferred or otherwise invested that gives rise
to such Investment minus (B) the aggregate amount of dividends, distributions or
other payments received in cash in respect of such Investment; provided that in
no event shall the aggregate amount of such Investment be deemed to be less than
zero; the amount of an Investment shall not in any event be reduced by reason of
any write-off of such Investment nor increased by any increase in the amount of
earnings retained in the Person in which such Investment is made that have not
been dividended, distributed or otherwise paid out.

 



  Revolving Credit Agreement    102 

 

 

Restricted Payments. The Borrower will not, nor will it permit any of the
Subsidiary Guarantors to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except that the Borrower may declare and
pay:

 

dividends with respect to the capital stock of the Borrower payable solely in
additional shares of the Borrower’s common stock;

 

dividends and distributions in either case in cash or other property (excluding
for this purpose the Borrower’s common stock) in any taxable year of the
Borrower in amounts not to exceed the amount that is determined in good faith by
the Borrower to be required to (i) maintain the status of the Borrower as a RIC,
and (ii) avoid federal excise taxes for such taxable year imposed by
Section 4982 of the Code;

 

dividends and distributions in each case in cash or other property (excluding
for this purpose the Borrower’s common stock) in addition to the dividends and
distributions permitted under the foregoing clauses (a) and (b), so long as on
the date of such Restricted Payment and after giving effect thereto:

 

no Default shall have occurred and be continuing or would result therefrom; and

 

the aggregate amount of Restricted Payments made during any taxable year of the
Borrower after the date hereof under this clause (c) shall not exceed the
difference of (x) an amount equal to 10% of the taxable income of the Borrower
for such taxable year determined under section 852(b)(2) of the Code, but
without regard to subparagraphs (A), (B) or (D) thereof, minus (y) the amount,
if any, by which dividends and distributions made during such taxable year
pursuant to the foregoing clause (b) (whether in respect of such taxable year or
the previous taxable year) based upon the Borrower’s estimate of taxable income
exceeded the actual amounts specified in subclauses (i) and (ii) of such
foregoing clause (b) for such taxable year.

 

other Restricted Payments so long as (i) on the date of such other Restricted
Payment and after giving effect thereto (x) the Covered Debt Amount does not
exceed 90% of the Borrowing Base and (y) no Default shall have occurred and be
continuing or would result therefrom and (ii) on the date of such other
Restricted Payment the Borrower delivers to the Administrative Agent and each
Lender a Borrowing Base Certificate as at such date demonstrating compliance
with subclause (x) after giving effect to such Restricted Payment. For purposes
of preparing such Borrowing Base Certificate, (A) the fair market value of
Quoted Investments shall be the most recent quotation available for such Quoted
Investment and (B) the fair market value of Unquoted Investments shall be the
Value set forth in the Borrowing Base Certificate most recently delivered by the
Borrower to the Administrative Agent and the Lenders pursuant to
Section 5.01(d); provided that the Borrower shall reduce the Value of any
Unquoted Investment to the extent necessary to take into account any events of
which the Borrower has knowledge that adversely affect the value of such
Portfolio Investment.

 



  Revolving Credit Agreement    103 

 

 

ARTICLE CCCXVIINothing herein shall be deemed to prohibit the payment of
Restricted Payments by any Subsidiary of the Borrower to the Borrower or to any
other Subsidiary Guarantor.

 

Certain Restrictions on Subsidiaries. The Borrower will not permit any of its
Subsidiaries (other than Financing Subsidiaries) to enter into or suffer to
exist any indenture, agreement, instrument or other arrangement (other than the
Loan Documents) that prohibits or restrains, in each case in any material
respect, or imposes materially adverse conditions upon, the incurrence or
payment of Indebtedness, the declaration or payment of dividends, the making of
loans, advances, guarantees or Investments or the sale, assignment, transfer or
other disposition of property to the Borrower by any Subsidiary; provided that
the foregoing shall not apply to (i) indentures, agreements, instruments or
other arrangements pertaining to other Indebtedness permitted hereby (provided
that such restrictions would not adversely affect the exercise of rights or
remedies of the Administrative Agent or the Lenders hereunder or under the
Security Documents or restrict any Subsidiary in any manner from performing its
obligations under the Loan Documents) and (ii) indentures, agreements,
instruments or other arrangements pertaining to any lease, sale or other
disposition of any asset permitted by this Agreement or any Lien permitted by
this Agreement on such asset so long as the applicable restrictions only apply
to the assets subject to such lease, sale, other disposition or Lien.

 

Certain Financial Covenants.

 

Minimum Shareholders’ Equity. The Borrower will not permit Shareholders’ Equity
at the last day of any fiscal quarter of the Borrower to be less than the
greater of (i) 30% of the value of the assets of the Borrower and its
Subsidiaries and (ii) $4,000,000,000, plus 50% of the net proceeds of the sale
of Equity Interests by the Borrower and its Subsidiaries after the Fifth
Amendment Effective Date (other than proceeds of sales of Equity Interests by
and among the Borrower and its Subsidiaries).

 

Minimum Borrower Net Worth. The Borrower will not permit Borrower Net Worth at
the last day of any fiscal quarter of the Borrower to be less than
$1,000,000,000.

 

Borrower Asset Coverage Ratio. The Borrower will not permit the Borrower Asset
Coverage Ratio at the last day of any fiscal quarter to be less than 200% at any
time.

 

Consolidated Asset Coverage Ratio. The Borrower will not permit the Consolidated
Asset Coverage Ratio at the last day of any fiscal quarter of the Borrower to be
less than 150% at any time.

 

Liquidity Test. The Borrower will not permit (a) the sum of (i) the aggregate
Value of the Portfolio Investments that are Cash (excluding Cash Collateral for
outstanding Letters of Credit) or that can be converted to Cash in fewer than 10
Business Days without more than a 5% change in price, plus (ii) the aggregate
amount of Relevant Available Funds that can be converted to Cash in fewer than
10 Business Days, to be less than (b) 10% of the Covered Debt Amount, for more
than 30 consecutive Business Days during any period when the Adjusted Covered
Debt Balance is greater than 90% of the Adjusted Borrowing Base.

 



  Revolving Credit Agreement    104 

 

 

Transactions with Affiliates. The Borrower will not, and will not permit any of
its Subsidiaries to enter into any transactions with any of its Affiliates, even
if otherwise permitted under this Agreement, except (a) transactions in the
ordinary course of business at prices and on terms and conditions not less
favorable to the Borrower or such Subsidiary (other than a SBIC Subsidiary) than
could be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its Subsidiaries not
involving any other Affiliate, (c) Restricted Payments permitted by
Section 6.05, (d) the transactions provided in the Affiliate Agreements,
(e) transactions described on Schedule 6.08, (f) any Investment that results in
the creation of an Affiliate (g) co-investment transactions with any Affiliate
as and to the extent permitted by any exemptive order that may be issued by the
SEC to the Borrower and certain Affiliates pursuant to the exemptive application
initially filed on October 19, 2015, and as amended from time to time, or
otherwise permitted pursuant to applicable SEC guidance or (h) transactions
between or among the Obligors and any SBIC Subsidiary or any “downstream
affiliate” (as such term is used under the rules promulgated under the
Investment Company Act) company of an Obligor at prices and on terms and
conditions, taken as a whole, not materially less favorable to the Obligors than
could be obtained at the time on an arm’s-length basis from unrelated third
parties.

 

Lines of Business. The Borrower will not, nor will it permit any of its
Subsidiaries (other than Immaterial Subsidiaries) to, engage to any material
extent in any business other than in accordance with its Investment Policies.
The Borrower will not, nor will it permit any of its Subsidiaries to amend or
modify the Investment Policies (other than a Permitted Policy Amendment).

 

No Further Negative Pledge. The Borrower will not, and will not permit any of
the Subsidiary Guarantors to, enter into any agreement, instrument, deed or
lease which prohibits or limits the ability of any Obligor to create, incur,
assume or suffer to exist any Lien upon any of its properties, assets or
revenues, whether now owned or hereafter acquired, or which requires the grant
of any security for an obligation if security is granted for another obligation,
except the following: (a) this Agreement, the other Loan Documents and documents
with respect to Indebtedness permitted under Section 6.01(b), (i), (m) or (n);
(b) covenants in documents creating Liens permitted by Section 6.02 (including
covenants with respect to the Designated Obligations or Designated Indebtedness
Holders under (and, in each case, as defined in) the Security Documents)
prohibiting further Liens on the assets encumbered thereby; (c) customary
restrictions contained in leases not subject to a waiver; (d) any such agreement
that imposes restrictions on investments or other interests in Financing
Subsidiaries (but no other assets of any Obligor); (e) any such agreement that
imposes restrictions on Liens in Joint Venture Investments (solely to the extent
such restrictions relate to Joint Venture Investments); and (f) any other
agreement that does not restrict in any manner (directly or indirectly) Liens
created pursuant to the Loan Documents on any Collateral securing the “Secured
Obligations” under and as defined in the Guarantee and Security Agreement and
does not require the direct or indirect granting of any Lien securing any
Indebtedness or other obligation by virtue of the granting of Liens on or pledge
of property of any Obligor to secure the Loans or any Hedging Agreement.

 



  Revolving Credit Agreement    105 

 

 

Modifications of Longer-Term Indebtedness Documents. The Borrower will not, and
will not permit any other Obligor to, consent to any modification, supplement or
waiver of:

 

any of the provisions of any agreement, instrument or other document evidencing
or relating to any Secured Longer-Term Indebtedness or Unsecured Longer-Term
Indebtedness that would result in such Indebtedness not meeting the requirements
of the definition of “Secured Longer-Term Secured Indebtedness” and “Unsecured
Longer-Term Indebtedness”, as applicable, set forth in Section 1.01 of this
Agreement, unless (i) in the case of Secured Longer Term Indebtedness, such
Indebtedness would have been permitted to be incurred as Secured Shorter-Term
Indebtedness at the time of such modification, supplement or waiver and the
Borrower so designates such Indebtedness as “Secured Shorter-Term Indebtedness”
(whereupon such Indebtedness shall be deemed to constitute “Secured Shorter-Term
Indebtedness” for all purposes of this Agreement) and (ii) in the case of
Unsecured Longer-Term Indebtedness, such Indebtedness would have been permitted
to be incurred as Unsecured Shorter-Term Indebtedness at the time of such
modification, supplement or waiver and the Borrower so designates such
Indebtedness as “Unsecured Shorter-Term Indebtedness” (whereupon such
Indebtedness shall be deemed to constitute “Unsecured Shorter-Term Indebtedness”
for all purposes of this Agreement); or

 

any of the Affiliate Agreements, unless such modification, supplement or waiver
is not materially less favorable to the Borrower than could be obtained on an
arm’s-length basis from unrelated third parties, in each case, without the prior
consent of the Administrative Agent (with the approval of the Required Lenders).

 

Payments of Longer-Term Indebtedness and the 2023 Notes. The Borrower will not,
nor will it permit any of the Subsidiary Guarantors to, purchase, redeem, retire
or otherwise acquire for value, or set apart any money for a sinking, defeasance
or other analogous fund for the purchase, redemption, retirement or other
acquisition of or make any voluntary payment or prepayment of the principal of
or interest on, or any other amount owing in respect of, any Secured Longer-Term
Indebtedness, Unsecured Longer-Term Indebtedness or Special Unsecured
Indebtedness (other than the refinancing of Secured Longer-Term Indebtedness,
Unsecured Longer-Term Indebtedness, Special Unsecured Indebtedness or the 2023
Notes with Indebtedness permitted under Section 6.01), except for (a) regularly
scheduled payments, prepayments or redemptions of principal and interest in
respect thereof required pursuant to the instruments evidencing such
Indebtedness (it being understood that: (w) the conversion features into
Permitted Equity Interests under convertible notes; (x) the triggering of such
conversion and/or settlement thereof solely with Permitted Equity Interests; and
(y) any cash payment on account of interest or expenses on such convertible
notes made by the Borrower in respect of such triggering and/or settlement
thereof shall be permitted under this clause (a)); (b) so long as no Default
shall exist or be continuing, any payment that, if treated as a Restricted
Payment for purposes of Section 6.05(d), would be permitted to be made pursuant
to the provisions set forth in Section 6.05(d); (c) voluntary payments or
prepayments of Secured Longer-Term Indebtedness, so long as both before and
after giving effect to such voluntary payment or prepayment (i) the Borrower is
in pro forma compliance with the financial covenants set forth in Section 6.07
and (ii) no Default shall exist or be continuing; (d) mandatory payments,
required prepayments or mandatory redemptions of any convertible notes
constituting Unsecured Longer-Term Indebtedness or Special Unsecured
Indebtedness in Cash (including any cash payment elected to be paid in
connection with the settlement by the Borrower of any conversion at the option
of any holder of such convertible notes pursuant to the conversion features
thereunder) and the 2023 Notes, so long as both before and after giving effect
to such payment (i) no Event of Default shall exist or be continuing and (ii)
the Covered Debt Amount does not exceed 90% of the Borrowing Base; and (e)
payments or prepayments of Secured Longer-Term Indebtedness, Unsecured
Longer-Term Indebtedness, Special Unsecured Indebtedness or the 2023 Notes
solely from the proceeds of any issuance of Equity Interests, so long as both
before and after giving effect to such payment (i) no Default shall exist or be
continuing and (ii) the Covered Debt Amount does not exceed 90% of the Borrowing
Base.

 



  Revolving Credit Agreement    106 

 

 

Accounting Changes. The Borrower will not, nor will it permit any of its
Subsidiaries to, make any change in (a) accounting policies or reporting
practices, except as permitted under GAAP or required by law or rule or
regulation of any Governmental Authority, or (b) its fiscal year.

 

SBIC Guarantee. The Borrower will not, nor will it permit any of its
Subsidiaries to, cause or permit the occurrence of any event or condition that
would result in any recourse to any Obligor under any Permitted SBIC Guarantee.

 

EVENTS OF DEFAULT

 

ARTICLE CCCXVIIIIf any of the following events (“Events of Default”) shall occur
and be continuing:

 

the Borrower shall (i) fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise or (ii) fail to deposit any amount into the
Letter of Credit Collateral Account as required by Section 2.09(a) on the
Commitment Termination Date;

 

the Borrower shall fail to pay any interest on any Loan or any fee or any other
amount (other than an amount referred to in clause (a) of this Article) payable
under this Agreement or under any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five or more Business Days;

 

any representation, warranty or certification made or deemed made by or on
behalf of the Borrower or any of its Subsidiaries in or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, or in any report, certificate, financial statement or other document
furnished pursuant to or in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof, shall prove to have
been incorrect when made or deemed made in any material respect;

 

the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in (i) Section 5.03 (with respect to the Borrower’s
existence) or Sections 5.08(a) and (b) or in Article VI or any Obligor shall
default in the performance of any of its obligations contained in Sections 3 and
7 of the Guarantee and Security Agreement or (ii) Sections 5.01(e) and (f) or
5.02 and such failure shall continue unremedied for a period of five or more
days after notice thereof by the Administrative Agent (given at the request of
any Lender) to the Borrower;

 



  Revolving Credit Agreement    107 

 

 

a Borrowing Base Deficiency shall occur and continue unremedied for a period of
five or more Business Days after delivery of a Borrowing Base Certificate
demonstrating such Borrowing Base Deficiency pursuant to Section 5.01(e);
provided that it shall not be an Event of Default hereunder if the Borrower
shall present the Administrative Agent with a reasonably feasible plan
acceptable to the Required Lenders in their sole discretion to enable such
Borrowing Base Deficiency to be cured within 30 Business Days (which 30-Business
Day period shall include the five Business Days permitted for delivery of such
plan), so long as such Borrowing Base Deficiency is cured within such
30-Business Day period;

 

the Borrower or any Obligor, as applicable, shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in clause (a), (b), (d), (e) or (r) of this Article) or any other Loan
Document and such failure shall continue unremedied for a period of 30 or more
days after notice thereof from the Administrative Agent (given at the request of
any Lender) to the Borrower;

 

the Borrower or any of its Subsidiaries shall fail to make any payment (whether
of principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable, taking into
account any applicable grace period;

 

any event or condition occurs that results in any Material Indebtedness becoming
due prior to its scheduled maturity or shall continue unremedied for any
applicable period of time sufficient to enable or permit the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity
(for the avoidance of doubt, other than as permitted under Section 6.12 and that
is not a result of a breach, default or other violation or failure in respect of
such Material Indebtedness by the Borrower or any of its Subsidiaries after
giving effect to any applicable grace period); provided that this clause
(h) shall not apply to (1) secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness; or (2) convertible debt that becomes due as a result of a
conversion or redemption event, other than as a result of an “event of default”
(as defined in the documents governing such convertible Material Indebtedness);

 

an involuntary proceeding shall be commenced or an involuntary petition shall be
filed seeking (i) liquidation, reorganization or other relief in respect of the
Borrower or any of its Subsidiaries (other than Immaterial Subsidiaries) or its
debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any of its Subsidiaries
(other than Immaterial Subsidiaries) or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
and unstayed for a period of 60 or more days or an order or decree approving or
ordering any of the foregoing shall be entered;

 



  Revolving Credit Agreement    108 

 

 

the Borrower or any of its Subsidiaries (other than Immaterial Subsidiaries)
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (i) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
of its Subsidiaries (other than Immaterial Subsidiaries) or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

 

the Borrower or any of its Subsidiaries (other than Immaterial Subsidiaries)
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due;

 

one or more judgments for the payment of money in an aggregate amount in excess
of $25,000,000 shall be rendered against the Borrower or any of its Subsidiaries
(other than Immaterial Subsidiaries) or any combination thereof and the same
shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of the Borrower or any
of its Subsidiaries (other than Immaterial Subsidiaries) to enforce any such
judgment;

 

an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect;

 

a Change in Control shall occur;

 

At any time prior to the Borrower’s common stock being listed on a national
securities exchange (i) a “Key Person Event” or “Cause Event” (each as defined
in the PPM) shall occur, without regard to whether or not the “Commitment
Period” (as defined in the PPM) is then in effect, or (ii) any “Key Person” (as
defined in the PPM) is replaced in accordance with the PPM without the consent
of the Administrative Agent and the Required Lenders; provided that, for
purposes of this clause (o), the PPM shall mean the PPM as in effect as of the
date hereof or as otherwise amended or modified from time to time with the
consent of the Required Lenders;

 

the Liens created by the Security Documents shall, at any time with respect to
Portfolio Investments having an aggregate Value in excess of 5% of the aggregate
Value of all Portfolio Investments, not be valid and perfected (to the extent
perfection by filing, registration, recordation, possession or control is
required herein or therein) in favor of the Administrative Agent, free and clear
of all other Liens (other than Liens permitted under Section 6.02 or under the
respective Security Documents) except to the extent that any such loss of
perfection results from the failure of the Collateral Agent to maintain
possession of the certificates representing the securities pledged under the
Loan Documents;

 

except for expiration in accordance with its terms, any of the Loan Documents
shall for whatever reason be terminated or cease to be in full force and effect
in any material respect, or the enforceability thereof shall be contested by the
Borrower or any other Obligor;

 

the Obligors shall at any time, without the consent of the Required Lenders fail
to comply with the covenant contained in Section 5.11, and such failure shall
continue unremedied for a period of 30 or more days after the earlier of notice
thereof by the Administrative Agent (given at the request of any Lender) to the
Borrower or knowledge thereof by a Financial Officer; or

 



  Revolving Credit Agreement    109 

 

 

the Borrower or any of its Subsidiaries shall cause or permit the occurrence of
any condition or event that would result in any recourse to any Obligor under
any Permitted SBIC Guarantee;

 

ARTICLE CCCXIXthen, and in every such event (other than an event with respect to
the Borrower described in clause (i) or (j) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder and under the other Loan Documents, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (i) or (j) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder and under the other Loan
Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

 

ARTICLE CCCXXIn the event that the Loans shall be declared, or shall become, due
and payable pursuant to the immediately preceding paragraph then, upon notice
from the Administrative Agent or Lenders with LC Exposure representing more than
50% of the total LC Exposure demanding the deposit of Cash Collateral pursuant
to this paragraph, the Borrower shall immediately deposit into the Letter of
Credit Collateral Account cash in an amount equal to the LC Exposure as of such
date plus any accrued and unpaid interest thereon; provided that the obligation
to deposit such cash shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (i) or (j) of this Article.

 

ARTICLE CCCXXINotwithstanding anything to the contrary contained herein, on the
CAM Exchange Date, to the extent not otherwise prohibited by law, (a) the
Lenders shall automatically and without further act be deemed to have exchanged
interests in the Designated Obligations such that, in lieu of the interests of
each Lender in the Designated Obligations under each Loan in which it shall
participate as of such date, such Lender shall own an interest equal to such
Lender’s CAM Percentage in the Designated Obligations under each of the Loans
and (b) simultaneously with the deemed exchange of interests pursuant to clause
(a) above, the interests in the Designated Obligations to be received in such
deemed exchange shall, automatically and with no further action required, be
converted into the Dollar Equivalent of such amount (as of the Business Day
immediately prior to the CAM Exchange Date) and on and after such date all
amounts accruing and owed to the Lenders in respect of such Designated
Obligations shall accrue and be payable in Dollars at the rate otherwise
applicable hereunder. Each Lender, each Person acquiring a participation from
any Lender as contemplated by Section 9.04 and the Borrower hereby consents and
agrees to the CAM Exchange. The Borrower and the Lenders agree from time to time
to execute and deliver to the Administrative Agent all such promissory notes and
other instruments and documents as the Administrative Agent shall reasonably
request to evidence and confirm the respective interests and obligations of the
Lenders after giving effect to the CAM Exchange, and each Lender agrees to
surrender any promissory notes originally received by it in connection with its
Loans hereunder to the Administrative Agent against delivery of any promissory
notes so executed and delivered; provided that the failure of the Borrower to
execute or deliver or of any Lender to accept any such promissory note,
instrument or document shall not affect the validity or effectiveness of the CAM
Exchange. As a result of the CAM Exchange, on and after the CAM Exchange Date,
each payment received by the Administrative Agent pursuant to any Loan Document
in respect of the Designated Obligations shall be distributed to the Lenders pro
rata in accordance with their respective CAM Percentages (to be redetermined as
of each such date of payment).

 



  Revolving Credit Agreement    110 

 

 

 

THE ADMINISTRATIVE AGENT

 

Appointment of the Administrative Agent. Each of the Lenders and the Issuing
Banks hereby irrevocably appoints the Administrative Agent as its agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto. Each of the
Lenders and the Issuing Banks hereby irrevocably appoints the Collateral Agent
as its agent hereunder and under the other Loan Documents and authorizes the
Collateral Agent to take such actions on its behalf and to exercise such powers
as are delegated to the Collateral Agent by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto.

 

Capacity as Lender. The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent,
and such Person and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower or any Subsidiary or
other Affiliate thereof as if it were not the Administrative Agent hereunder.

 

Limitation of Duties; Exculpation. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise in writing by the Required Lenders,
and (c) except as expressly set forth herein and in the other Loan Documents,
the Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders or in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until written notice
thereof is given to the Administrative Agent by the Borrower or a Lender, and
the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein or therein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 



  Revolving Credit Agreement    111 

 

 

Reliance. The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

Sub-Agents. The Administrative Agent may perform any and all of its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers through their respective Related Parties. The exculpatory provisions of
the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

Resignation; Successor Administrative Agent. The Administrative Agent may resign
at any time by notifying the Lenders, the Issuing Banks and the Borrower. Upon
any such resignation, the Required Lenders shall have the right, with the
consent of the Borrower not to be unreasonably withheld or delayed (or, if an
Event of Default has occurred and is continuing in consultation with the
Borrower), to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent’s resignation shall nonetheless become
effective and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and (2) the Required Lenders shall perform the
duties of the Administrative Agent (and all payments and communications provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender directly) until such time as the Required Lenders appoint a
successor agent as provided for above in this paragraph. Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Administrative Agent.

 



  Revolving Credit Agreement    112 

 

 

ARTICLE CCCXXII Any resignation by Truist as Administrative Agent pursuant to
this Section shall also constitute its resignation as an Issuing Bank and a
Swingline Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Issuing Bank and Swingline Lender, (b) the retiring Issuing Bank and Swingline
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor Issuing Bank
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring Issuing Bank with respect to such Letters of Credit.

 

Reliance by Lenders. Each Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder. The Administrative Agent shall have no duty or
responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and the Administrative Agent shall have no responsibility with
respect to the accuracy of or the completeness of any information provided to
Lenders.

 

ARTICLE CCCXXIII Each Lender, by delivering its signature page to this Agreement
or any Assignment and Assumption and funding any Loan shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be approved by the Administrative Agent,
Required Lenders or Lenders.

 



  Revolving Credit Agreement    113 

 

 

Modifications to Loan Documents. Except as otherwise provided in Section 2.13(b)
or Section 9.02(b) or (c) of this Agreement or the Security Documents with
respect to this Agreement, the Administrative Agent may, with the prior consent
of the Required Lenders (but not otherwise), consent to any modification,
supplement or waiver under any of the Loan Documents; provided that, without the
prior consent of each Lender, the Administrative Agent shall not (except as
provided herein or in the Security Documents) release all or substantially all
of the Collateral or otherwise terminate all or substantially all of the Liens
under any Security Document providing for collateral security, agree to
additional obligations being secured by all or substantially all of such
collateral security, or alter the relative priorities of the obligations
entitled to the benefits of the Liens created under the Security Documents with
respect to all or substantially all of the Collateral, except that no such
consent shall be required, and the Administrative Agent is hereby authorized, to
release any Lien covering property that is the subject of either a disposition
of property permitted hereunder or a disposition to which the Required Lenders
have consented.

 

MISCELLANEOUS

 

Notices; Electronic Communications.

 

Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

if to the Borrower, to it at:

 

ARTICLE III Owl Rock Capital Corporation
245 Park Avenue, 41st Floor
New York, NY 10167
Attention: Alan Kirshenbaum
Telephone: (212) 419-3000

 

if to the Administrative Agent or Truist, in its capacity as a Swingline Lender,
to it at:

 

ARTICLE IV Truist Bank
3333 Peachtree Road, 7th Floor
Atlanta, Georgia 30326
Attention:  Hays Wood
Telecopy Number: (404) 836-5879

 



  Revolving Credit Agreement    114 

 

 

ARTICLE V with a copy to:

 

ARTICLE VI Truist Bank
Agency Services
303 Peachtree Street, N. E./ 25th Floor
Atlanta, Georgia 30308
Attention: Wanda Gregory
Telecopy Number: (404) 658-4906

 

if to the Truist, in its capacity as Issuing Bank, to it at:

 

ARTICLE VII Truist Bank
303 Peachtree Street, N. E./ 25th Floor
Atlanta, Georgia 30308
Attention: Wanda Gregory
Telecopy Number: (404) 658-4906

 

if to ING, in its capacity as a Swingline Lender and an Issuing Bank:

 

ING Capital LLC

1133 Avenue of the Americas

New York, NY 10036

Attention: Patrick Frisch

Telephone: (646) 424-6912

Telecopy Number: (646) 424-6919

 

if to any other Lender, to it at its address (or telecopy number) set forth in
its Administrative Questionnaire.

 

ARTICLE CCCXXIV Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties hereto
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt. Notices delivered through electronic communications to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

Electronic Communications. Notices and other communications to the Lenders and
the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or any Issuing Bank pursuant to
Section 2.06 if such Lender or such Issuing Bank, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 



  Revolving Credit Agreement    115 

 

 

ARTICLE CCCXXV (i) Notices and other communications sent to an e-mail address
shall be deemed received upon the sender’s receipt of an acknowledgement from
the intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.

 

ARTICLE CCCXXVI Each party hereto understands that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of Administrative
Agent, any Lender or their respective Related Parties, as determined by a final,
non-appealable judgment of a court of competent jurisdiction. The Platform and
any electronic communications media approved by the Administrative Agent as
provided herein are provided “as is” and “as available”. None of the
Administrative Agent or its Related Parties warrant the accuracy, adequacy, or
completeness of the such media or the Platform and each expressly disclaims
liability for errors or omissions in the Platform and such media. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects is made by the
Administrative Agent and any of its Related Parties in connection with the
Platform or the electronic communications media approved by the Administrative
Agent as provided for herein.

 

Private Side Information Contacts. Each Public Lender agrees to cause at least
one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable law, including United States federal and state securities laws, to
make reference to information that is not made available through the “Public
Side Information” portion of the Platform and that may contain Non-Public
Information with respect to the Borrower, its Subsidiaries or their Securities
for purposes of United States federal or state securities laws. In the event
that any Public Lender has determined for itself to not access any information
disclosed through the Platform or otherwise, such Public Lender acknowledges
that (i) other Lenders may have availed themselves of such information and (ii)
neither Borrower nor Administrative Agent has any responsibility for such Public
Lender’s decision to limit the scope of the information it has obtained in
connection with this Agreement and the other Loan Documents.

 

Documents to be Delivered under Sections 5.01 and 5.12(a). For so long as an
Intralinks™ or equivalent website is available to each of the Lenders hereunder,
the Borrower may satisfy its obligation to deliver documents to the
Administrative Agent or the Lenders under Sections 5.01 and 5.12(a) by
delivering one hard copy thereof to the Administrative Agent and either an
electronic copy or a notice identifying the website where such information is
located for posting by the Administrative Agent on Intralinks™ or such
equivalent website; provided that the Administrative Agent shall have no
responsibility to maintain access to Intralinks™ or an equivalent website.

 



  Revolving Credit Agreement    116 

 

 

Waivers; Amendments.

 

No Deemed Waivers Remedies Cumulative. No failure or delay by the Administrative
Agent, any Issuing Bank, any Swingline Lender or any Lender in exercising any
right or power hereunder shall operate as a waiver thereof nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks, the Swingline
Lenders and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan, Swingline Loan or issuance of
a Letter of Credit shall not be construed as a waiver of any Default, regardless
of whether the Administrative Agent, any Swingline Lender, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

 

Amendments to this Agreement. Except as provided in Section 2.13, neither this
Agreement nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrower
and the Required Lenders or by the Borrower and the Administrative Agent with
the consent of the Required Lenders; provided that no such agreement shall:

 

increase the Commitment of any Lender without the written consent of such
Lender,

 

reduce the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby,

 

postpone the scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby,

 

change Section 2.17(b), (c) or (d) in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
affected thereby,

 

change any of the provisions of this Section or the definition of the term
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender affected thereby;

 



  Revolving Credit Agreement    117 

 

 

subject to clause (e) below, change any of the provisions of the definition of
“Agreed Foreign Currencies” or any other provision specifying the Foreign
Currencies in which Multicurrency Loans may be made hereunder, or make any
determination or grant any consent hereunder with respect to the definition of
“Agreed Foreign Currencies”, in each case, without the consent of each
Multicurrency Lender; or

 

change Section 9.16 without the written consent of each Lender that is subject
to the GBSA;

 

ARTICLE CCCXXVII provided further that (x) no such agreement shall amend, modify
or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Banks or the Swingline Lenders hereunder without the prior written
consent of the Administrative Agent, the Issuing Banks or the Swingline Lenders,
as the case may be and (y) the consent of Lenders holding not less than
two-thirds of the Revolving Credit Exposure and unused Commitments will be
required (A) for any adverse change affecting the provisions of this Agreement
relating to the determination of the Borrowing Base (excluding changes to the
provisions of Section 5.12(b)(ii)(E) and (F), but including changes to the
provisions of Section 5.12(c) and the definitions set forth in Section 5.13),
and (B) for any release of any material portion of the Collateral other than for
fair value or as otherwise permitted hereunder or under the other Loan
Documents.

 

ARTICLE CCCXXVIII Anything in this Agreement to the contrary notwithstanding, no
waiver or modification of any provision of this Agreement or any other Loan
Document that could reasonably be expected to adversely affect the Lenders of
any Class in a manner that does not affect all Classes equally shall be
effective against the Lenders of such Class unless the Required Lenders of such
Class shall have concurred with such waiver or modification.

 

Amendments to Security Documents. No Security Document nor any provision thereof
may be waived, amended or modified, nor may the Liens thereof be spread to
secure any additional obligations (including any increase in Loans hereunder,
but excluding any such increase pursuant to a Commitment Increase under
Section 2.08(e) except pursuant to an agreement or agreements in writing entered
into by the Borrower, and by the Collateral Agent with the consent of the
Required Lenders; provided that, (i) without the written consent of each Lender,
no such agreement shall release all or substantially all of the Obligors from
their respective obligations under the Security Documents and (ii) without the
written consent of each Lender, no such agreement shall release all or
substantially all of the collateral security or otherwise terminate all or
substantially all of the Liens under the Security Documents, alter the relative
priorities of the obligations entitled to the Liens created under the Security
Documents (except in connection with securing additional obligations equally and
ratably with the Loans and other obligations hereunder) with respect to all or
substantially all of the collateral security provided thereby, or release all or
substantially all of the guarantors under the Guarantee and Security Agreement
from their guarantee obligations thereunder, except that no such consent shall
be required, and the Administrative Agent is hereby authorized (and so agrees
with the Borrower) to direct the Collateral Agent under the Guarantee and
Security Agreement, (x) to release any Lien covering property (and to release
any such guarantor) that is the subject of either a disposition of property
permitted hereunder or a disposition to which the Required Lenders have
consented, (y) to release any Lien and/or guarantee obligation in accordance
with the Guarantee and Security Agreement and (z) to release (and to acknowledge
the release of) all Liens and guarantees of Obligors upon the termination of
this Agreement (including in connection with a complete refinancing).

 



  Revolving Credit Agreement    118 

 

 

Replacement of Non-Consenting Lender. If, in connection with any proposed
change, waiver, discharge or termination to any of the provisions of this
Agreement as contemplated by this Section 9.02, the consent of the Required
Lenders shall have been obtained but the consent of one or more Lenders (each a
“Non-Consenting Lender”) whose consent is required for such proposed change,
waiver, discharge or termination is not obtained, then (so long as no Event of
Default has occurred and is continuing) the Borrower shall have the right, at
its sole cost and expense, to replace each such Non-Consenting Lender or Lenders
with one or more replacement Lenders pursuant to Section 2.18(b) so long as at
the time of such replacement, each such replacement Lender consents to the
proposed change, waiver, discharge or termination.

 

Re-designation of Non-Consenting Multicurrency Lender.

 

If, in connection with any request by the Borrower to add a Foreign Currency as
an Agreed Foreign Currency hereunder, the consent of the Required Multicurrency
Lenders shall have been obtained but the consent of one or more Multicurrency
Lenders (each a “Non-Consenting Multicurrency Lender”) is not obtained, then the
Borrower shall have the right upon four (4) Business Days’ prior written notice
to the Administrative Agent and each Non-Consenting Multicurrency Lender to
re-designate each Non-Consenting Multicurrency Lender as a Dollar Lender
hereunder with a Dollar Commitment equal to the Multicurrency Commitment of such
Non-Consenting Multicurrency Lender in effect immediately prior to such
re-designation; provided that, no re-designation of any Multicurrency Lender’s
Multicurrency Commitment shall be permitted hereunder if (A) the conditions set
forth in Section 4.02 are not satisfied both before and after giving effect to
such re-designation, (B) without such Issuing Bank’s consent to be re-designated
pursuant to this clause (i), any Non-Consenting Multicurrency Lender is an
Issuing Bank that has an outstanding Letter of Credit denominated in an Agreed
Foreign Currency as of the date of such re-designation notice or (C) after
giving effect to such re-designation and the re-allocation described in clause
(ii) below, (I) any Lender’s Revolving Dollar Credit Exposure or Revolving
Multicurrency Credit Exposure, as applicable, exceeds such Lender’s Dollar
Commitment or Multicurrency Commitment, as applicable, (II) the aggregate
Revolving Dollar Credit Exposure of all of the Dollar Lenders exceeds the
aggregate Dollar Commitments, (III) the aggregate Revolving Multicurrency Credit
Exposure of all of the Multicurrency Lenders exceeds the aggregate Multicurrency
Commitments or (IV) the aggregate Revolving Credit Exposure exceeds the
aggregate Commitments; provided, further, that, in the event any Non-Consenting
Multicurrency Lender is an Issuing Bank that has agreed to issue Letters of
Credit in Agreed Foreign Currencies (but does not have any Letters of Credit
denominated in Agreed Foreign Currencies as of the date of such re-designation
notice), such Issuing Bank shall, on and after the re-designation date, only be
required to issue Letters of Credit denominated in Dollars up to the amount set
forth opposite the name of such Issuing Bank on Schedule 2.05 (or such greater
amount as such Issuing Bank may agree in its sole discretion).

 



  Revolving Credit Agreement    119 

 

 

On the date of and immediately after giving effect to any such re-designation of
the Commitment of the Non-Consenting Multicurrency Lenders pursuant to clause
(i) above, the Borrower shall (A) prepay the outstanding Loans in full,
(B) simultaneously borrow new Loans in an amount equal to and in the same
Currencies as such prepayment; provided that with respect to subclauses (A) and
(B), (x) the prepayment to, and borrowing from, any Lender shall be effected by
book entry to the extent that any portion of the amount prepaid to such Lender
will be subsequently borrowed from such Lender and (y) the Lenders shall make
and receive payments among themselves, in a manner acceptable to the
Administrative Agent, so that, after giving effect thereto, (I) the
Multicurrency Loans denominated in Agreed Foreign Currencies and the
Multicurrency Loans denominated in Dollars are, in each case, held ratably by
the Multicurrency Lenders in accordance with their respective Multicurrency
Commitments, (II) the Dollar Loans are held ratably by the Dollar Lenders in
accordance with their respective Dollar Commitments and (III) to the extent
possible, the Loans are held ratably by the Lenders in accordance with their
respective Applicable Percentage and (C) pay to the Lenders the amounts, if any,
payable under Section 2.15 as a result of any such prepayment.  Concurrently
therewith, the Multicurrency Lenders and Dollar Lenders shall be deemed to have
adjusted their participation interests in any outstanding Letters of Credit
under the Multicurrency Commitments and the Dollar Commitments, respectively, so
that such interests are held ratably in accordance with clauses (I), (II) and
(III).

 

Expenses; Indemnity; Damage Waiver.

 

Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out-of-pocket costs and expenses incurred by the Administrative Agent, the
Collateral Agent and their Affiliates, including the reasonable and documented
fees, charges and disbursements of counsel for the Administrative Agent and the
Collateral Agent, in connection with the syndication of the credit facilities
provided for herein, the preparation and administration of this Agreement and
the other Loan Documents and any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit by such
Issuing Bank or any demand for payment thereunder, (iii) all documented
out-of-pocket expenses incurred by the Administrative Agent, any Issuing Bank,
any Swingline Lender or any Lender, including the reasonable and documented
fees, charges and disbursements of one outside counsel for the Administrative
Agent, each Issuing Bank and each Swingline Lender as well as one outside
counsel for the Lenders and additional counsel should any conflict of interest
arise, in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such documented out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect thereof
and (iv) and all documented costs, expenses, taxes, assessments and other
charges incurred in connection with any filing, registration, recording or
perfection of any security interest contemplated by any Security Document or any
other document referred to therein.

 



  Revolving Credit Agreement    120 

 

 

Indemnification by the Borrower. The Borrower shall indemnify the Administrative
Agent, each Issuing Bank, each Swingline Lender and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities, actions, judgments, suits, costs, expenses
and disbursements of any kind or nature whatsoever (including the reasonable and
documented out-of-pocket fees and disbursements of one outside counsel for all
Indemnitees (and, if reasonably necessary, of one local counsel in any relevant
jurisdiction for all Indemnitees) unless, in the reasonable opinion of an
Indemnitee, representation of all Indemnitees by such counsel would be
inappropriate due to the existence of an actual or potential conflict of
interest) in connection with any investigative, administrative or judicial
proceeding or hearing commenced or threatened by any Person, whether or not any
such Indemnitee shall be designated as a party or a potential party thereto, and
any fees or expenses incurred by Indemnitees in enforcing this indemnity),
whether based on any federal, state or foreign laws, statutes, rules or
regulations (including securities and commercial laws, statutes, rules or
regulations and laws, statutes, rules or regulations relating to environmental,
occupational safety and health or land use matters), on common law or equitable
cause or on contract or otherwise and related expenses or disbursements of any
kind (other than Taxes or Other Taxes which shall only be indemnified by the
Borrower to the extent provided in Section 2.16, other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim),
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of; in connection
with, or as a result of (i) the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan,
Swingline Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by an Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit) or (iii) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and whether
brought by the Borrower or a third party and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are (A) determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the
willful misconduct or gross negligence of such Indemnitee or its Related
Parties, (B) result from the settlement of any such claim, investigation,
litigation or other proceedings described in clause (iii) above unless the
Borrower has consented to such settlement (which consent shall not be
unreasonably withheld, delayed or conditioned (provided that nothing in this
clause (B) shall restrict the right of any person to settle any claim for which
it has waived its right of indemnity by the Borrower)) or (C) result from
disputes solely among Indemnitees and not involving any act or omission of an
Obligor or any of its Affiliates (other than any dispute against the
Administrative Agent in its capacity as such). Notwithstanding the foregoing, it
is understood and agreed that indemnification for Taxes is subject to the
provisions of Section 2.16, other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

 

ARTICLE CCCXXIX The Borrower shall not be liable to any Indemnitee for any
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages (which may include special, indirect, consequential or punitive
damages asserted against any such party hereto by a third party)) arising out
of, in connection with, or as a result of the Transactions asserted by an
Indemnitee against the Borrower or any other Obligor; provided that the
foregoing limitation shall not be deemed to impair or affect the obligations of
the Borrower under the preceding provisions of this subsection.

 



  Revolving Credit Agreement    121 

 

 

Reimbursement by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent, any Issuing Bank
or any Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the applicable Issuing Bank
or the applicable Swingline Lender, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the applicable Issuing Bank or the applicable Swingline
Lender in its capacity as such.

 

Waiver of Consequential Damages, Etc. To the extent permitted by applicable law,
the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
to the extent caused by the willful misconduct or gross negligence of such
Indemnitee, as determined by a final, non-appealable judgment of a court of
competent jurisdiction.

 

Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.

 

Successors and Assigns.

 

Assignments Generally. The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby (including any Affiliate of an Issuing Bank that
issues any Letter of Credit), except that (i) the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of an Issuing Bank that issues any Letter of Credit) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

Assignments by Lenders.

 

Assignments Generally. Subject to the conditions set forth in clause (ii) below,
any Lender may assign to one or more assignees (other than natural persons (or a
holding company, investments vehicle, investment vehicle or trust for, or owned
and operated by or for the primary benefit of a natural Person) or any
Defaulting Lender) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans and LC
Exposure at the time owing to it) with the prior written consent (such consent
not to be unreasonably withheld or delayed) of:

 



  Revolving Credit Agreement    122 

 

 

the Borrower; provided that no consent of the Borrower shall be required for an
assignment to a Lender, an Affiliate of a Lender, or, if an Event of Default has
occurred and is continuing, any other assignee; provided, further, that the
Borrower shall be deemed to have consented to any such assignment unless it
shall have objected thereto by written notice to the Administrative Agent within
ten Business Days after having received notice thereof; and

 

the Administrative Agent and each Issuing Bank: provided that no consent of the
Administrative Agent or the Issuing Banks shall be required for an assignment by
a Lender to an Affiliate of such Lender.

 

Certain Conditions to Assignments. Assignments shall be subject to the following
additional conditions:

 

except in the case of an Assignment to a Lender or an Affiliate of a Lender or
an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans and LC Exposure of a Class, the amount of the Commitment or
Loans and LC Exposure of such Class of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such Assignment is delivered to the Administrative Agent) shall not be less
than U.S. $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent; provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

 

each partial assignment of any Commitments or Loans and LC Exposure shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement in respect of such Commitments,
Loans and LC Exposure;

 

the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption in substantially the form of Exhibit A
hereto, together with a processing and recordation fee of U.S. $3,500 (which fee
shall not be payable in connection with an assignment to a Lender or to an
Affiliate of a Lender), for which the Borrower and the Guarantors shall not be
obligated;

 

the assignee, if it shall not already be a Lender of the applicable Class, shall
deliver to the Administrative Agent an Administrative Questionnaire; and

 

the assignee shall deliver to the Borrower and the Administrative Agent those
documents specified in Section 2.16(f).

 



  Revolving Credit Agreement    123 

 

 

Effectiveness of Assignments. Subject to acceptance and recording thereof
pursuant to paragraph (c) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 9.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (f) of this Section. Notwithstanding
anything to the contrary herein, in connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions set forth in
Section 9.04(b)(ii) or otherwise, the parties to the assignment shall make such
additional payments to Administrative Agent in an aggregate amount sufficient,
upon distribution thereof as appropriate (which may be outright payment,
purchases by the assignee of participations or subparticipations, or other
compensating actions, including funding, with the consent of Borrower and
Administrative Agent, the Applicable Percentage of Loans previously requested
but not funded by the Defaulting Lender, to each of which the applicable
assignee and assignor hereby irrevocably consent), to (x) pay and satisfy in
full all payment liabilities then owed by such Defaulting Lender to
Administrative Agent, each Issuing Bank, each Swingline Lender and each Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full Applicable Percentage of all Loans and participations in
Letters of Credit and Swingline Loans. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 

Maintenance of Registers by Administrative Agent. The Administrative Agent,
acting for this purpose as an agent of the Borrower, shall maintain at one of
its offices in New York City a copy of each Assignment and Assumption delivered
to it and a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amount (and stated interest) of
the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Registers” and each individually, a “Register”).
The entries in the Registers shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders may treat
each Person whose name is recorded in the Registers pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Registers shall be available for inspection by the
Borrower, any Issuing Bank and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

Acceptance of Assignments by Administrative Agent. Upon its receipt of a duly
completed Assignment and Assumption executed by an assigning Lender and an
assignee, the assignee’s completed Administrative Questionnaire (unless the
assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

 



  Revolving Credit Agreement    124 

 

 

Special Purposes Vehicles. Notwithstanding anything to the contrary contained
herein, any Lender (a “Granting Lender”) may grant to a special purpose funding
vehicle (an “SPC”) owned or administered by such Granting Lender, identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower, the option to provide all or any part of any Loan that
such Granting Lender would otherwise be obligated to make; provided that
(i) nothing herein shall constitute a commitment to make any Loan by any SPC,
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall, subject to the terms of
this Agreement, make such Loan pursuant to the terms hereof, (iii) the rights of
any such SPC shall be derivative of the rights of the Granting Lender, and such
SPC shall be subject to all of the restrictions upon the Granting Lender herein
contained, and (iv) no SPC shall be entitled to the benefits of Sections 2.14
(or any other increased costs protection provision), 2.15 or 2.16. Each SPC
shall be conclusively presumed to have made arrangements with its Granting
Lender for the exercise of voting and other rights hereunder in a manner which
is acceptable to the SPC, the Administrative Agent, the Lenders and the
Borrower, and each of the Administrative Agent, the Lenders and the Obligors
shall be entitled to rely upon and deal solely with the Granting Lender with
respect to Loans made by or through its SPC. The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by the Granting Lender.

 

ARTICLE CCCXXX Each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding senior indebtedness of any
SPC, it will not institute against, or join any other person in instituting
against, such SPC, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings or similar proceedings under the laws of the United
States or any State thereof, in respect of claims arising out of this Agreement;
provided that the Granting Lender for each SPC hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage and expense
arising out of their inability to institute any such proceeding against its SPC.
In addition, notwithstanding anything to the contrary contained in this Section,
any SPC may (i) without the prior written consent of the Borrower and the
Administrative Agent and without paying any processing fee therefor, assign all
or a portion of its interests in any Loans to its Granting Lender or to any
financial institutions providing liquidity and/or credit facilities to or for
the account of such SPC to fund the Loans made by such SPC or to support the
securities (if any) issued by such SPC to fund such Loans (but nothing contained
herein shall be construed in derogation of the obligation of the Granting Lender
to make Loans hereunder); provided that neither the consent of the SPC or of any
such assignee shall be required for amendments or waivers hereunder except for
those amendments or waivers for which the consent of participants is required
under paragraph (f) below, and (ii) disclose on a confidential basis (in the
same manner described in Section 9.13(b)) any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of a surety,
guarantee or credit or liquidity enhancement to such SPC.

 



  Revolving Credit Agreement    125 

 

 

 

Participations. Any Lender may, with the consent of the Borrower (such consent
not to be unreasonably withheld or delayed), sell participations to one or more
banks or other entities (other than natural persons (or a holding company,
investments vehicle, investment vehicle or trust for, or owned and operated by
or for the primary benefit of a natural Person)) (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement and the
other Loan Documents (including all or a portion of its Commitments and the
Loans and LC Disbursements owing to it); provided that (i) the consent of the
Borrower shall not be required if such Participant does not have the right to
receive any non-public information that may be provided pursuant to this
Agreement (and the Lender selling such participation agrees with the Borrower at
the time of the sale of such participation that it will not deliver such
non-public information to the Participant), (ii) such Lender’s obligations under
this Agreement and the other Loan Documents shall remain unchanged, (iii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iv) the Borrower, the Administrative Agent,
the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or any other Loan Document; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (g) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant shall not be entitled to receive any greater payment under Sections
2.14, 2.15 or 2.16, with respect to any participation, than its participating
Lenders would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation; provided,
further, that no Participant shall be entitled to the benefits of Section 2.16
unless the Borrower is notified of the participation granted to such Participant
and such Participant shall have complied with the requirements of Section 2.16
as if such Participant is a Lender. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender; provided such Participant agrees to be subject to
Section 2.17(d) as though it were a Lender hereunder. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest of each
Participant’s interest in the loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any other information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any person except to the extent that
such disclosures are necessary to establish that such commitment, loan, letter
of credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

  Revolving Credit Agreement    126 

 

 





Limitations on Rights of Participants. A Participant shall not be entitled to
receive any greater payment under Section 2.14, 2.15 or 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.16 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with paragraphs (e) and (f) of Section 2.16 as though it
were a Lender and in the case of a Participant claiming exemption for portfolio
interest under Section 871(h) or 881(c) of the Code, the applicable Lender shall
provide the Borrower with satisfactory evidence that the participation is in
registered form and shall permit the Borrower to review such register as
reasonably needed for the Borrower to comply with its obligations under
applicable laws and regulations.

 

Certain Pledges. Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including any such pledge or assignment to a Federal Reserve
Bank or any other central bank having jurisdiction over such Lender, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

 

No Assignments to the Borrower or Affiliates. Anything in this Section to the
contrary notwithstanding, no Lender may assign or participate any interest in
any Loan or LC Exposure held by it hereunder to the Borrower or any of its
Affiliates or Subsidiaries without the prior consent of each Lender.

 

Survival. All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination,
Cash Collateralization or backstop of the Letters of Credit and the Commitments
or the termination of this Agreement or any provision hereof.

 

  Revolving Credit Agreement    127 

 

 

Counterparts; Integration; Effectiveness; Electronic Execution.

 

Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract between and among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
to this Agreement by telecopy electronically (e.g. pdf) shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

Electronic Execution of Loan Documents. The words “execution,” “signed,”
“signature,” and words of like import in this Agreement and the other Loan
Documents including any Assignment and Assumption shall be deemed to include
electronic signatures or electronic records, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Right of Setoff. If an Event of Default shall have occurred and be continuing,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other obligations at any time owing by such Lender or
Affiliate to or for the credit or the account of the Borrower against any of and
all the obligations of the Borrower now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations may be
unmatured; provided that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to Administrative Agent for further application in accordance with
the provisions of Sections 2.17(d) and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of Administrative Agent, the Issuing Banks, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to Administrative
Agent a statement describing in reasonable detail the amounts owing to such
Defaulting Lender hereunder as to which it exercised such right of setoff. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have. Each
Lender agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

  Revolving Credit Agreement    128 

 

 



Governing Law; Jurisdiction; Etc.

 

Governing Law. This Agreement and, unless otherwise specified therein, each
other Loan Document shall be construed in accordance with and governed by the
law of the State of New York.

 

Submission to Jurisdiction. The Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement and any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction.

 

Waiver of Venue. The Borrower hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

Service of Process. Each party to this Agreement (i) irrevocably consents to
service of process in the manner provided for notices in Section 9.01 and (ii)
agrees that service as provided in the manner provided for notices in Section
9.01 is sufficient to confer personal jurisdiction over such party in any
proceeding in any court and otherwise constitutes effective and binding service
in every respect. Nothing in this Agreement will affect the right of any party
to this Agreement to serve process in any other manner permitted by law.

 

WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 



  Revolving Credit Agreement    129 

 

 

Judgment Currency. This is an international loan transaction in which the
specification of Dollars or any Foreign Currency, as the case may be (the
“Specified Currency”), and payment in New York City or the country of the
Specified Currency, as the case may be (the “Specified Place”), is of the
essence, and the Specified Currency shall be the currency of account in all
events relating to Loans denominated in the Specified Currency. The payment
obligations of the Borrower under this Agreement shall not be discharged or
satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder. If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered. The obligation of the Borrower in respect of
any such sum due from it to the Administrative Agent or any Lender hereunder or
under any other Loan Document (in this Section called an “Entitled
Person”) shall, notwithstanding the rate of exchange actually applied in
rendering such judgment be discharged only to the extent that on the Business
Day following receipt by such Entitled Person of any sum adjudged to be due
hereunder in the Second Currency such Entitled Person may in accordance with
normal banking procedures purchase and transfer to the Specified Place the
Specified Currency with the amount of the Second Currency so adjudged to be due;
and the Borrower hereby, as a separate obligation and notwithstanding any such
judgment, agrees to indemnify such Entitled Person against, and to pay such
Entitled Person on demand, in the Specified Currency, the amount (if any) by
which the sum originally due to such Entitled Person in the Specified Currency
hereunder exceeds the amount of the Specified Currency so purchased and
transferred.

 

Headings. Article and Section headings and the Table of Contents used herein are
for convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

 



  Revolving Credit Agreement    130 

 

 

Treatment of Certain Information; No Fiduciary Duty; Confidentiality.

 

Treatment of Certain Information; No Fiduciary Duty; No Conflicts. The Borrower
acknowledges that from time to time financial advisory, investment banking and
other services may be offered or provided to the Borrower or one or more of its
Subsidiaries (in connection with this Agreement or otherwise) by any Lender or
by one or more subsidiaries or affiliates of such Lender and the Borrower hereby
authorizes each Lender to share any information delivered to such Lender by the
Borrower and its Subsidiaries pursuant to this Agreement, or in connection with
the decision of such Lender to enter into this Agreement, to any such subsidiary
or affiliate, it being understood that any such subsidiary or affiliate
receiving such information shall be bound by the provisions of paragraph (b) of
this Section as if it were a Lender hereunder. Such authorization shall survive
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof. Each Lender shall use all information delivered to such Lender by the
Borrower and its Subsidiaries pursuant to this Agreement, or in connection with
the decision of such Lender to enter into this Agreement, in connection with
providing services to the Borrower. The Administrative Agent, each Lender and
their Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the Borrower
or any of its Subsidiaries, their stockholders and/or their affiliates. The
Borrower, on behalf of itself and each of its Subsidiaries, agrees that nothing
in the Loan Documents or otherwise will be deemed to create an advisory,
fiduciary or agency relationship or fiduciary or other implied duty between any
Lender, on the one hand, and the Borrower or any of its Subsidiaries, its
stockholders or its affiliates, on the other. The Borrower and each of its
Subsidiaries each acknowledge and agree that (i) the transactions contemplated
by the Loan Documents (including the exercise of rights and remedies hereunder
and thereunder) are arm’s-length commercial transactions between the Lenders, on
the one hand, and the Borrower and its Subsidiaries, on the other, and (ii) in
connection therewith and with the process leading thereto, (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of the Borrower or any
of its Subsidiaries, any of their stockholders or affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise the Borrower or any of
its Subsidiaries, their stockholders or their affiliates on other matters) or
any other obligation to the Borrower or any of its Subsidiaries except the
obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of the Borrower or
any of its Subsidiaries, their management, stockholders, creditors or any other
Person. The Borrower and each of its Subsidiaries each acknowledge and agree
that it has consulted its own legal and financial advisors to the extent it
deemed appropriate and that it is responsible for making its own independent
judgment with respect to such transactions and the process leading thereto. The
Borrower and each of its Subsidiaries each agree that it will not claim that any
Lender has rendered advisory services of any nature or respect, or owes a
fiduciary or similar duty to the Borrower or any of its Subsidiaries, in
connection with such transaction or the process leading thereto.

 

Confidentiality. Each of the Administrative Agent, the Lenders, the Swingline
Lenders and the Issuing Banks agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority), (iii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iv) to any other party hereto, (v) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (vi) subject
to an agreement containing provisions substantially the same as those of this
Section, to (x) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(y) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (vii) with
the consent of the Borrower, (viii) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, any Issuing Bank
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrower or (ix) on a confidential basis to (x) any rating agency
in connection with rating the Borrower or its Subsidiaries or the credit
facilities provided hereunder or (y) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the credit facilities provided hereunder.

 



  Revolving Credit Agreement    131 

 

 



ARTICLE CCCXXXIFor purposes of this Section, “Information” means all information
received from the Borrower or any of its Subsidiaries relating to the Borrower
or any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent any Lender or any
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries; provided that, in the case of Information received from
the Borrower or any of its Subsidiaries after the date hereof; such Information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

USA PATRIOT Act. Each Lender hereby notifies the Borrower that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), it is required to obtain, verify and record information
that identifies the Borrower, each other Obligor and each designee of a Letter
of Credit, which information includes the name and address of the Borrower, each
other Obligor and each designee of a Letter of Credit and other information that
will allow such Lender to identify Borrower, each other Obligor and each
designee of a Letter of Credit in accordance with said Act.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions. Solely to
the extent any Lender that is an Affected Financial Institution is a party to
this Agreement and notwithstanding anything to the contrary in any Loan Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an Affected Financial Institution; and

 

the effects of any Bail-In Action on any such liability, including, if
applicable:

 

a reduction in full or in part or cancellation of any such liability;

 

a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

the variation of the terms of such liability in connection with the exercise of
the Write-Down and Conversion Powers of the applicable Resolution Authority.

 



  Revolving Credit Agreement    132 

 

 

German Bank Separation Act. If any Lender subject to the GBSA (any such Lender,
a “GBSA Lender”) shall have determined in good faith (which determination shall
be made in consultation with the Borrower) that, due to the implementation of
the German Act on the Ring-fencing of Risks and for the Recovery and Resolution
Planning for Credit Institutions and Financial Groups (Gesetz zur Abschirmung
von Risiken und zur Planung der Sanierung und Abwicklung von Kreditinstituten
und Finanzgruppen) of 7 August 2013 (commonly referred to as the German Bank
Separation Act (Trennbankengesetz) (the “GBSA”), whether before or after the
date hereof, or any corresponding European legislation (such as the proposed
regulation on structural measures improving the resilience of European Union
credit institutions) that may amend or replace the GBSA in the future or any
regulation thereunder, or due to the promulgation of, or any change in the
interpretation by, any court, tribunal or regulatory authority with competent
jurisdiction of the GBSA or any corresponding future European legislation or any
regulation thereunder, the arrangements contemplated by this Agreement or the
Loans have, or will, become illegal, prohibited or otherwise unlawful , then,
and in any such event, such GBSA Lender shall give written notice to the
Borrower and the Administrative Agent of such determination (which written
notice shall include a reasonably detailed explanation of such illegality,
prohibition or unlawfulness, including, without limitation, all evidence and
calculations used in the determination thereof, a “GBSA Notice”), whereupon (i)
all of the obligations (including outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder,
collectively, the “GBSA Obligations”) owed to such GBSA Lender hereunder and
under the Loans shall become due and payable, and the Borrower shall repay the
GBSA Obligations, on the fifteenth day immediately after the date of such GBSA
Notice (such date being an “Initial Termination Date”) and, for the avoidance of
doubt, such repayment shall not be subject to the terms and conditions of
Section 2.17(c) or Section 2.17(d) to the extent that there are no outstanding
amounts due and payable to the other Lenders at such date and (ii) the
Commitments of such GBSA Lender shall terminate on such Initial Termination
Date; provided that, notwithstanding the foregoing, prior to such Initial
Termination Date and in the event the Borrower in good faith reasonably believes
there is a mistake, error or omission in the grounds used to determine such
illegality, prohibition or unlawfulness under the GBSA or any corresponding
future European legislation or any regulation thereunder, then the Borrower may
provide written notice (which written notice shall include a reasonably detailed
explanation of the basis of such good faith belief, including, without
limitation, all evidence and calculations used in the determination thereof, a
“Consultation Notice”) to that effect, at which point the GBSA Obligations owed
to such GBSA Lender hereunder and under the Loans shall not become due and
payable, and the Commitments of such GBSA Lender shall not terminate, until the
fifteenth day immediately following such Initial Termination Date (and the
period from, and including, the date of the Consultation Notice until the date
falling on the fifteenth day immediately after such Initial Termination Date
being the “GBSA Consultation Period”). In the event the Borrower and such GBSA
Lender cannot in good faith reasonably agree during the GBSA Consultation Period
whether the arrangements contemplated by this Agreement or the Loans have, or
will, become illegal, prohibited or otherwise unlawful under the GBSA or any
corresponding future European legislation or any regulation thereunder, then all
of the GBSA Obligations owed to such GBSA Lender hereunder and under the Loans
shall become due and payable, and the Commitments of such GBSA Lender shall
terminate, on the Business Day immediately following the last day of such GBSA
Consultation Period. For the avoidance of doubt, so long as a GBSA Consultation
Period has occurred and is continuing, (i) the Commitments and Revolving Credit
Exposure of any GBSA Lender shall be subject to Section 2.18, and the Borrower
shall have all rights to replace such GBSA Lender in accordance with Section
2.18(b), (ii) no GBSA Lender shall be required to fund its pro rata share of any
Borrowing or acquire participations in any Swingline Loans under Section 2.04(e)
or Letters of Credit under Section 2.05(e), (iii) each GBSA Lender shall be
deemed to have an Applicable Percentage, Applicable Dollar Percentage and
Applicable Multicurrency Percentage of zero for purposes of Sections 2.02(a),
2.04(c), 2.05(e) and 2.05(f) and (iv) no GBSA Lender shall be entitled to
receive any fee pursuant to Sections 2.11(a) or (b) for any day during the
continuance of such GBSA Consultation Period. To the extent any Swingline
Exposure or LC Exposure exists at the time a GBSA Lender’s Loans are repaid in
full and such GBSA Lender’s Commitment is cancelled pursuant to this Section
9.16, such Swingline Exposure or LC Exposure shall be reallocated as set forth
in Section 2.19(a)(iii) to the extent such reallocation does not cause the
aggregate Revolving Credit Exposure of any Lender to exceed such Lender’s
Commitment.  If the reallocation described in the immediately prior sentence
cannot, or can only partially, be effected, the Borrower shall not later than
two Business Days after demand by the Administrative Agent (at the direction of
any Issuing Bank and/or any Swingline Lender) (x) prepay Loans and/or (y) Cash
Collateralize each Issuing Bank’s Fronting Exposure in accordance with the
procedures set forth in Section 2.05(k) such that after giving effect to such
prepayment and/or Cash Collateralization, the Revolving Credit Exposure of all
Lenders on such date minus the LC Exposures fully Cash Collateralized on such
date does not exceed the aggregate amount of the Lenders’ Commitments on such
date. Additionally, notwithstanding anything to the contrary herein, during the
GBSA Consultation Period, the Revolving Credit Exposure and unused Commitments
of any GBSA Lender shall be disregarded in the determination of Required Lenders
or Required Lenders of a Class.

 



  Revolving Credit Agreement    133 

 

 

Certain ERISA Matters.

 

Each Lender (x) represents and warrants, as of the later of the date such Person
became a Lender party hereto and the Fifth Amendment Effective Date, to, and (y)
covenants, from such date to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, each Joint Lead Arranger,
and their respective Affiliates, and not, for the avoidance of doubt, to or for
the benefit of the Borrower or any other Obligor, that at least one of the
following is and will be true:

 

such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

 

the transaction exemption set forth in one or more PTEs, such as PTE 84-14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 



  Revolving Credit Agreement    134 

 

 



(A) such Lender is an investment fund managed by a “Qualified Professional Asset
Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender with
respect to the Loan Documents.

 

In addition, unless sub-clause (i) in the immediately preceding clause (a) is
true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the later of the date such Person became a Lender party hereto
and the Fifth Amendment Effective Date, to, and (y) covenants, from such date to
the date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Joint Lead Arranger, and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of the Borrower or
any other Obligor, that:

 

none of the Administrative Agent, the Joint Lead Arrangers, or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
involved in such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related to hereto
or thereto),

 

the Person making the investment decision on behalf of such Lender with respect
to the entrance into, participation in, administration of and performance of the
Loans, the Letters of Credit, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

the Person making the investment decision on behalf of such Lender with respect
to the entrance into, participation in, administration of and performance of the
Loans, the Letters of Credit, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Secured Obligations (as defined in the Guarantee and Security Agreement)),

 



  Revolving Credit Agreement    135 

 

 



the Person making the investment decision on behalf of such Lender with respect
to the entrance into, participation in, administration of and performance of the
Loans, the Letters of Credit, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement and is responsible for exercising
independent judgment in evaluating the transactions hereunder, and

 

no fee or other compensation is being paid directly to the Administrative Agent,
any Joint Lead Arranger or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

 

The Administrative Agent and each Joint Lead Arranger hereby inform the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for Hedging
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support”, and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 



  Revolving Credit Agreement    136 

 

 



In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

As used in this Section 9.18, the following terms have the following meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

(ii)          “Covered Entity” means any of the following:

 

(A) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

(B) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

 

(C) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

 

(iii)         “Default Right” has the meaning assigned to that term in, and
shall be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

(iv)        “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).

 





  Revolving Credit Agreement    137 

 

 

ARTICLE CCCXXXIIIN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be duly executed by their respective authorized officers as of the
day and year first above written.



 

OWL ROCK CAPITAL CORPORATION

 

By:    Name:
Title:

 



Revolving Credit Agreement

 

 

 

 

TRUIST BANK (as successor by merger to SunTrust Bank), as Administrative Agent,
a Swingline Lender, an Issuing Bank and a Lender

 

By:    Name:
Title:

 

Revolving Credit Agreement

 

 

 

 



BANK OF AMERICA, N.A., as a Swingline Lender, an Issuing Bank and a Lender

 

By:    Name:
Title:

 



Revolving Credit Agreement

 

 

 

 



  , as a Lender

 





  By:     Name:     Title:  

 



Revolving Credit Agreement

 

 

 

